 



Exhibit 10.27
[*** The confidential portions of this exhibit have been filed separately with
the Securities and Exchange Commission pursuant to a confidential treatment
request in accordance with Rule 24b-2 of the Securities and Exchange Act of
1934, as amended. The location of each omitted portion is indicated by a series
of three asterisks in brackets (“[***]”).
The Schedules and Exhibits referenced in this Purchase Agreement have been
omitted pursuant to Item 601(b)(2) of Regulation S-K. Copies of the omitted
Schedules and Exhibits will be provided to the Securities and Exchange
Commission upon its request.”]
PURCHASE AGREEMENT
DATED AS OF DECEMBER 12, 2006
BY AND AMONG
CELANESE LTD.,
TICONA POLYMERS INC.,
CELANESE CHEMICALS EUROPE GMBH,
CELANESE CORPORATION,
ADVENT OXO (CAYMAN) LIMITED,
OXO TITAN US CORPORATION,
DRACHENFELSSEE 520. V V GMBH
AND
DRACHENFELSSEE 521. V V GMBH

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                1.   Definitions     2  
 
                2.   Purchase and Sale of Assets     16  
 
               
 
  (a)   Purchase of Assets     16  
 
               
 
  (b)   Excluded Assets     18  
 
               
 
  (c)   Liabilities     19  
 
               
 
  (d)   Purchase Price for Purchased Assets     23  
 
               
 
  (e)   Allocation of Purchase Price     26  
 
               
 
  (f)   Closing     26  
 
               
 
  (g)   Deliveries and Actions at Closing     26  
 
               
 
  (h)   Special Covenants     27  
 
                3.   Representations and Warranties of Parent and Sellers     28
 
 
               
 
  (a)   Organization     28  
 
               
 
  (b)   Authorization of Transaction     28  
 
               
 
  (c)   Non-contravention     28  
 
               
 
  (d)   Material Contracts     29  
 
               
 
  (e)   Employee Matters     30  
 
               
 
  (f)   Litigation     32  
 
               
 
  (g)   Compliance With Laws     32  
 
               
 
  (h)   Permits     33  
 
               
 
  (i)   Environmental Matters     33  
 
               
 
  (j)   Condemnation     34  
 
               
 
  (k)   Title to Purchased Assets; Sufficiency     34  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  (l)   Intellectual Property and Technology     35  
 
               
 
  (m)   Taxes     36  
 
               
 
  (n)   Capitalization     38  
 
               
 
  (o)   Financial Information     39  
 
               
 
  (p)   Inventories     40  
 
               
 
  (q)   Accounts and Notes Receivable and Payable     40  
 
               
 
  (r)   Intercompany Transactions     40  
 
               
 
  (s)   Customers and Suppliers     40  
 
               
 
  (t)   Product Warranty; Product Liability     40  
 
               
 
  (u)   Site Service Cost Coverage     41  
 
               
 
  (v)   Site Service Profit     41  
 
               
 
  (w)   Disclaimers Regarding Assets     41  
 
                4.   Representations and Warranties of Buyer     41  
 
               
 
  (a)   Organization of Buyer     41  
 
               
 
  (b)   Authorization of Transaction     42  
 
               
 
  (c)   Non-contravention     42  
 
               
 
  (d)   Litigation     42  
 
               
 
  (e)   Availability of Funds; Financing     42  
 
                5.   Pre-Closing Covenants     43  
 
               
 
  (a)   General     43  
 
               
 
  (b)   Notices, Assignments and Consents     43  
 
               
 
  (c)   Operation of Business     43  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  (d)   Antitrust Approvals     45  
 
               
 
  (e)   Access to Information     46  
 
               
 
  (f)   Cooperation with Financing     46  
 
               
 
  (g)   Exclusivity     47  
 
               
 
  (h)   Pensionskasse     47  
 
               
 
  (i)   Change of Fiscal Year     47  
 
               
 
  (j)   Amendment of Infraserv Leases     47  
 
               
 
  (k)   Termination of Hereditary Building Right     47  
 
               
 
  (l)   Ancillary Shares Consent     48  
 
                6.   Post-Closing Covenants     48  
 
               
 
  (a)   General     48  
 
               
 
  (b)   Employees and European Employees     48  
 
               
 
  (c)   Noncompetition; Nonsolicitation; Confidentiality     48  
 
               
 
  (d)   Use of “Celanese” Name     51  
 
               
 
  (e)   Taxes; Prorations     51  
 
               
 
  (f)   Post Closing Cooperation by Buyer     56  
 
               
 
  (g)   Further Assurances     57  
 
               
 
  (h)   Notification of Transfer     57  
 
               
 
  (i)   Special Indemnification     57  
 
               
 
  (j)   Environmental Matters     58  
 
               
 
  (k)   Marl Demolitions     58  
 
               
 
  (l)   License of Retained Intellectual Property     59  

iii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  (m)   Seller Guarantees     59  
 
               
 
  (n)   Transaction Services     60  
 
               
 
  (o)   Oberhausen Hereditary Building Right     60  
 
                7.   Conditions to Obligation to Close     60  
 
               
 
  (a)   Conditions to Buyer’s Obligation     60  
 
               
 
  (b)   Conditions to Sellers’ Obligation     62  
 
                8.   Remedies for Breaches of this Agreement     63  
 
               
 
  (a)   Survival of Representations and Warranties     63  
 
               
 
  (b)   Indemnification by Sellers     64  
 
               
 
  (c)   Indemnification by Buyer     64  
 
               
 
  (d)   Indemnification Procedures     64  
 
               
 
  (e)   Limitations     65  
 
               
 
  (f)   Duty to Mitigate     66  
 
               
 
  (g)   Exclusive Remedy     66  
 
                9.   Environmental Indemnity     67  
 
               
 
  (a)   Indemnification by Sellers     67  
 
               
 
  (b)   Indemnification by Buyer     67  
 
               
 
  (c)   Survival     68  
 
               
 
  (d)   Limitations on Duty to Indemnify     68  
 
               
 
  (e)   Cost-Sharing     70  
 
               
 
  (f)   Procedures     72  
 
               
 
  (g)   Assignment     73  

iv 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  (h)   Exclusive Remedy     73  
 
                10.   Termination     73  
 
               
 
  (a)   Termination of Agreement     73  
 
               
 
  (b)   Effect of Termination     74  
 
                11.   Miscellaneous     74  
 
               
 
  (a)   Press Releases and Public Announcements     74  
 
               
 
  (b)   No Third-Party Beneficiaries     74  
 
               
 
  (c)   Entire Agreement     74  
 
               
 
  (d)   Succession and Assignment     74  
 
               
 
  (e)   Counterparts     75  
 
               
 
  (f)   Headings     75  
 
               
 
  (g)   Notices     75  
 
               
 
  (h)   Governing Law; Arbitration     76  
 
               
 
  (i)   Amendments and Waivers     77  
 
               
 
  (j)   Severability     77  
 
               
 
  (k)   Construction     77  
 
               
 
  (l)   Incorporation of Exhibits, Annexes, and Schedules     78  
 
               
 
  (m)   Specific Performance     78  
 
               
 
  (n)   Limitation on Damages     78  
 
               
 
  (o)   Bulk Transfer Laws     79  
 
               
 
  (p)   Parent Guarantee     79  

v 



--------------------------------------------------------------------------------



 



List of Schedules

      Schedule No.   Name of Schedule    
 
1(a)  
Products
1(b)  
Company Real Property
1(c)  
Seller Real Property
1(d)  
Leased Real Property
1(e)  
Relevant Competition Authority Jurisdictions
1(f)  
German Contracts
1(g)-1  
United States Tangible Personal Property
1(g)-2  
German Tangible Personal Property
1(h)  
German Transferable Permits
1(i)  
Estech Assets
2(b)  
Specified Excluded Assets
2(c)(ii)  
Specified Excluded Liabilities
2(d)(ii)  
Amounts Subtracted from Working Capital Adjustments
2(e)  
Purchase Price Allocation
2(h)  
Pre-Closing IT Separation Tasks
3(b)  
Required Governmental Approvals
3(c)  
Required Consents
3(d)  
Material Contracts
3(e)  
Employee Matters
3(f)  
Litigation
3(g)  
Compliance with Laws
3(h)  
Material Permits
3(i)  
Environmental Matters
3(k)  
Sufficiency of Purchased Assets
3(l)(i)  
Transferred Intellectual Property
3(l)(ii)  
Ownership of and Rights to Transferred Technology and Transferred Intellectual
Property
3(l)(iii)  
Infringement Matters
3(l)(vi)  
Licenses
3(s)  
Top Customers and Suppliers
3(t)  
Product Warranty and Liability
6(b)  
Employee Transfer Procedures
6(c)(iv)  
Non-Hire Employees
6(e)(x)  
Broker Commissions
6(m)  
Seller Guarantees
6(n)  
Sample Transition Services
7(a)(ix)  
Material Consents
7(a)(xiii)  
Intercompany Contracts to Survive

vi



--------------------------------------------------------------------------------



 



List of Exhibits

      Exhibit   Name of Exhibit
 
   
A (Section 1)
  Working Capital Adjustment
B (Section 1)
  Form of Assignment Agreement
C (Section 1)
  Form of Deed (2)
D (Section 1)
  Form of FIRPTA Affidavit
E
  Form of US Site Services Agreements and German Site Services Agreement
F-1
  Form of Formaldehyde Supply Agreement
F-2
  Form of n-Butanol Supply Agreement
F-3
  Form of Acetic Acid Supply Agreement
F-4
  Form of Acetaldehyde Supply Agreement
F-5
  Form of Formalin Supply Agreement
F-6
  Form of Other Products Supply Agreement
F-7
  Form of Ethylene Supply Agreement
G
  Form of Bay City Real Property Lease and Bishop Real Property Lease
H
  Form of Site Closure Agreement
I
  Joint Defense Agreement
J
  Debt Term Sheets
K
  Equity Commitment Letter
2(g)(vii)
  Transfer Deed

vii



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of
December 12, 2006, by and among ADVENT OXO (CAYMAN) LIMITED, a Cayman Island
limited liability company (“Parent Buyer”), OXO TITAN US CORPORATION, a Delaware
corporation (“U.S. Buyer”), DRACHENFELSSEE 520. V V GMBH, a German limited
liability company (“German Holdco”), DRACHENFELSSEE 521. V V GMBH, a German
limited liability company (“German Buyer”), CELANESE LTD., a Texas limited
partnership (“Celanese Ltd.”), TICONA POLYMERS INC., a Delaware corporation
(“Ticona,” and together with Celanese Ltd., “U.S. Seller”), CELANESE CHEMICALS
EUROPE GMBH, a German limited liability company (“German Seller”), and, for
purposes of Sections 3, 6(c), 6(e)(xiv) and 11(p) only, CELANESE CORPORATION, a
Delaware corporation (“Parent”). U.S. Seller and German Seller are collectively
referred to herein as “Sellers” and individually as a “Seller.” Parent Buyer,
U.S. Buyer, German Holdco and German Buyer are collectively referred to herein
as “Buyer”. Buyer, U.S. Seller, German Seller and Parent are collectively
referred to herein as the “Parties” and individually as a “Party.”
     WHEREAS, Sellers are engaged in the research, development, manufacture,
marketing, distribution and sale of the products listed on Schedule 1(a) hereto
conducted by the Sellers or any of the Companies at or with respect to the
Facilities (as defined herein) (the “Business”);
     WHEREAS, subject to the terms and provisions hereof, Sellers desire to
sell, assign, transfer, convey and deliver to Buyer, and Buyer desires to
purchase and acquire from Sellers, substantially all of the assets of the
Business, and Buyer will assume the Assumed Liabilities (as defined herein)
associated with the Business;
     WHEREAS, German Seller owns 50% of the outstanding nominal share capital
(the “Fifty Percent Eoxo Interest”) of European Oxo Chemicals GmbH, a German
limited liability company registered with the Commercial Register of the Local
Court Duisburg under HRB 13992 (“Eoxo”), which also engages in the Business and,
subject to completion of the Eoxo Transaction (as defined herein), will own 100%
of the outstanding nominal share capital of Eoxo (the “Entire Eoxo Interest”) at
the Closing (as defined herein);
     WHEREAS, Sellers and their Affiliates own 98% of the outstanding limited
partner interest (the “Infraserv Oberhausen Interest”) in Infraserv GmbH & Co.
Oberhausen KG, a German limited partnership registered with the Commercial
Register of the Local Court Duisburg under HRA 8099 (“Infraserv Oberhausen”)
that owns certain Real Property (as defined herein) at the Oberhausen site, and
the only outstanding share of Infraserv Verwaltungsgesellschaft mbH, Frankfurt
Hoechst, the sole partner in Infraserv Oberhausen;
     WHEREAS, prior to the Closing, Infraserv Verwaltungsgesellschaft mbH will
transfer its general partnership interest in Infraserv Oberhausen to a German
limited liability company currently having the corporate name “ZETES Erste
Vermögensverwaltungs GmbH” and being registered with the Commercial Register of
the Local Court of Koenigstein/Taunus under HRB 6129 (“Titan GmbH”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, at the Closing, the only outstanding share of Titan GmbH (the
“Titan GmbH Share”) will be owned by German Seller;
     WHEREAS, German Seller owns a 12.5% stake (the “European Pipeline
Interest”) in European Pipeline Development Contract B.V. (“European Pipeline”);
     WHEREAS, German Seller owns a share in the nominal amount of €6,390 and
constituting 4.26% of the outstanding nominal share capital (the “Neu-Oberhausen
GmbH Share”) in Entwicklungsgesellschaft Neu-Oberhausen mbH ENO, a German
limited liability company registered with the Commercial Register of the Local
Court of Duisburg under HRB 12622 (“Neu-Oberhausen GmbH”), an entity that seeks
to improve the local, social and economic structure of the City of Oberhausen,
Germany through consultation and support of industry, trade and services in all
issues relating to economic development;
     WHEREAS, German Seller owns a share in the nominal amount of €1,636.13 and
constituting 5.33% of the outstanding nominal share capital (the
“Studiengesellschaft mbH Share”) in Studiengesellschaft Kohle mit beschränkter
Haftung, a German limited liability company registered with the Commercial
Register of the Local Court of Duisburg under HRB 14228 (“Studiengesellschaft
mbH”), an entity that acts as a trustee for the non-profit organization
Max-Planck-Institut für Kohlenforschung and for the Max-Planck-Institut für
Bioanorganische Chemie, with the objective to exploit the research results of
the institutes; and
     WHEREAS, subject to the terms and provisions hereof, Sellers desire to
sell, assign, transfer, convey and deliver to Buyer (or procure the sale,
assignment, transfer, conveyance and delivery to Buyer), and Buyer desires to
purchase and acquire from Sellers, the Entire Eoxo Interest, the Infraserv
Oberhausen Interest, the Titan GmbH Share, the European Pipeline Interest, the
Neu-Oberhausen GmbH Share and the Studiengesellschaft mbH Share.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties and
covenants herein contained, the Parties agree as follows.
     1. Definitions.
     “AAA Rules” has the meaning set forth in Section 11(h)(ii).
     “Accounts Receivable” shall mean all accounts, notes, and other
receivables, whether recorded or unrecorded, that are payable to any Seller or
Company with respect to the Business from unaffiliated third party vendors,
which would historically be recorded in financial statements of such Seller or
Company as such in accordance with its historical accounting methods.
     “Acquiring Business” has the meaning set forth in Section 6(c)(ii).
     “Acquired Person” has the meaning set forth in Section 6(c)(ii).

2



--------------------------------------------------------------------------------



 



     “Acquisition Transaction” has the meaning set forth in Section 5(g)(i).
     “Acquired Share Interests” means the Entire Eoxo Interest, the Infraserv
Oberhausen Interest, the Titan GmbH Share and the European Pipeline Interest.
     “Advent” means Advent International Corporation.
     “Affiliate” of a Person means, with respect to any Person, any other Person
that, directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with that first Person; provided,
however, that with respect to a Seller or a Company, “Affiliate” shall not
include the Blackstone Group or any Person under common Control with a Seller or
a Company which would be an Affiliate of such Seller or such Company solely by
reason of its being Controlled by the Blackstone Group.
     “Agreement” has the meaning set forth in the preface above.
     “Ancillary Agreements” means the following agreements to be entered into
between Buyer and one or more Sellers or their Affiliates as of the Closing:
     (a) US Site Services Agreement for Bay City, Texas, US Site Services
Agreement for Bishop, Texas, and German Site Services Agreement substantially in
the form attached as Exhibit E;
     (b) Supply Agreement for Formaldehyde, substantially in the form attached
as Exhibit F-1;
     (c) Supply Agreement for n-Butanol, substantially in the form attached as
Exhibit F-2;
     (d) Supply Agreement for Acetic Acid, substantially in the form attached as
Exhibit F-3;
     (e) Supply Agreement for Acetaldehyde, substantially in the form attached
as Exhibit F-4;
     (f) Supply Agreement for Formalin, substantially in the form attached as
Exhibit F-5;
     (g) Supply Agreement for Other Products, substantially in the form attached
as Exhibit F-6;
     (h) Ethylene Supply Agreement, substantially in the form attached as
Exhibit F-7;
     (i) Real Property Lease for certain portions of Bay City, Texas site,
substantially in the form attached as Exhibit G;
     (j) Real Property Lease for certain portions of Bishop, Texas site,
substantially in the form attached as Exhibit H;

3



--------------------------------------------------------------------------------



 



     (k) Site Closure Agreement, substantially in the form attached as
Exhibit I;
     (l) Transition Services Agreement, in a form reasonably acceptable to Buyer
and Sellers and containing the terms specified in Section 6(n); and
     (m) Joint Defense Agreement, substantially in the form attached as
Exhibit J.
     “Ancillary Shares” means the Neu-Oberhausen GmbH Share and the
Studiengesellschaft mbH Share.
     “Applicable Multiple and Metric” has the meaning set forth in
Section 6(c)(iii).
     “Asbestos Claims” means any Claims arising out of or relating to personal
physical or bodily injury (including asbestosis, silicosis, lung cancer,
mesothelioma and other injuries) related to exposure to asbestos,
asbestos-containing products or materials, silica, silica-containing products or
materials, mixed dust, gases, vapors or other substances.
     “Assignment Agreement” means the Bill of Sale, Assignment and Assumption
Agreement attached hereto as Exhibit B.
     “Assumed Liabilities” has the meaning set forth in Section 2(c)(i).
     “Base Amount” has the meaning set forth in Section 2(d)(ii).
     “Business” has the meaning set forth in the preface above.
     “Business Day” means any day other than a Saturday, Sunday or a day on
which banks in New York, New York or Frankfurt, Germany are authorized or
obligated by applicable law or executive order to close or are otherwise
generally closed.
     “Buyer” has the meaning set forth in the preface above.
     “Buyer Indemnified Parties” has the meaning set forth in Section 6(e)(i).
     “Claim” means any and all Liabilities, losses, damages, deficiencies,
demands, claims, fines, penalties, interest, assessments, judgments, Liens,
charges, orders, decrees, rulings, dues, assessments, Taxes, actions,
injunctions, proceedings and suits of whatever kind and nature and all costs and
expenses relating thereto, including fees and expenses of counsel, accountants
and other experts, and other expenses of investigation and litigation.
     “Closing” has the meaning set forth in Section 2(f).
     “Closing Date” has the meaning set forth in Section 2(f).
     “Closing Date Statement” has the meaning set forth in Section 2(d)(iii).
     “Closing Payment” has the meaning set forth in Section 2(d)(ii).

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment Letters” has the meaning set forth in Section 4(e)(iii).
     “Company” means Infraserv Oberhausen, Titan GmbH or Eoxo, and “Companies”
means Infraserv Oberhausen, Titan GmbH and Eoxo.
     “Company Employees” means all Employees who are employed by any of the
Companies or their respective subsidiaries.
     “Company Facilities” means the chemical manufacturing facilities of each
Company located on, and together with, the Company Real Property or Leased Real
Property.
     “Company Personal Property” means all tangible personal property owned by
each Company (including all machinery and equipment, mobile or otherwise,
vehicles, tools, furniture, furnishings, Rhodium and Inventory) located on the
Company Sites as of the date of this Agreement, except for the Excluded Assets.
     “Company Plans” has the meaning set forth in Section 3(e)(i).
     “Company Real Property” means those certain parcels of real property and
the buildings thereon as described in Schedule 1(b), together with all
hereditary building rights listed on Schedule 1(b) and fixtures thereto, but
subject to those exceptions listed in Schedule 1(b).
     “Company Site” means (i) with respect to a given Company Facility, the
Company Real Property or Leased Real Property forming a part of, or used or
usable in connection with the Company Facility, and (ii) the Infraserv
Oberhausen Site.
     “Confidential Information” has the meaning set forth in Section 6(c)(v).
     “Confidentiality Agreement” means that certain Confidentiality Agreement,
dated as of August 24, 2006, between Buyer and Parent.
     “Contract” means any agreement, contract, obligation, promise, or
undertaking, whether written or oral and whether express or implied, that is
legally binding, including, but not limited to, the agreements related to the
portion of the Business located in Germany that are listed on Schedule 1(f).
     “Control” means the power to direct, or cause the direction of, directly or
indirectly, the management or policies of the specified Person, whether through
the ownership of more than 50% of the voting equity ownership of such Person (or
securities convertible or exchangeable into more than 50% of such voting equity
ownership interest), by contract or otherwise.
     “Debt Term Sheet” has the meaning set forth in Section 4(e)(ii).
     “Debt Financing” has the meaning set forth in Section 4(e)(ii).

5



--------------------------------------------------------------------------------



 



     “Deeds” means special warranty deeds in the form attached hereto as
Exhibit C with respect to each parcel of Real Property included in the Purchased
Assets.
     “Deutsche Bank Liens” means the security interests and mortgages in and
over certain of the Purchased Assets in favor of Deutsche Bank AG, New York
Bank, as administrative agent, under that certain Credit Agreement, amended and
restated as of January 26, 2005.
     “Degussa” means Degussa AG, a stock corporation under German law.
     “Degussa Interest” means the 50% of the outstanding nominal share capital
of Eoxo owned by OXENO Olefinchemie GmbH, a German limited liability company
which is wholly owned by Degussa.
     “Disposal Sites” shall have the meaning provided in Section 9(a)(iv).
     “Employees” means the employees of Sellers and the Companies engaged
exclusively or primarily in the Business and employees transferring pursuant to
§613a BGB as a result of the transactions contemplated hereby.
     “Employee Benefit Plan” means each employment, bonus, deferred
compensation, incentive compensation, stock purchase, stock option, stock
appreciation right or other stock-based incentive, severance, salary
continuation, retention, change-in-control, or termination pay, hospitalization
or other medical, welfare benefits, disability, life or other insurance,
supplemental unemployment benefits, profit-sharing, pension, or retirement plan,
program, agreement or arrangement and each other employee benefit plan, program,
agreement or arrangement sponsored, maintained or contributed to or required to
be contributed to by any Person for the benefit of Employees.
     “Employment Agreement” means a Contract of either Seller, any Company or
any of their respective Affiliates with or addressed to any current or former
Employee pursuant to which any Person has any actual or contingent liability or
obligation to provide compensation and/or benefits in consideration for past,
present or future services.
     “Entire Eoxo Interest” has the meaning set forth in the preface and as
described in detail in Section 2(a)(ix).
     “Environment” means soil, land surface or subsurface strata, waters
(including navigable ocean, stream, pond, reservoirs, drainage, basins, wetland,
ground and drinking), sediments, ambient air (including indoor), noise, plant
life, human life, animal life and all other environmental media or natural
resources.
     “Environmental Conditions” means the presence in or Release to the
Environment of Hazardous Substances, including any migration of those Hazardous
Substances through air, soil or groundwater to or from the Sites, regardless of
when such release or other event occurred or is discovered.

6



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any applicable federal, state, local or foreign
statutes, laws, regulations, ordinances or other legal requirements (including
common law) relating to public or employee health and safety, pollution or
protection of the Environment, including those relating to the manufacture, use,
storage, handling, transportation, treatment, disposal, spill, discharge or
other Release to the Environment of Hazardous Substances.
     “Eoxo” has the meaning set forth in the preface above.
     “Eoxo License” means the License and Know-How Agreement dated October 1,
2003 among German Seller, Degussa and Eoxo, as amended.
     “Eoxo Transaction” means the proposed acquisition by German Seller or its
designated Affiliate of the Degussa Interest.
     “Equity Commitment Letter” has the meaning set forth in Section 4(e)(iii).
     “Estech Assets” means the equipment listed on Schedule 1(i).
     “Estimated Purchase Price” has the meaning given such term in
Section 2(d)(ii).
     “Estimated Working Capital” has the meaning given such term in
Section 2(d)(i).
     “Estimated Working Capital Adjustment” has the meaning set forth in
Exhibit A.
     “European Employees” has the meaning set forth in Section 6(b).
     “European Pipeline” has the meaning set forth in the preface above.
     “European Pipeline Interest” has the meaning set forth in the preface
above.
     “Excluded Assets” has the meaning set forth in Section 2(b).
     “Excluded Environmental Liabilities” shall mean any Claims or Liabilities
related to Former Sites, Historic Use Contamination and Disposal Sites.
     “Excluded Liabilities” has the meaning set forth in Section 2(c)(ii).
     “Excluded Products” means n-butyl acetate, i-butyl acetate, hi purity
n-propanol, methyl amines, butyric acid and propionic acid.
     “Facilities” means the Seller Facilities and the Company Facilities.
     “Fifty Percent Eoxo Interest” has the meaning set forth in the preface
above.
     “Final Closing Date Statement” has the meaning set forth in
Section 2(d)(v).
     “Final Purchase Price” has the meaning set forth in Section 2(d)(vii).

7



--------------------------------------------------------------------------------



 



     “Final Specified Deductions” means the sum of the actual amount of the
aggregate pension provisions line item, Estech remnant costs (Oberhausen) line
item and real estate transfer tax (Infraserv) line item listed on
Schedule 2(d)(ii), as determined pursuant to the process set forth in
Section 2(d).
     “Final Working Capital” has the meaning set forth in Section 2(d)(v).
     “Final Working Capital Adjustment” has the meaning set forth in Exhibit A.
     “FIRPTA Affidavit” means the affidavit to be delivered by U.S. Seller at
the Closing pursuant to Section 1445(b)(2) of the Code, to establish that U.S.
Seller is not a “foreign person” within the meaning of that Section, a copy of
the form of which is attached hereto as Exhibit D.
     “Former Sites” has the meaning set forth in Section 9(a)(iv).
     “German Buyer” has the meaning set forth in the preface above.
     “German Employees” means Company Employees and employees transferring
pursuant to §613a BGB as a result of the transactions contemplated hereby.
     “German Holdco” has the meaning set forth in the preface above.
     “German Pension Schemes” has the meaning set forth in Section 3(e)(ix).
     “German Seller” has the meaning set forth in the preface above.
     “German VAT Act” means the German Value Added Tax Act (Umsatzsteuergesetz).
     “Governmental Entity” means any European, national, state, regional,
county, municipal, local or foreign court, arbitral tribunal, agency, board,
bureau or commission or other governmental or other regulatory authority or
instrumentality.
     “Hazardous Substances” means any material, substance or waste classified,
characterized, regulated or treated as “hazardous,” “toxic,” “radioactive” or a
“pollutant” or “contaminant” under Environmental Laws or which may be alleged to
cause harm to people or the Environment, including, but not limited to,
petroleum or oil, hazardous materials or wastes, air emissions, hazardous or
toxic substances, wastewater discharges, asbestos and any chemical, material or
substance, the presence of which requires investigation or Remediation under
applicable Environmental Laws.
     “Historic Use Contamination” has the meaning set forth in Section 9(a)(i).
     “Indemnification Cap” has the meaning set forth in Section 8(e).
     “Indemnification Threshold” has the meaning set forth in Section 8(e).
     “Indemnified Party” has the meaning set forth in Section 8(d)(i).

8



--------------------------------------------------------------------------------



 



     “Indemnifying Party” has the meaning set forth in Section 8(d)(i).
     “Indemnity Notice” has the meaning set forth in Section 8(d)(vi).
     “Infraserv Oberhausen” has the meaning set forth in the preface above.
     “Infraserv Oberhausen Interest” has the meaning set forth in the preface
above and as described in detail in Section 2(a)(ix).
     “Infraserv Oberhausen Site” means the industrial site managed by Infraserv
Oberhausen and located in Oberhausen, Germany.
     “Initial Closing Date Statement” has the meaning set forth in
Section 2(d)(i).
     “Intellectual Property” means domain names and any rights available
(including with respect to Technology), under patent, trademark, service mark,
utility model, copyright or trade secret law or any other statutory provision or
common law doctrine in the United States, Germany or other country, irrespective
of whether such rights are registered, and including without limitation,
utilization rights. For avoidance of doubt, Intellectual Property shall include
all design rights (“Gebrauchsmuster”) available under German law.
     “Inventory” means inventories of raw materials, feedstocks,
work-in-process, consumable supplies and chemicals (other than Products) located
at the Facilities or ordered by the Facilities in the Ordinary Course of
Business for use in the manufacture of Products, the finished product inventory
of Products located at the Sites, and any of the foregoing located at any third
party warehouse or storage location, which would historically be recorded in
financial statements of Sellers or the Companies as such in accordance with
their historical accounting methods.
     “IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.
     “Joint Defense Agreement” means the Joint Defense Agreement described in
the definition of “Ancillary Agreements.”
     “Know-How” means proprietary trade secrets, formulae, invention records,
specifications, quality control procedures, manufacturing processes and other
know-how.
     “Knowledge of Sellers,” “Sellers’ Knowledge,” and similar phrases mean the
actual knowledge, after due inquiry, of (i) with respect to all matters, Jay
Townsend, John Fotheringham, Sandeep Ladha and Curtis S. Shaw, (ii) with respect
to matters relating to the Business conducted in Bay City, Texas, Elizabeth A.
Bowles, (iii) with respect to matters relating to the Business conducted in
Bishop, Texas, Rich White, (iv) with respect to matters relating to the Business
conducted in Germany, Bernd Scharbert, (v) with respect to matters relating to
the Environment, Gary Rowen, and (vi) with respect to matters relating to
Contracts, Michael Reap and Marilyn Moore Basso.

9



--------------------------------------------------------------------------------



 



     “Liability” means any debt, liability or obligation (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated, and
whether due or to become due).
     “Leased Real Property” means those certain parcels of real property and the
buildings thereon as described in Schedule 1(d).
     “Lenders” has the meaning set forth in Section 4(e)(ii).
     “Licensed Know-How” has the meaning set forth in Section 6(l).
     “Licensed Patent” has the meaning set forth in Section 6(l).
     “Lien” means any mortgage, pledge, lien, charge, security interest or other
encumbrance of any kind or character, including any obligation to sell or
transfer to a third party; provided that the following shall not be considered a
Lien for purposes of this Agreement: (a) all rights to consent by, required
notices to, filings with or other actions by, Governmental Entities in
connection with the sale of any Purchased Assets to the extent such consents are
customary after Closing; (b) any required third-party consents to assignment and
similar agreements and obligations with respect to which, prior to the Closing:
(i) waivers or consents have been obtained from the appropriate party, (ii) the
applicable period of time for asserting such rights has expired without any
exercise of such rights, or (iii) arrangements reasonably satisfactory to Buyer
have been made to allow Buyer to receive substantially the same economic
benefits as if all such waivers and consents had been obtained; and
(c) restrictions on transfer contained in any Contracts included in the
Purchased Assets.
     “Material Adverse Effect” or “Material Adverse Change” means:
     (a) with respect to Sellers, any effect or change that would be materially
adverse to (i) the assets, liabilities, results of operations, business or
condition (financial or otherwise) of the Business taken as a whole, except any
such effect resulting from or arising in connection with (A) the execution or
announcement of this Agreement, or (B) any change in the financial markets or
general economic conditions generally affecting the industry in which the
Business operates, or (ii) the ability of Sellers to consummate timely the
transactions contemplated hereby; and
     (b) with respect to Buyer, any effect or change that would be materially
adverse to the ability of Buyer to consummate timely the transactions
contemplated hereby.
     “Material Contracts” means, collectively, all of the Contracts listed on
Schedule 3(d) and any Employment Agreement listed on Schedule 3(e).
     “Material Environmental Permits” has the meaning set forth in Section 3(h).
     “Material Permits” means all of the Permits listed on Schedule 3(h).
     “Material Consents” has the meaning set forth in Section 7(a)(ix).

10



--------------------------------------------------------------------------------



 



     “Measurement Year” has the meaning set forth in Section 2(d)(ix).
     “Neu-Oberhausen GmbH” has the meaning set forth in the preface above.
     “Neu-Oberhausen GmbH Share” has the meaning set forth in the preface above,
namely the share in the nominal amount of €6,390 in Neu-Oberhausen GmbH held by
German Seller.
     “Oberhausen Assets” means those Purchased Assets associated with the
Business conducted by German Seller at the Seller Facility in Oberhausen,
Germany.
     “Ordinary Course of Business” means the ordinary course of business of the
Sellers and the Companies with respect to the Business consistent with past
custom and practice (including with respect to quantity and frequency).
     “Parent” has the meaning set forth in the preface above.
     “Parent Buyer” has the meaning set forth in the preface above.
     “Party” has the meaning set forth in the preface above.
     “Permits” means all certificates, licenses, permits, approvals and consents
of a Governmental Entity pertaining to a particular Purchased Asset or required
for the lawful operation of the Business as currently conducted.
     “Permitted Liens” means, with respect to all Purchased Assets other than
Acquired Share Interests: (a) Liens for Taxes and other governmental charges and
assessments which are not yet due and payable or are being contested in good
faith in accordance with applicable law; (b) zoning, building and land use laws,
ordinances, orders, decrees, restrictions and conditions imposed by any
Governmental Entity, provided no such laws are being violated in any material
respect by the current use of the Purchased Asset subject thereto; (c) other
imperfections of title or encumbrances with respect to the Purchased Assets
which arise in the Ordinary Course of Business and do not materially detract
from the value of or materially and adversely interfere with the present use of
the Purchased Assets subject thereto or affected thereby; (d) purchase money
Liens disclosed to Buyer (except as to Real Property) and Liens securing rental
payments under lease arrangements; (e) easements, rights-of-way, servitudes,
permits, mineral rights previously conveyed to third parties, surface leases and
other rights with respect to surface obligations, including without limitation,
pipelines, grazing, canals, ditches, reservoirs, or the like, conditions,
covenants or other restrictions, and easements of or for streets, alleys,
highways, pipelines, telephone lines, power lines, railways, and any other
easements and rights-of-way on, over or in respect of any of the Purchased
Assets, and similar matters of record to the extent set forth in any title
commitment report or policy applicable to any of the Purchased Assets that has
been made available to Buyer, provided none of which materially interfere with
the use of the Seller Facilities, as applicable, or in the manufacture of the
Products as presently conducted; (f) Liens incurred in the Ordinary Course of
Business in respect of pledges or deposits under workers’ compensation laws or
similar legislation, carriers, landlord’s, workmen’s, warehousemen’s, mechanics,
laborer’s, materialmen’s or other similar Liens, if the obligations

11



--------------------------------------------------------------------------------



 



secured by such Liens are Assumed Liabilities and are not delinquent; and
(g) the Deutsche Bank Liens, subject to the delivery of a release and discharge
of the Deutsche Bank Liens at the Closing. With respect to Acquired Share
Interests and Ancillary Shares, there shall be no Permitted Liens.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity or a
Governmental Entity (or any department, agency, or political subdivision
thereof).
     “Pre-Closing Business Related Contamination” has the meaning set forth in
Section 9(a)(ii).
     “Pre-Closing Closures” has the meaning set forth in Section 6(j)(iv).
     “Products” means the products listed on Schedule 1(a).
     “Purchased Assets” has the meaning set forth in Section 2(a).
     “RCRA” has the meaning set forth in Section 6(j)(i).
     “Real Property” means the Seller Real Property and the Company Real
Property.
     “Records” means all books, books of account, engineering plans, designs,
documents, drawings and similar record-keeping materials, regardless of the type
of medium on which stored, excluding same to the extent comprising, containing
or relating to the Excluded Assets.
     “Referral Firm” has the meaning set forth in Section 2(d)(v).
     “Release” means release, spill, leak, discharge, dispose of, pump, pour,
emit, empty, inject, leach, dump or allow to escape into the Environment.
     “Relevant Competition Authorities” means (i) the relevant Governmental
Entity in each jurisdiction listed on Schedule 1(e) with legal authority to make
a decision pursuant to antitrust, competition or similar laws granting or
refusing to consent to any merger or acquisition falling within its jurisdiction
and within whose jurisdiction the acquisition of all or part of the Purchased
Assets by Buyer actually falls, and (ii) the relevant Governmental Entity in
each jurisdiction in which additional mandatory filings may be required in
connection with the acquisition of all or part of the Purchased Assets by Buyer
by reason of a change in legislation after the date of this Agreement.
     “Remediation” means any or all of the following activities to the extent
they relate to or arise from the presence of Hazardous Substances at a Site:
(a) monitoring, investigation, assessment, treatment, cleanup, containment,
removal, mitigation, response or restoration work; (b) obtaining any permits,
consents, approvals or authorizations of any Governmental Entity necessary to
conduct any such activity; (c) preparing and implementing any plans or studies
for

12



--------------------------------------------------------------------------------



 



any such activity; (d) obtaining a written notice from a Governmental Entity
with jurisdiction over the Sites under Environmental Laws that no additional
work is required by such Governmental Entity; (e) obtaining a written opinion of
state law requirements; and (f) any other activities reasonably determined by a
Party to be necessary or appropriate or required under Environmental Laws to
address the presence of Hazardous Substances at the Sites.
     “Representatives” has the meaning set forth in Section 5(g)(i).
     “Restricted Activity” has the meaning set forth in Section 6(c)(i).
     “Restricted Business” has the meaning set forth in Section 6(c)(iii).
     “Restricted Period” has the meaning set forth in Section 6(c)(i).
     “RWE Contract” means the Contract to be dated as of January 1, 2007 between
German Seller and RWE Energie AG with respect to the supply of electricity to
the Seller Facility in Oberhausen, Germany, which Contract has been executed by
RWE Energie AG and which Contract German Seller shall execute on or before
Closing.
     “Seller” has the meaning set forth in the preface above.
     “Seller Employees” means all Employees who are not German Employees or
European Employees.
     “Seller Facilities” means the chemical manufacturing facilities of Sellers
located on, and together with, the Seller Real Property or the Leased Real
Property.
     “Seller Guarantees” has the meaning set forth in Section 6(l).
     “Seller Indemnified Parties” has the meaning set forth in Section 8(c).
     “Seller Personal Property” means all tangible personal property owned by
Sellers (including all machinery and equipment, mobile or otherwise, vehicles,
tools, furniture, furnishings, Rhodium and Inventory) located on the Seller
Sites as of the date of this Agreement, except for the Excluded Assets, and
including, but not limited to, the tangible personal property related to the
portion of the Business located in the United States that is listed in Schedule
1(g)-1 and the tangible personal property related to the portion of the Business
located in Germany that is listed in Schedule 1(g)-2.
     “Seller Plans” has the meaning set forth in Section 3(e)(i).
     “Seller Real Property” means those certain parcels of real property and the
buildings thereon as described in Schedule 1(c), together with all fixtures
thereto, but subject to those exceptions listed in Schedule 1(c).

13



--------------------------------------------------------------------------------



 



     “Seller Site” means, with respect to a given Seller Facility, the Seller
Real Property or Leased Real Property forming a part of, or used or usable in
connection with the Seller Facility.
     “Seller Taxes” has the meaning set forth in Section 2(c)(ii)(E).
     “Sites” mean the Seller Sites and the Company Sites. Any reference to a
Site shall include, by definition, the surface and subsurface elements,
including the soils and groundwater present at the Site, and any reference to
items “at the Site” shall include items “at, on, in, upon, over, across, under
and within” the Site.
     “Software” means any and all computer programs, whether in source code or
object code, that can be transferred without impairment to Sellers’ rights in
their respective businesses (other than the Business); databases and
compilations, whether machine readable or otherwise; descriptions, flow-charts
and other work product used to design, plan, organize and develop any of the
foregoing; and all documentation including user manuals and other training
documentation related to any of the foregoing.
     “Straddle Tax Period” shall mean any taxable period of any Company that
includes the Closing Date (but does not begin or end on the Closing Date).
     “Studiengesellschaft mbH” has the meaning set forth in the preface above.
     “Studiengesellschaft mbH Share” has the meaning set forth in the preface
above, namely the share in the nominal amount of €1,636.13 in
Studiengesellschaft mbH held by German Seller.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
     (a) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; or
     (b) if a limited liability company, partnership, association or other
business entity (other than a corporation), a majority of partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons owns a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity’s gains
or losses or shall be or control a majority of the managers or general partners
of such business entity (other than a corporation). The term “Subsidiary” shall
include all Subsidiaries of such Subsidiary.
     “Tax” means (i) any federal, state, local or foreign income, gross
receipts, license, payroll, employment, corporate, trade, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs, duties,
capital stock, franchise, profits, withholding, social

14



--------------------------------------------------------------------------------



 



security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer (including real property transfer), registration,
value added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, (ii) any interest, penalty, or addition thereto, any liability in
respect of any items described in clauses (i) or (ii) payable by reason of
contract, assumption, transferee liability, operation of law, Treasury
Regulations section 1.1502-6(a) (or any predecessor or successor thereof of any
analogous or similar provision under state, local or foreign law) or otherwise.
     “Tax Claim” has the meaning set forth in Section 6(e)(viii).
     “Tax Return” means any return or report (including any election,
declaration, disclosure, schedule, estimate and information return and any
amendments to the foregoing) required to be supplied to a Governmental Entity
relating to Taxes, including any claim for refund, amended return or declaration
of estimated Tax, and including, where permitted or required, combined,
consolidated or unitary returns for any group of entities that includes any
Company, any of its Subsidiaries, or any of their Affiliates.
     “Tax Sharing Agreement” shall mean any Tax sharing, allocation, indemnity
or similar agreement or arrangement (whether or not written) pursuant to which
any Company or, with respect to the Purchased Assets, any Seller could have any
obligation to make any payments of or in respect of Taxes after the Closing.
     “Taxing Authority” shall mean a Governmental Entity having jurisdiction
over the assessment, determination, collection, or other imposition of any Tax.
     “Technology” means, collectively, designs, formulae, methods, techniques,
ideas, data, improvements, inventions, Software and other similar materials, and
all recordings, graphs, drawings, reports, analyses, and Know-How and other
writings, and any other embodiments of the above, in any form whether or not
specifically listed herein, and all related technology, that are used,
incorporated or embodied in or displayed by any of the foregoing or used in the
design, development, reproduction, sale, marketing, maintenance or modification
of any of the foregoing.
     “Third Party Claim” has the meaning set forth in Section 8(d)(i).
     “Ticona/Infraserv Lease” means the Lease Agreement (Pachtvertrag) dated
October 26 and 27, 1998 between and among Infraserv and Ticona GmbH relating to
certain commercially used land and buildings amending the Lease Agreement
(Pachtvertrag) dated May 30, 1997 between and among Infraserv and Hoechst AG
relating to certain commercially used land and buildings.
     “Titan GmbH” has the meaning set forth in the preface above.
     “Titan GmbH Share” has the meaning set forth in the preface above and as
described in detail in Section 2(a)(ix).

15



--------------------------------------------------------------------------------



 



     “Transferable Permits” means those Permits which are transferable by a
Seller to Buyer by assignment, by operation of law, or as a consequence of
Buyer’s being the successor in title to a Facility including, but not limited
to, those permits related to the portion of the Business located in Germany that
are listed on Schedule 1(h).
     “Transferred Intellectual Property” means all Intellectual Property used or
held for use in connection with (a) the Business, (b) the features,
manufacturing, distribution, storage, marketing, sale or deployment of the
Products or any intermediate product thereto and (c) technical knowledge as
invented or developed until the Closing Date.
     “Transferred Technology” means all Technology used or held for use in
connection with (a) the Business, and (b) the features, manufacturing,
distribution, storage, marketing, sale or deployment of the Products.
Notwithstanding the foregoing, Transferred Technology shall exclude any Know-How
that is not used or held for use primarily in connection with the Business or
the Products (“Retained Know-How”).
     “Treasury Regulations” means the United States Treasury Regulations
promulgated under the Code, as amended.
     “U.S. Buyer” has the meaning set forth in the preface above.
     “U.S. Seller” has the meaning set forth in the preface above.
     “VAT” means the value added tax as provided for under the German VAT Act.
     “Vendor Due Diligence Report” has the meaning set forth in
Section 2(h)(ii).
     “Vendor Tax Due Diligence” means the vendor tax due diligence reports
prepared by Ernst & Young dated September 20, 2006 with respect to U.S. Seller
and September 28, 2006 with respect to the Companies.
     “Working Capital” has the meaning set forth in Exhibit A.
     2. Purchase and Sale of Assets.
     (a) Purchase of Assets. On and subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from Sellers, and Sellers agree to sell (and
cause any Affiliate of any Seller that owns any Purchased Asset to sell) to
Buyer, for the consideration specified below in this Section 2, the Ancillary
Shares, the Estech Assets as well as the following assets of Sellers (the
following assets collectively, but not including the Ancillary Shares or the
Estech Assets, the “Purchased Assets”):
          (i) Seller Facilities and Seller Real Property. The Seller Facilities
and the Seller Real Property including, but not limited to, the Seller Real
Property described in the sale and transfer agreement attached hereto as
Exhibit 2(a)(i) which will be executed at the Closing;

16



--------------------------------------------------------------------------------



 



          (ii) Seller Personal Property. The Seller Personal Property;
          (iii) Transferable Permits. The Transferable Permits;
          (iv) Accounts Receivable and Inventory. The Accounts Receivable and
Inventory;
          (v) Contracts. The Material Contracts to which either Seller is a
party, the other Contracts entered into by either Seller or its Affiliate with
customers of or suppliers to any Seller Facility in the Ordinary Course of
Business and related exclusively or primarily to the operation of such Seller
Facility, and each Contract (including any guaranty) relating to or binding upon
any Acquired Share Interest or Ancillary Shares or the holders thereof. With
respect to each Contract included in the Purchased Assets, such Contract shall
be assigned to and assumed by Buyer through the novation of such Contract
between Buyer and the other party or parties to such Contract, to the extent
Buyer and Sellers can obtain the consent of such other party or parties to such
novation. Regardless of whether such other party or parties agree to such
novation, as between Buyer and Sellers, the Parties shall treat each other as if
each such Contract had been assigned under full release of Sellers and any
Affiliate of Sellers party to such Contract. To the extent that a Contract is
not assignable without the consent of the other party or parties thereto and if
such consent is not obtained prior to the Closing Date, Buyer and each Seller
shall (and Sellers shall cause any applicable Affiliate of Seller to) enter, at
its own respective expense except as noted below, into any lawful arrangement
mutually agreeable to Buyer and Sellers to assist Buyer to obtain all right,
title and interest in, and to assume all obligations under, the Contract with
respect to which the consent has not been obtained in accordance with this
Agreement. Such reasonable arrangement may include (A) the subcontracting,
sublicensing or subleasing to Buyer of any and all rights and obligations of the
applicable Seller under the third-party Contract including, without, limitation,
any rights arising out of a breach or cancellation thereof by such third party,
and (B) the enforcement by such Seller of such rights at the cost and for the
benefit of Buyer. In addition, certain Material Contracts that relate both to
the Purchased Assets and to the Excluded Assets, as more particularly described
on Schedule 3(d), will be retained by Sellers but Buyer and Sellers shall enter
into a mutually satisfactory arrangement pursuant to which Buyer receives a
proportionate amount of the benefits under such Material Contract related to the
Purchased Assets, and assumes a proportionate amount of the obligations under
such Material Contract related to the Purchased Assets. Sellers shall act as
trustee for Buyer in this regard, shall pass on the full proportionate benefit
of such Material Contract to Buyer and shall not exercise any rights under such
Material Contracts which affect the Business without the prior written consent
of Buyer;
          (vi) Records. All Records pertaining exclusively or primarily to
(i) the ownership and operation of the Seller Facilities, (ii) the Know-How, and
(iii) the Employees (subject in each case to the right of Sellers to retain
copies of same for their use);
          (vii) Intellectual Property. All Transferred Intellectual Property;
          (viii) Technology. All Transferred Technology; and

17



--------------------------------------------------------------------------------



 



          (ix) Share Interests. The Acquired Share Interests, including (A) the
two shares in the nominal amount of €500,000 each in Eoxo held by German Seller
and OXENO Olefinchemie GmbH respectively, (B) the three limited partnership
interests in Infraserv Oberhausen in the amount of €2,079,453 held by Celanese
AG, in the amount of €17,883,292 held by German Seller, and in the amount of
€415,891 held by Ticona GmbH, (C) the only share in Titan GmbH, originally in
the nominal amount of €25,000, held by German Seller, and (D) the European
Pipeline Interest.
          (x) Oberhausen Assets. All Oberhausen Assets.
          (xi) Title Transfer. At the Closing, Sellers shall assign and transfer
to Buyer the Purchased Assets in accordance with Section 2(g)(vii) through (xi);
and
          (xii) Joint Title/Expectant Right. It is agreed between Buyer and
Sellers that in the event that any Purchased Assets are subject to a retention
of title right (Eigentumsvorbehalt), the respective expectant right
(Anwartschaftsrecht) of Sellers is sold and transferred under this Agreement; in
case Sellers only hold joint title (Miteigentum) to a Purchased Asset such joint
title is sold and transferred under this Agreement.
The Purchased Assets will be acquired by Buyer as follows: (A) German Holdco
shall acquire the Entire Eoxo Interest, (B) U.S. Buyer shall acquire the
Purchased Assets located in the United States, and (C) German Buyer shall
acquire the Ancillary Shares and all other Purchased Assets. Parent Buyer may
modify such allocation by notifying Sellers prior to Closing. All assets of
Sellers not expressly included in the Purchased Assets shall remain the property
of Sellers from and after the Closing.
     (b) Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement will constitute or be construed as
conferring on Buyer, and Buyer is not acquiring, any right, title or interest in
or to (x) any properties, assets, business, operation, or division of Sellers or
any Affiliate of Sellers not expressly set forth in Section 2(a), or (y) the
specific assets associated with the Companies or the Purchased Assets, but are
specifically excluded from the sale contemplated hereby and the definition of
Purchased Assets herein, consisting of the following assets (collectively, the
“Excluded Assets”):
          (i) Excluded Facilities. Sellers’ Affiliate’s n-butyl acetate and
i-butyl acetate production facilities in Singapore, German Seller’s n-butyl
acetate, i-butyl acetate and hi purity n-propanol production facilities in
Frankfurt am Main, U.S. Seller’s propionic and butyric acid production
facilities in Pampa, Texas, and all real, personal and intangible property and
other Contracts, rights, interests, licenses and assets associated with such
facilities;
          (ii) Specified Assets. The real, personal and intangible property and
other Contracts, rights, interests, licenses and assets described on
Schedule 2(b), as well as all Permits, Contracts and warranties, to the extent
they relate to the foregoing;
          (iii) Cash. All cash and cash equivalents, checkbooks and canceled
checks, bank accounts and deposits (including any such items held by or on
behalf of any Company);

18



--------------------------------------------------------------------------------



 



          (iv) Securities. All certificates of deposits, shares of stock,
securities, bonds, debentures, evidences of indebtedness, and interests in joint
ventures, partnerships, limited liability companies and other entities, other
than the Acquired Share Interests and the Ancillary Shares;
          (v) Causes of Action. (A) The rights of Sellers in and to any causes
of action against third parties relating specifically to the Purchased Assets
for any period prior to and through the Closing Date, including prepaid
expenses, monies held by third parties and loans to employees, (B) Sellers’
insurance policies, and (C) all claims under Sellers’ insurance policies whether
arising prior to or after the Closing Date, in each of case (A) and (C) above,
only to the extent it relates to an Excluded Liability;
          (vi) Names. The rights of Sellers to the names “Celanese,” “Celanese
Ltd.,” “Celanese Chemicals,” “CEL,” and any derivatives thereof, and any and all
trademarks and trade names associated therewith; and
          (vii) Personnel Records. All personnel records of Sellers or their
Affiliates (other than the Companies), other than (A) records for the Employees
(subject to Section 2(a)(v)), (B) records the disclosure of which is required by
law or subpoena, and (C) records which any Seller is required by applicable law
to retain.
     (c) Liabilities.
          (i) Assumed Liabilities. At the Closing, subject to the terms and
conditions of this Agreement, including without limitation, Section 9 of this
Agreement, Sellers shall assign, and Buyer shall assume and agree to pay,
perform and discharge (x) all of the Claims against and Liabilities of Sellers
with respect to the Business only to the extent arising out of or relating to
the period from and after the Closing, and (y) subject to Section 6(e), all of
the Claims against and Liabilities of the Companies with respect to the Business
and with respect to the Company Sites (whether arising or occurring prior to, on
or after the Closing), including, but not limited to, the following Claims
against and Liabilities of Sellers to the extent arising out of or relating to
the period from and after the Closing and the following Claims against and
Liabilities of the Companies whether arising or occurring prior to, on or after
the Closing (collectively, the “Assumed Liabilities”), in any way associated
with or related to:
               (A) All Claims and Liabilities, including Asbestos Claims,
arising out of any allegations of injury, illness, exposure to Hazardous
Substances or workers compensation Claims for Seller Employees, former Seller
Employees, contractors of any Seller, visitors to any Seller Site or any other
people with respect to any Seller Site, based on conditions allegedly existing
or exposure allegedly occurring exclusively after the Closing; provided,
however, that responsibility for any Claims or Liabilities based, in each case,
on conditions allegedly existing or exposure allegedly occurring in part on or
prior to Closing and in part after Closing shall be allocated between Sellers
and Buyer in relative proportion to the number of months said conditions or
exposure allegedly occurred on or prior to Closing (which shall be allocated to
Sellers) and the number of months said conditions or exposure allegedly occurred
after Closing

19



--------------------------------------------------------------------------------



 



(which shall be allocated to Buyer); furthermore, the procedure for the conduct
of all Claims and Liabilities described in this paragraph, including cooperation
between Buyer and Sellers, shall be governed by the Joint Defense Agreement. The
determination of when conditions allegedly existed or exposure allegedly
occurred for purposes of allocating liability under this paragraph shall be
based on the allegations of the claimant’s complaint or, if no lawsuit has yet
been filed, the allegations of claimant’s settlement brochure, in which case the
liability allocation will be re-determined if and when a lawsuit is filed based
on the allegations of the complaint. Absent allegations in the claimant’s
complaint or settlement brochure as to when conditions allegedly existed or
exposure allegedly occurred, Buyer and Sellers agree to use records relating to
the claimant’s employment on the premises of the subject plant, or if no such
records exist for the claimant, then until the seventh anniversary of the
Closing Date, liability shall be allocated 0% to Buyer and 100% to Sellers until
an exposure period can be determined through discovery, at which time liability
will be reallocated between Buyer and Sellers according to exposure as described
above. After the seventh anniversary of the Closing Date, liability shall be
allocated 100% to Buyer and 0% to Sellers until an exposure period can be
determined through discovery at which time liability will be reallocated
according to exposure as described above. If an exposure period cannot be
determined through discovery, then liability shall be allocated between Buyer
and Sellers based on the year the claimant first gave notice of his or her claim
to either Buyer or Sellers, with Sellers bearing 100% of the liability for
claims for which notice is first received prior to the seventh anniversary of
the Closing Date, and Buyer bearing 100% of the liability for claims for which
notice is first received on or after the seventh anniversary of the Closing
Date.
               (B) Any pension liabilities (except as provided on Schedule 6(b))
and any inventorship remuneration according to the German law
“Arbeitnehmererfindergesetz” for any Seller Employees and former Seller
Employees, who are entitled to receive such remunerations, arising after the
Closing Date;
               (C) The Purchased Assets and the business conducted with the
Purchased Assets;
               (D) Products made, used or sold by Sellers from the Facilities,
whether based on breach of warranty or in negligence, strict liability, tort or
otherwise, including obligations and liabilities for refunds, adjustments,
allowances, repairs, exchanges, returns and warranty, merchantability and other
Claims;
               (E) Rebates or other amounts payable to any customer by Sellers,
any of Sellers’ Affiliates or the Companies relating to Products sold by Sellers
from the Facilities which were ordered prior to the Closing Date for delivery
after the Closing Date, but only to the extent such Liability is included in
Final Working Capital;
               (F) The operation and use of the Facilities or the manufacture,
marketing and sale of the Products as and to the extent relating to Transferred
Intellectual Property or Transferred Technology;

20



--------------------------------------------------------------------------------



 



               (G) Taxes of Sellers for which Buyer is liable pursuant to
Section 6(e)(v);
               (H) Purchase orders issued in the Ordinary Course of Business for
any goods, materials or services for the facility or production of Products;
               (I) Obligations to be performed by any Seller or any Affiliate of
any Seller under each Contract included in the Purchased Assets;
               (J) The Acquired Share Interests and the Ancillary Shares,
including any obligations to be performed by any Seller or any Affiliate of any
Seller under any Contract (including any guaranty) relating to or binding upon
any Acquired Share Interest or the holder thereof;
               (K) European or national state aid; and
               (L) Obligations of German Seller under the shareholders
agreement, indemnification agreement, subordination deed and related agreements
entered into by German Seller with respect to European Pipeline (including the
obligation to provide letters of credit and comfort), as more particularly
described on Schedule 3(d).
          (ii) Excluded Liabilities. Except for the Assumed Liabilities, Buyer
shall not assume or become liable for any Liabilities (1) of Parent or its
Subsidiaries (other than the Companies) or Sellers or (2) of the Companies for
indebtedness for borrowed money (including factoring arrangements) or leases
required to be capitalized in accordance with historical accounting methods
(collectively, the “Excluded Liabilities”). Excluded Liabilities include, but
are not limited to any and all Liabilities arising out of, related to, or
attributable to:
               (A) All Claims and Liabilities, including Asbestos Claims,
arising out of any allegations of injury, illness, exposure to Hazardous
Substances or workers compensation Claims for Seller Employees, former Seller
Employees, contractors of any Seller, visitors to any Seller Site or any other
people with respect to any Seller Site, based on conditions existing or exposure
occurring exclusively on or prior to the Closing and including any pending
litigation relating to Asbestos Claims; provided, however, that responsibility
for any Claims or Liabilities based, in each case, on conditions allegedly
existing or exposure allegedly occurring in part on or prior to Closing and in
part after Closing shall be allocated between Sellers and Buyer in relative
proportion to the number of months said conditions or exposure allegedly
occurred on or prior to Closing (which shall be allocated to Sellers) and the
number of months said conditions or exposure allegedly occurred after Closing
(which shall be allocated to Buyer); furthermore, the procedure for the conduct
of all Claims and Liabilities described in this paragraph, including cooperation
between Buyer and Sellers, shall be governed by the Joint Defense Agreement. (By
way of clarification, any of the foregoing with respect to a Company Employee,
former Company Employee, contractor of any Company, visitor to any Company Site
or any other person with respect to any Company Site shall be an Assumed
Liability.) The determination of when conditions allegedly existed or exposure
allegedly occurred for purposes of allocating liability under this paragraph
shall be based on the allegations of the claimant’s complaint or, if

21



--------------------------------------------------------------------------------



 



no lawsuit has yet been filed, the allegations of claimant’s settlement
brochure, in which case the liability allocation will be re-determined if and
when a lawsuit is filed based on the allegations of the complaint. Absent
allegations in the claimant’s complaint or settlement brochure as to when
conditions allegedly existed or exposure allegedly occurred, Buyer and Sellers
agree to use records relating to the claimant’s employment on the premises of
the subject plant, or if no such records exist for the claimant, then until the
seventh anniversary of the Closing Date, liability shall be allocated 0% to
Buyer and 100% to Sellers until an exposure period can be determined through
discovery, at which time liability will be reallocated between Buyer and Sellers
according to exposure as described above. After the seventh anniversary of the
Closing Date, liability shall be allocated 100% to Buyer and 0% to Sellers until
an exposure period can be determined through discovery at which time liability
will be reallocated according to exposure as described above. If an exposure
period cannot be determined through discovery, then liability shall be allocated
between Buyer and Sellers based on the year the claimant first gave notice of
his or her claim to either Buyer or Sellers, with Sellers bearing 100% of the
liability for claims for which notice is first received prior to the seventh
anniversary of the Closing Date, and Buyer bearing 100% of the liability for
claims for which notice is first received on or after the seventh anniversary of
the Closing Date.
               (B) Any pension liabilities (except as provided on Schedule 6(b))
and any inventorship remuneration according to the German law
“Arbeitnehmererfindergesetz” for any Seller Employees and former Seller
Employees, who are entitled to receive such remunerations, arising on or prior
to the Closing Date;
               (C) Any and all Liabilities relating to (i) indebtedness for
money borrowed and other indebtedness evidenced by notes, debentures, bonds or
other similar instruments (which shall include intercompany indebtedness);
(ii) all obligations of Sellers under Contracts that are not specifically an
Assumed Liability; (iii) all obligations of Sellers for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (iv) all obligations of Sellers under interest rate or currency
swap transactions (valued at the termination value thereof); (v) all obligations
of the type referred to in clauses (i) through (iv) of Sellers for the payment
of which Sellers are responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations.
               (D) Any and all Liabilities of Sellers relating to any pending or
threatened litigation or claim (i) affecting the Purchased Assets or Business
from any matter or state of facts existing prior to the Closing Date whether or
not disclosed; (ii) in respect of any product liability or warranty claim
whenever made relating to products sold or services provided by Sellers prior to
the Closing Date; (iii) in respect of any liabilities or claims asserted by any
person or entity, whenever asserted, arising out of the sale of products or
services (whether under a theory of contract, tort or other liability) by
Sellers prior to the Closing Date; or (iv) in respect of any Excluded Asset (by
way of clarification, any of the foregoing with respect to a Company or Company
Site shall be an Assumed Liability).
               (E) Any and all Liabilities related to the Excluded Assets;

22



--------------------------------------------------------------------------------



 



               (F) Any and all Liabilities relating to Taxes of Sellers, but
excluding Taxes for which Buyer is liable pursuant to Section 6(e)(v) (such
non-excluded Taxes, “Seller Taxes”);
               (G) Any and all Liabilities, contingent or otherwise, arising
from or relating to the employment or termination of employment of any person
with respect to the Business, including but not limited to any such obligations
or liabilities arising from or relating to the Employee Benefit Plans or
compensation of Employees, except as set forth in Schedule 6(b);
               (H) Any and all Liabilities related to Accounts Payable (as
defined in Exhibit A hereto) of the Business arising prior to the Closing Date
(as defined in Exhibit A) in the amount of (a) €27,600,000 with respect to the
German Seller relating to the Business conducted at the Facilities, and
(b) US$34,500,000 with respect to U.S. Seller relating to the Business conducted
at the Facilities (collectively, the “Excluded Accounts Payable”);
               (I) Any and all Liabilities related to the Excluded Environmental
Liabilities;
               (J) Any and all Liabilities of Sellers (other than any Liability
for Taxes, which shall be governed exclusively by Section 6(e)) in any way
associated with or related to the ownership by Sellers prior to Closing of the
Acquired Share Interests and the Ancillary Shares, specifically including any
Liabilities of German Seller under the Purchase and Assignment Agreement dated
as of August 26, 2006 between OXENO Olefinchemeie GmbH and German Seller
granting an option to German Seller to purchase the Degussa Interest and the
Joint Venture Agreement dated as of November 22, 2002 between Degussa and German
Seller with respect to Eoxo; and
               (K) the specified Liabilities listed on Schedule 2(c)(ii).
     (d) Purchase Price for Purchased Assets. Buyer agrees to pay to or for the
account of Sellers (as directed by Sellers) for the Purchased Assets as follows:
          (i) Prior to Closing, Buyer and Sellers shall conduct a physical
inventory of the Facilities for the purpose of determining the Inventory to be
included in the calculation of Working Capital. At least three Business Days
prior to the Closing Date, Sellers shall deliver to Buyer a certificate executed
by Sellers (the “Initial Closing Date Statement”), setting forth a good faith
estimate of the Working Capital (the “Estimated Working Capital”) as of the
Closing Date. The Initial Closing Date Statement shall be prepared in accordance
with Sellers’ historical accounting methods, policies, practices and procedures,
with consistent classifications, judgments, thresholds and estimation
methodology reflected or assumed therein.
          (ii) At the Closing, Buyer shall pay to or for the account of Sellers
(as directed by Sellers) (A) the sum of Four Hundred Eighty Million Euro
(€480,000,000) (the “Base Amount”), plus the Estimated Working Capital
Adjustment, minus (B) the total of the amounts outstanding as of the close of
business on the day immediately preceding the Closing Date for

23



--------------------------------------------------------------------------------



 



the items listed on Schedule 2(d)(ii) in cash, payable by wire transfer of
immediately available funds in accordance with the written instructions of
Sellers provided by Sellers to Buyer (the “Closing Payment”). The Closing
Payment shall constitute the “Estimated Purchase Price.”
          (iii) As soon as reasonably practicable, but not later than 90
calendar days after the Closing Date, Buyer shall (A) prepare a statement of the
calculation of Working Capital as of the Closing Date, the Final Working Capital
Adjustment and the Final Specified Deductions (the “Closing Date Statement”),
and (B) deliver to Sellers the Closing Date Statement. The calculation of the
items set forth in the Closing Date Statement shall be prepared in accordance
with Sellers’ historical accounting methods, policies, practices and procedures,
with consistent classifications, judgments, thresholds and estimation
methodology, as were used in the preparation of the items set forth in the
Initial Closing Date Statement.
          (iv) In connection with the preparation of the Closing Date Statement,
Sellers shall permit Buyer and their representatives reasonable access to books
and records, personnel, and facilities of Sellers to permit them to prepare the
Closing Date Statement. Sellers shall have the right to review the work papers
of Buyer underlying or utilized in preparing the Closing Date Statement to the
extent reasonably necessary to verify the accuracy and fairness of the
presentation of the Closing Date Statement and calculation of the Final Working
Capital Adjustment in conformity with this Agreement.
          (v) Within 20 calendar days after its receipt of the Closing Date
Statement, Sellers either shall inform Buyer in writing that the Closing Date
Statement is acceptable or object thereto in writing, setting forth a specific
description of each of its objections. If Sellers so object and the Parties do
not resolve such objections on a mutually agreeable basis within 10 calendar
days after Buyer’s receipt of Sellers’ objections, the remaining disputed items
shall be resolved within an additional 20 calendar days by an internationally
recognized independent accounting firm selected by Buyer and reasonably
acceptable to Sellers (the “Referral Firm”). Upon (A) the agreement of the
Parties, (B) the decision of the Referral Firm or (C) if Sellers fail to deliver
an objection to Buyer within the first 20-day period referred to above, then the
Closing Date Statement, as so adjusted (the “Final Closing Date Statement”),
shall be final, conclusive and binding against the Parties hereto. The statement
of Working Capital set forth in the Final Closing Statement shall be the “Final
Working Capital” for all purposes hereunder. Sellers shall make available to
Buyer (upon request following the giving of any objection to the Closing Date
Statement) the workpapers of Sellers generated in connection with their review
of the Closing Date Statement.
          (vi) In resolving any disputed item, the Referral Firm (A) shall be
bound by the provisions of this Section 2(d), (B) may not assign a value to any
item greater than the greatest value claimed for such item or less than the
smallest value for such item claimed by either Buyer or Sellers and (C) shall
limit its decision to such items as are in dispute. The fees, costs and expenses
of the Referral Firm shall be borne by Buyer, on the one hand, and by Sellers,
on the other hand, in inverse proportion to their relative success in the
resolution of such disputed items.

24



--------------------------------------------------------------------------------



 



          (vii) The “Final Purchase Price” shall mean (A) the sum of the Base
Amount, plus the Final Working Capital Adjustment, minus (B) the total of the
amounts outstanding as of the close of business on the day immediately preceding
the Closing Date for the items listed on Schedule 2(d)(ii) as adjusted to take
into account the Final Specified Deductions. Promptly after their receipt of the
Final Closing Date Statement, Sellers and Buyer shall compute the difference, if
any, between the Estimated Purchase Price and the Final Purchase Price. If the
Estimated Purchase Price exceeds the Final Purchase Price, then Buyer shall be
entitled to receive, promptly and in any event within five Business Days, from
Sellers an amount in cash equal to such excess amount. If the Estimated Purchase
Price is less than the Final Purchase Price, Sellers shall be entitled to
receive, promptly and in any event within five Business Days, from Buyer an
amount in cash equal to such deficiency. The amount of any payment to be made
pursuant to this Section 2(d)(vii) shall bear simple interest from and including
the Closing Date to but excluding the date of payment at a rate per annum equal
to the rate of interest published by the Wall Street Journal (Eastern edition)
on the Closing Date as the “prime rate” at large U.S. money center banks. Such
interest shall be payable at the same time as the payment to which it relates.
          (viii) Within 90 days of the Closing Date, Buyer shall pay Sellers an
amount equal to the Excluded Accounts Payable as of the Closing Date.
          (ix) With respect to VAT levied in connection with entering into or
performing under this Agreement, the Parties agree that such VAT is only borne
by German Seller without triggering any additional payment obligations of Buyer
unless otherwise provided for hereinafter. The Parties assume with respect to
VAT that the transaction to the extent it relates to the sale of Oberhausen
Assets is not subject to VAT in line with Sec. 1 para. (1a) German VAT Act or a
comparable provision (transfer of business as a whole) and the Parties will file
their respective tax returns and preliminary monthly tax returns
(Voranmeldungen) on that basis. To the extent that it shall nevertheless be
determined by means of a tax audit of the business of German Seller that the
sale of the Oberhausen Assets under this Agreement shall be subject to VAT and
should the tax office deny the application of Sec. 1 para. (1a) German VAT Act,
possibly in part only, the following shall apply:
               (A) With respect to the tax-free sale of German real estate
pursuant to Sec. 4 no. 9 a) German VAT Act, the following shall apply: German
Seller shall exercise the VAT option within the scope of this Agreement pursuant
to Sec. 9 para. 1 German VAT Act. To the extent Buyer is the VAT debtor (reverse
tax charge) no payment to German Seller shall become due. German Seller will
issue an invoice in line with applicable law especially fulfilling all
requirements under Sec 14, 14a of the German VAT Act.
               (B) The sale of assets other than those referred to under
subsection (A) above that are exempt from VAT under Sec 4 of the German VAT Act
remains tax free. German Seller will not exercise its option right under Sec 9
of the German VAT Act with respect to such assets.

25



--------------------------------------------------------------------------------



 



               (C) German Seller shall send to Buyer a proper invoice in line
with Sec. 14 German VAT Act showing VAT separately and in line with Sec. 14 a
German VAT Act. If and to the extent that VAT becomes due, is owed by German
Seller and is properly shown in the invoice, an amount equal to such VAT shall
become payable by Buyer within 4 weeks after the conditions under this
Section 2(d)(ix) are met.
     (e) Allocation of Purchase Price. The Final Purchase Price shall be
preliminarily allocated among the following: (i) Infraserv Oberhausen,
(ii) German real estate (within any of the Purchased Assets), (iii) Eoxo,
(iv) European Pipeline, (v) Neu-Oberhausen GmbH, (vi) Studiengesellschaft mbH,
(vii) each of the German and U.S. portion of the Noncompetition Agreement
contemplated by Section 6(c), (viii) the Purchased Assets being sold by U.S.
Seller and (ix) all remaining Purchased Assets not otherwise included in clauses
(i) through (viii) for financial and tax accounting purposes as set forth in the
allocation schedule attached hereto as Schedule 2(e) (the “Initial Allocation
Statement”). Within 90 days after the Closing, Buyer and Sellers shall allocate
the Final Purchase Price among the Purchased Assets in a manner consistent with
the Initial Allocation Statement (such final allocation, the “Final Allocation
Statement”) including further allocation, as the Parties may deem necessary,
among the Purchased Assets described in clauses (viii) and (ix). The Final
Allocation Statement shall be binding on Buyer and Sellers for all purposes,
including federal, state, local and foreign income Tax purposes, and the Parties
agree not to take a contrary position on any Tax Return filed by any Party with
any Governmental Entity.
     (f) Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at a location or locations mutually
satisfactory to the Parties commencing at 9:00 a.m. local time (i) if the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself)
occurs at least five Business Days prior to the last Business Day of a calendar
month, then on the last Business Day of such calendar month, (ii) if the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself)
occurs less than five Business Days prior to the last Business Day of a calendar
month, then on the last Business Day of the calendar month immediately following
the calendar month in which such satisfaction or waiver occurs, or (iii) on such
other date as Buyer and Sellers may mutually agree in writing (the “Closing
Date”); provided, however, that the Closing Date shall not be earlier than
January 21, 2007.
     (g) Deliveries and Actions at Closing. At the Closing,
          (i) Sellers will deliver to Buyer the various certificates,
instruments and documents referred to in Section 7(a);
          (ii) Buyer will deliver to Sellers the various certificates,
instruments and documents referred to in Section 7(b);

26



--------------------------------------------------------------------------------



 



          (iii) Buyer will deliver to Sellers the Closing Payment;
          (iv) With respect to the Seller Real Property located in the United
States, U.S. Seller shall deliver to the title company issuing Buyer’s title
policy a standard seller’s affidavit to remove standard printed exceptions to a
title policy capable of deletion within the jurisdiction (excluding the survey
exception), and a gap indemnity/affidavit, and if existing surveys are
acceptable to title company, a seller’s survey affidavit;
          (v) U.S. Seller and U.S. Buyer shall execute and deliver a counterpart
of a memorandum of lease in recordable form as to the Facility located in
Bishop, Texas, to be leased by U.S. Seller to U.S. Buyer at Closing;
          (vi) U.S. Seller and U.S. Buyer shall execute and deliver a
counterpart of a memorandum of lease in recordable form as to the Facility
located in Bay City, Texas, to be leased by U.S. Buyer to U.S. Seller at
Closing;
          (vii) Buyer and German Seller will execute the transfer deed
substantially in the form attached hereto as Exhibit 2 (g)(vii) concerning the
transfer of title to all shares in Eoxo, Neu-Oberhausen GmbH,
Studiengesellschaft mbH and Titan GmbH and title to the limited partnership
interest in Infraserv Oberhausen, and will execute a transfer deed in accordance
with Dutch law with respect to the European Pipeline Interest;
          (viii) Sellers will deliver to Buyer an application letter to the
commercial register for the transfer of the limited partnership interest in
Infraserv Oberhausen from German Seller to German Buyer duly executed by all
signatures of the partners of Infraserv Oberhausen that are Sellers or
Affiliates of Sellers, and Sellers shall use commercially reasonable efforts to
obtain the signatures of the partners that are not Sellers or Affiliates of
Sellers, and such signatures will be notarized (notariell beglaubigt) in line
with German law requirements;
          (ix) It is agreed between Buyer and Sellers that the executions of the
documentation set forth under item (vii) above constitute closing actions which
shall take place at the Closing Date at the latest, unless another date has been
mutually agreed by Buyer and Sellers in writing.
     (h) Special Covenants.
          (i) Sellers shall, at Sellers’ sole expense, take all actions
necessary and pay all out-of-pocket costs of third parties required in order to
accomplish prior to the Closing the tasks set forth on Schedule 2(h) related to
the carve-out from Sellers’ other operations of the information technology
systems used in the Business.
          (ii) Sellers shall, at Sellers’ sole expense, repair the gasometer at
Oberhausen to the extent of the required repairs described in the Project Titan
Business Review dated September 29, 2006 prepared by Ernst & Young (the “Vendor
Due Diligence Report”) and use its commercially reasonable best efforts to cause
such repairs to be completed by the Closing.

27



--------------------------------------------------------------------------------



 



          (iii) Buyer shall cause to be paid when due all pension-related
obligations for which Buyer has made a deduction to the Final Purchase Price as
set forth on Schedule 2(d)(ii).
     3. Representations and Warranties of Parent and Sellers. Parent and
Sellers, jointly and severally, represent and warrant to Buyer as follows:
     (a) Organization. Parent is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware. U.S.
Seller is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Texas. German Seller is a limited
liability company duly incorporated and validly existing under the laws of
Germany. Each Company is a limited liability company duly incorporated and
validly existing under the laws of Germany. Each of Parent, Sellers and the
Companies: (i) has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now conducted, and
(ii) except as would not reasonably be expected to have a Material Adverse
Effect, is duly qualified or authorized to do business and is in good standing
under the laws of each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization.
     (b) Authorization of Transaction. Each of Parent and Sellers has full power
and authority (including full corporate, limited liability company or
partnership, as the case may be, power and authority) to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly
executed by Parent and each Seller, and, assuming the due authorization,
execution and delivery by each other Party hereto, this Agreement constitutes a
valid and legally binding obligation of Parent and each Seller, enforceable in
accordance with its terms and conditions, subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or similar laws affecting creditors’ rights generally and to general
principles of equity, including concepts of materiality, reasonableness, good
faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law. Except as set forth on Schedule 3(b), neither Parent nor any
Seller is required by applicable law to give any notice to, make any filing
with, or obtain any authorization, consent or approval of any Governmental
Entity in order to consummate the transactions contemplated by this Agreement,
except where the failure to give notice, to file, or to obtain any
authorization, consent or approval has not had, and would not reasonably be
likely to have a Material Adverse Effect. The execution, delivery and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by Parent and each Seller. Sellers have made available to
Buyer copies of all current articles of associations and shareholders’
agreements applicable to the Companies, all of which are presently valid and in
full force and effect. Any material facts and other material documents with
respect to the Companies that are required by applicable law to be filed with
the competent commercial register have been filed and there are no resolutions
which are required to be registered in such commercial register but are not
reflected in the current excerpts therefrom.
     (c) Non-contravention. Except as set forth on Schedule 3(c), neither the
execution and the delivery of this Agreement nor the consummation of the
transactions contemplated hereby or thereby, will:

28



--------------------------------------------------------------------------------



 



          (i) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge or other restriction of any Governmental
Entity to which Parent, either Seller or any Company is subject or any provision
of their respective articles or certificate of incorporation, bylaws or other
governing or organizational documents,
          (ii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any Person the right to accelerate
(whether after the giving of notice or lapse of time or both), terminate, modify
or cancel, or require any notice or consent under any Material Contract or
Material Permit to which either Seller or a Company is a party or by which
either Seller or a Company is bound or to which any of either Seller’s or a
Company’s assets is subject, or
          (iii) result in the imposition, loss, or creation of a Lien upon, or
with respect to, the Purchased Assets or a Company’s assets, other than
Permitted Liens.
     (d) Material Contracts.
          (i) Except for Contracts listed on Schedule 3(d), there is no Contract
which constitutes a Purchased Asset or an Assumed Liability or to which a
Company is a party which is:
               (A) a Contract with any labor union or association;
               (B) a note, loan, credit agreement or other Contract relating to
the borrowing of money (including derivative or hedging instruments) by either
Seller or a Company in connection with the Business or to the direct or indirect
guarantee or assumption by either Seller or a Company of the obligation of any
other Person related thereto with respect to the Business;
               (C) a lease or similar agreement under which either Seller or a
Company is a lessee of, or holds or operates, any real property owned by any
third party;
               (D) a Contract involving future payment for goods or services by
either Seller or a Company of more than €800,000 or US$1,000,000 annually
(unless terminable by such Seller or such Company without payment or penalty
upon no more than 90 days’ notice or having a remaining term as of the date
hereof of less than six months, and excluding purchase orders issued by either
Seller or a Company or its Affiliates in the Ordinary Course of Business);
               (E) a Contract involving the obligation of either Seller or a
Company to deliver in the future Products or services for payment of more than
€800,000 or US$1,000,000 annually (unless terminable without payment or penalty
by such Seller or a Company upon no more than 90 days’ notice or having a
remaining term as of the date hereof of less than six months);
               (F) a Contract evidencing any Lien on the Purchased Assets or a
Company’s assets (other than Permitted Liens);

29



--------------------------------------------------------------------------------



 



               (G) an executory Contract for the sale of any of the Purchased
Assets or a Company’s assets other than in the Ordinary Course of Business or
for the grant to any Person of any preferential rights to purchase any Purchased
Assets outside of the Ordinary Course of Business or any Company;
               (H) a Contract for a joint venture, strategic alliance,
partnership or sharing of profits, in each case involving equity ownership by a
Seller or a Company, or a Contract relating to a licensing arrangement or
sharing of proprietary information outside of the Ordinary Course of Business;
               (I) a Contract containing covenants of either Seller or any
Company not to compete in any line of business or with any Person in any
geographical area or not to solicit or hire any Person with respect to
employment or covenants of any other Person not to compete with either Seller or
any Company in any line of business or in any geographical area or not to
solicit or hire any Person with respect to employment;
               (J) a Contract relating to the acquisition (by merger, purchase
of stock or assets or otherwise) by either Seller or any Company of the capital
stock or any operating business or material assets (excluding goods and services
acquired in the Ordinary Course of Business) of any other Person;
               (K) any Contract included in the Purchased Assets which relates
to German Seller’s ownership of the European Pipeline Interest or any of the
Ancillary Shares; or
               (L) a Tax Sharing Agreement.
          (ii) Each Material Contract (A) constitutes, or will at the Closing
constitute, a valid and binding obligation of the Seller or the Company party to
such Material Contract, (B) is in full force and effect and (C) is not
terminable by the other party thereto by reason of this transaction. Except as
set forth in Schedule 3(d), no Seller or Company is in default under any
Material Contract, except for any such event of default as to which requisite
waivers have been obtained.
     (e) Employee Matters.
          (i) Schedule 3(e) contains a true and correct list of Employee Benefit
Plans and Employment Agreements (other than Employment Agreements providing for
annual compensation of less than €120,000 or US$150,000, “at-will” employment
and severance benefits not exceeding the greater of two weeks’ salary or wages
for each year of service or one month’s base salary or wages) and separately
identifies the Employee Benefit Plans and Employment Agreements sponsored by or
solely with any of the Companies and their Subsidiaries or exclusively covering
Company Employees (“Company Plans”) and all other Employee Benefit Plans and
Employment Agreements (“Seller Plans”).”
          (ii) There are no Employees with Employment Agreements other than
German Employees and European Employees.

30



--------------------------------------------------------------------------------



 



          (iii) There are no pending actions, claims or lawsuits arising from or
relating to any Company Plan except for any matter involving an action, claim or
lawsuit for damages of less than €400,000 or US$500,000, nor are to Sellers’
Knowledge such actions, claims or lawsuits threatened in writing to be brought
or filed.
          (iv) Except as set forth on Schedule 3(e), neither the execution and
delivery of this Agreement nor the consummation of the transaction contemplated
hereby will, either alone or in connection with any other event, (i) result in
any payment becoming due to any current or former Company Employee,
(ii) increase any benefits owed to any current for former Company Employee under
any Employee Benefit Plan or Employment Agreement, (iii) result in the
acceleration of the time of payment or vesting of any benefits or rights of any
Company Employee under any Employee Benefit Plan or Employment Agreement, or
(iv) require any contributions or payments to fund any obligations with respect
to any Company Employee under any Employee Benefit Plan or Employment Agreement.
          (v) Each Company Plan in which German Employees participate has been
maintained and administered in compliance in all material respects with its
terms and all applicable laws.
          (vi) Except as set forth on Schedule 3(e), there are no labor,
collective bargaining or similar agreements with respect to Employees, and no
Employees are represented by any works council, union or similar labor
organization. To Sellers’ Knowledge there are no organizing activities
(including any demand for recognition or certification proceedings pending or
threatened in writing to be brought or filed with the National Labor Relations
Board or other labor relations tribunal) involving Employees, or either Seller
or any Company with respect to Employees. There are no strikes, work stoppages,
slowdowns, lockouts, unfair labor practice charges, grievances, complaints,
arbitrations or other material labor disputes pending or, to Sellers’ Knowledge,
threatened in writing against or involving Employees that would have a Material
Adverse Effect.
          (vii) Except as set forth on Schedule 3(e), there are no complaints,
charges or claims against either Seller or any Company pending, or, to Sellers’
Knowledge, threatened in writing to be brought or filed, with any public or
governmental authority, arbitrator or court based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by either Seller or any Company of any current or former Employee
that would have a Material Adverse Effect.
          (viii) With respect to Employees, each of Sellers and the Companies
are in compliance in all material respects with all laws and orders relating to
the employment of labor.
          (ix) Without limiting the generality of the foregoing, with respect to
all material pension schemes in force and applicable to the German Employees
(“German Pension Schemes”):

31



--------------------------------------------------------------------------------



 



               (A) The German Pension Schemes comply in all material respects
with and have at all times been administrated in all material respects in
accordance with all applicable laws, regulations and requirements;
               (B) If applicable, adjustments in accordance with Section 16
German Act on Improvement of Occupational Pension Schemes (Gesetz zur
Verbesserung der betrieblichen Altersversorgung — BetrAVG) have been made
appropriately at all times prior to the Closing Date;
               (C) Employer’s contributions to external funding vehicles for the
German Pension Schemes due prior to the Closing Date, in particular
contributions to “Pensionskasse der Mitarbeiter der Hoechst-Gruppe VVaG”, the
“Hoechster Pensionskasse VVaG”, the “Huls/Degussa Pensionskasse” and the
“Degussa Unterstutzungskasse”, have been fully and timely paid or will be paid
without undue delay;
               (D) Except as disclosed in Schedule 3(e), there have been no
closures of German Pension Schemes carried out after December 31, 1986 and prior
to the Closing Date; and
               (E) To Seller’s Knowledge, there is nothing that will give rise
to a pension claim, pension entitlement or pension expectancy of Employees of
the Companies under shop practice aspects (Betriebliche Übung).
     (f) Litigation. Except as set forth on Schedule 3(f), there is no pending
or, to Sellers’ Knowledge, threatened action, litigation, arbitration or
proceeding, by any Governmental Entity or private person against either Seller
or a Company or any of its Affiliates which has resulted or if threatened may
result, in (i) the institution of legal proceedings to prohibit, enjoin or
restrain the performance in any material respect by either Seller of this
Agreement or any of the Ancillary Agreements to which such Seller or its
Affiliate is to be a party, or (ii) a Claim for damages related to the Purchased
Assets, a Company’s assets or the Facilities or any of the Ancillary Agreements,
in either case, except for any matter involving a claim for damages of less than
€400,000 or US$500,000.
     (g) Compliance With Laws. Except as disclosed on Schedule 3(g) and except
with respect to Environmental Laws, which are covered in Section 3(i), (i) each
of the Sellers and Companies are and have been during the five-year period prior
to the date hereof in compliance in all material respects with all laws
applicable to their respective operations with respect to the Business or
Purchased Assets, and in particular all applicable laws regarding the increase
or decrease of the share capital (Stammkapital) and liability capital
(Kommanditeinlage)of the Companies have been duly observed; (ii) none of the
Sellers or Companies has received any written notice of or been charged with the
violation of any laws with respect to the Business which has not been resolved;
and (iii) none of the Sellers or Companies has received written notice that it
is under investigation with respect to the violation of any laws with respect to
the Business.

32



--------------------------------------------------------------------------------



 



     (h) Permits. Schedule 3(h) contains a list of all Permits which are
required for the operation of the Business at the Facilities as presently
conducted and as presently intended to be conducted and which are material to
the Business conducted at the Facilities (the “Material Permits”). Material
Permits does not include Permits required for the operation of the Business at
the Facilities as presently conducted and as presently intended to be conducted
under Environmental Laws and which are material to the Business conducted at the
Facilities (the “Material Environmental Permits”). Except as disclosed on
Schedule 3(h), Sellers and the Companies possess all Material Permits. None of
Sellers or the Companies is in default or violation, and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation, in any material respect of any term, condition or provision of any
Material Permit. There are no legal proceedings pending or, to Sellers’
Knowledge, threatened, relating to the suspension, revocation or modification of
any of the Material Permits. Except as disclosed on Schedule 3(h), none of the
Material Permits will be impaired or in any way affected by the consummation of
the transactions contemplated by this Agreement.
     (i) Environmental Matters. Schedule 3(i) contains a list of all Material
Environmental Permits. Except as disclosed on Schedule 3(i) or except for
conditions that would not reasonably be expected to result in material
Liabilities under Environmental Laws with respect to the Business:
               (A) each Seller and Company has obtained, currently maintains and
is in compliance in all material respects with all Material Environmental
Permits, which are required for the operation of the Business as presently
conducted and, to the Knowledge of Sellers, there are no legal proceedings
pending or threatened relating to the suspension, revocation or modification of
the Material Environmental Permits and, to the Knowledge of Sellers, none of the
Material Environmental Permits will be modified (or are reasonably likely to be
modified) in a manner that impose new material obligations or costs on the
Business in order to consummate the transactions contemplated by this Agreement;
               (B) Sellers’ and the Companies’ use of and operations at the
Facilities are and have been in compliance in all material respects with all
applicable Environmental Laws;
               (C) None of Sellers or any Company has received any written
notice or claim from any Governmental Entity or other Person that such Seller’s
or such Company’s use and operation of the Business violates such Material
Permits or any applicable Environmental Laws or alleges Liability of such Seller
or such Company with respect to the Business under any Environmental Laws, other
than notices that have been resolved, and to the Knowledge of Sellers, no such
notice or claim has been threatened; and
               (D) None of Sellers or any Company with respect to the Business
is subject to any proceeding or, to Sellers’ Knowledge, any investigation, nor
to Sellers’ Knowledge, is any such proceeding or investigation threatened,
alleging the violation of or Liability under Environmental Laws.

33



--------------------------------------------------------------------------------



 



     (j) Condemnation. Neither Seller nor a Company has received any written
notice of any pending or threatened proceeding or governmental action to condemn
or take by power of eminent domain or otherwise by any Governmental Entity of
all or any part of the Purchased Assets or a Company’s assets.
     (k) Title to Purchased Assets; Sufficiency.
          (i) Sellers or their Affiliates hold good and marketable title to all
the Purchased Assets, free and clear of all Liens, but subject to the Permitted
Liens. Each Company holds good and marketable title to all of its assets,
including its Company Personal Property, free and clear of all Liens, but
subject to the Permitted Liens. This subclause (i) does not relate to the Real
Property, the Estech Assets or the Transferred Intellectual Property, which are
exclusively the subject of Sections 3(k)(ii)(A) and (B), Section 3(k)(ii)(C) and
Section 3(l) hereof, respectively.
          (ii) (A) Sellers or their Affiliates have good, indefeasible and
insurable title to the Seller Real Property, free and clear of all Liens other
than Permitted Liens.
               (B) Each Company has good, indefeasible and insurable title to
its Company Real Property, free and clear of all Liens other than Permitted
Liens.
               (C) Sellers or their Affiliates hold good and marketable title to
all the Estech Assets, free and clear of all Liens, but subject to the Permitted
Liens.
          (iii) Except as set forth on Schedule 3(k), the Purchased Assets,
together with the products and services to be provided to Buyer pursuant to the
Ancillary Agreements, constitute all of the assets primarily used in the
Business, and such Purchased Assets are sufficient for Buyer to conduct the
Business immediately after the Closing in all material respects as the Business
has been conducted immediately prior to the Closing consistent with past
practices.
          (iv) The hereditary building right created with notarial deed N°
812/2003 of the notary Klaus Ludes in Marl can be entered in all relevant land
registers on first rank and no obstacles — whatever they might be — exist which
might prohibit or prevent the registration of the hereditary building right in
the relevant land registers.

34



--------------------------------------------------------------------------------



 



     (l) Intellectual Property and Technology.
          (i) Schedule 3(l)(i) sets forth an accurate list, as of the date of
this Agreement, of all registered Transferred Intellectual Property as well as
applications for registration of Transferred Intellectual Property. All
Transferred Intellectual Property is valid, subsisting and, to Sellers’
Knowledge, enforceable. Except as set forth on Schedule 3(l)(i), Sellers and
their Affiliates have the sole and exclusive right, title and interest in and
to, or have valid and continuing rights to use and sell to Buyer, all
Transferred Intellectual Property and Transferred Technology, free and clear of
all Liens or obligations to others.
          (ii) Following the Closing and except as set forth on
Schedule 3(l)(ii), Buyer shall solely and exclusively own all right, title and
interest in and to, or have valid and continuing rights to use, sell and
license, all Transferred Technology and Transferred Intellectual Property, with
the exception only of moral rights in copyrights that are not capable, as a
matter of applicable law, of being transferred.
          (iii) Except as set forth in Schedule 3(l)(iii), there is no action,
suit, proceeding, investigation, notice or complaint pending or, to the
Knowledge of Sellers, threatened, by any Person before any court or tribunal
relating to any Transferred Technology or Transferred Intellectual Property, nor
has any claim or demand been made to Sellers or any of their Affiliates that
(a) challenges the validity, enforceability, use or ownership of any Transferred
Technology or Transferred Intellectual Property or (b) alleges that any aspect
of the Business or the Products infringes or otherwise violates any Person’s
right in or to its own Technology or Intellectual Property, nor is there any
basis for any such claim or demand. To Sellers’ Knowledge, there is no
infringement of the Transferred Intellectual Property by any Person as of the
Closing Date.
          (iv) Schedule 3(l)(iv) sets forth a complete and accurate list of:
(a) all agreements pursuant to which Sellers or their Affiliates have licensed a
third party for any purpose any Intellectual Property or Technology included in
the Transferred Intellectual Property and Transferred Technology; and (b) all
agreements pursuant to which Sellers or their Affiliates receive a license from
any third party under any Intellectual Property or Technology (excluding systems
Software used by Sellers on a corporate-wide basis and off-the-shelf Software)
used in connection with the Business. Except as set forth on Schedule 3(l)(iv)
and to the Knowledge of Sellers, the consummation of the transactions
contemplated by this Agreement will not give rise to a right of any counterparty
to terminate or limit the rights of Sellers, their Affiliates or Buyer with
respect to any Intellectual Property included in the Transferred Intellectual
Property and/or Transferred Technology.
          (v) Sellers and their Affiliates have taken reasonable measures,
consistent with practices in the chemicals industry, to protect the
confidentiality of all trade secrets included in the Transferred Intellectual
Property and Transferred Technology that are material to the Business. Except
for disclosures made to customers, clients, partners or prospects pursuant to
non-disclosure agreements as contained in Sellers’ data room materials, neither
Sellers nor any Affiliate has disclosed or provided to any Person (other than an
employee under enforceable

35



--------------------------------------------------------------------------------



 



obligations of confidence) any confidential or secret material concerning the
Transferred Intellectual Property or Transferred Technology.
          (vi) All service inventions (“Diensterfindungen”) achieved by German
employees that are part of the Transferred Intellectual Property and/or
Transferred Technology have been claimed in compliance with Section 6 of the
German Employee Invention Act (“Arbeitnehmererfindungsgesetz”). All claims of
such inventors for which Sellers are liable and that are due before the Closing
Date, have been or will be fully satisfied by Sellers and have not exceeded the
amount of €128,000 per year in the last 5 calendar years prior to the Closing
Date. Where service inventions are kept as unpatented know-how, Sellers have
honored the patentability of such service inventions according to Section 17 of
the Employee Inventions Act. To the extent the Transferred Intellectual Property
includes service inventions achieved in other countries that have laws or
regulations comparable to the German Employee Invention Act, Sellers have
complied with the requirements imposed by these laws, and all claims of such
inventors for which Sellers are liable and that are due before the Closing Date,
have been or will be fully satisfied by Sellers.
          (vii) If Degussa exercises its right to terminate the Eoxo License,
then Degussa or OXENO Olefinchemie GmbH has the obligation to negotiate either a
permanent license at no charge or a transfer of the intellectual property
referred to in the Eoxo License.
     (m) Taxes.
          (i) (A) all material Tax Returns required to be filed by, on behalf of
or with respect to the Companies and the Purchased Assets have been duly and
timely filed in all jurisdictions in which such Tax Returns are required to be
filed (after giving effective to any duly obtained extensions of time in which
to make such filings), and all such Tax Returns are true, complete and correct
in all material respects; (B) as to Eoxo, all Taxes shown due on such applicable
Tax Returns have been paid, and as to the Companies (other than Eoxo) and the
Purchased Assets, all amounts of material Taxes due and payable or claimed or
asserted by any Taxing Authority to be due and payable with respect to such
Companies and the Purchased Assets have been timely paid; and (C) each Company
(and, with respect to the Purchased Assets, each Seller) has, with respect to
any period for which Tax Returns have not yet been filed or for which Taxes are
not yet due or owing (including contingent and deferred Tax liabilities), made
accruals for the full amount of such Taxes on such Company’s or the relevant
Seller’s financial statements in accordance with such Company’s or Seller’s
historical accounting methods.
          (ii) Each Company (other than Eoxo) has complied in all material
respects with all applicable laws relating to the payment and withholding of
Taxes, and has duly and timely withheld and paid over to the appropriate Taxing
Authority all amounts required to be so withheld and paid under all applicable
laws. Eoxo has complied in all material respects with all applicable laws
relating to the payment and withholding of Taxes, and has duly and timely
withheld and paid over to the appropriate Taxing Authority all material amounts
shown due on the applicable Tax Returns.

36



--------------------------------------------------------------------------------



 



          (iii) None of the Companies has any liability for the Taxes of any
other Person as a transferee or successor, or by contract or otherwise.
          (iv) Since the completion of the Vendor Tax Due Diligence, none of the
Companies (or, with respect to the Purchased Assets, Sellers) has (A) made or
changed any material Tax election (other than the U.S. Election as provided in
6(e)(xiv)) or (B) amended any Tax Return, settled any material Tax action, suit,
investigation, audit or claim.
          (v) None of the Companies (or, with respect to property Taxes levied
with respect to the Purchased Assets, the Sellers) (A) is a party to any
agreement extending the time within which to file any Tax Return, (B) has
granted any extension of the statute of limitations for the assessment or
collection of Taxes or (C) has granted to any Person any power of attorney that
is currently in force with respect to any Tax matter.
          (vi) Since the completion of the Vendor Tax Due Diligence, there have
been no new actions, suits, investigations or audits by any Taxing Authority in
progress with respect to material Taxes of or relating to any Company or the
Purchased Assets. Since the completion of the Vendor Tax Due Diligence, none of
the Companies (or, with respect to the Purchased Assets, Sellers) has received
any written notice to the effect that, nor does any Company (or, with respect to
property Taxes levied with respect to the Purchased Assets, any Seller) have
knowledge that, any Taxing Authority intends to conduct such an audit or
investigation. Since the completion of the Vendor Tax Due Diligence, there have
been no new assessments, claims or deficiencies for any material Taxes of any
Company (or with respect to any of the Purchased Assets) that have been
proposed, asserted or assessed.
          (vii) None of the Companies has (A) agreed to nor is currently
required to make any adjustments pursuant to a change of accounting method under
any applicable provision of federal, state, local or foreign Tax law,
(B) knowledge that any Taxing Authority has proposed any such adjustment, or
(C) an application pending with any Taxing Authority requesting permission for
any changes in accounting methods.
          (viii) Since the completion of the Vendor Tax Due Diligence, none of
the Companies (or, with respect to property Taxes levied with respect to the
Purchased Assets, Sellers) has executed or entered into any written agreement
with, or obtained or applied for any written consents or written clearances or
any other Tax rulings from, nor has there been any written agreement executed or
entered into on behalf of any of them with any Taxing Authority, relating to
material Taxes.
          (ix) To the Knowledge of the Sellers, none of the Companies is, or has
ever been, subject to income Tax in a jurisdiction outside Germany.
          (x) The Vendor Tax Due Diligence identifies all items which would had
to have been disclosed on Schedule 3(m) had the representations herein not been
limited in certain respects to events occurring after the Vendor Tax Due
Diligence was completed.

37



--------------------------------------------------------------------------------



 



     (n) Capitalization.
          (i) German Seller is the sole owner of the Fifty Percent Eoxo
Interest, free and clear of any Liens. The Fifty Percent Eoxo Interest and the
Degussa Interest constitute all of the outstanding nominal share capital of
Eoxo. At the Closing, German Seller will own the Entire Eoxo Interest, free and
clear of any Liens. There is not outstanding (A) any security directly or
indirectly convertible into or exercisable or exchangeable for any new share of
Eoxo, or (B) any option, warrant or other right to acquire any new share of Eoxo
or any security directly or indirectly convertible into or exercisable or
exchangeable for any new share of Eoxo.
          (ii) Sellers and their Affiliates are the sole owners of the Infraserv
Oberhausen Interest, free and clear of any Liens. There is not outstanding
(A) any security directly or indirectly convertible into or exercisable or
exchangeable for any new partnership interest of Infraserv Oberhausen, or
(B) any option, warrant or other right to acquire any new partnership interest
of Infraserv Oberhausen or any security directly or indirectly convertible into
or exercisable or exchangeable for any new partnership interest of Infraserv
Oberhausen.
          (iii) German Seller is the sole owner of the Titan GmbH Share, free
and clear of any Liens. The Titan GmbH Share constitutes all of the outstanding
nominal share capital of Titan GmbH, and there is not outstanding (A) any
security directly or indirectly convertible into or exercisable or exchangeable
for any new share of Titan GmbH, or (B) any option, warrant or other right to
acquire any new share of Titan GmbH or any security directly or indirectly
convertible into or exercisable or exchangeable for any new share of Titan GmbH.
          (iv) German Seller is the sole owner of the European Pipeline
Interest, free and clear of any Liens.
          (v) German Seller is the sole owner of the Ancillary Shares, free and
clear of any Liens. There are no outstanding contributions due and owing by
German Seller with respect to the Ancillary Shares.
          (vi) The share capital (Stammkapital) and liability capital
(Kommanditeinlage) of each of the Companies is fully paid-in, non-assessable
(nicht nachschusspflichtig) and no repayments or refunds, neither openly nor
concealed, have been made. The Companies have not entered into any silent
partnership agreements, domination and profit and loss pooling agreements or any
other agreements within the meaning of Section 291 et seq. of the German Stock
Corporation Act or similar agreements such as plant management agreements.
          (vii) Other than the Acquired Share Interests, the Companies do not
hold — neither directly, indirectly nor in trust — any shares, interests or
equity (including, without limitation, silent partnerships and
sub-participations) in, and have not entered into any agreement to hold any
shares, interests or equity in or to establish, any other entity.
          (viii) No bankruptcy, insolvency, judicial composition or comparable
proceedings have been initiated or applied for under any applicable law against
any of the Companies.

38



--------------------------------------------------------------------------------



 



     (o) Financial Information.
          (i) True and complete copies of the audited financial statements of
Eoxo, together with all related notes and schedules thereto, accompanied by the
report thereon of Eoxo’s independent auditors for the years ended December 31,
2004 and 2005 (the “Eoxo Financial Statements”) present fairly, in all material
respects, the financial position, results of operations and cash flows of Eoxo
for the periods indicated therein and have been prepared in accordance with
accounting principles generally accepted in Germany.
          (ii) The unaudited pro forma balance sheet information, current
trading information and cash flows information of the Business for the year
ended December 31, 2004 and 2005 and for the eight months ended August 31, 2006
contained in the Vendor Due Diligence Report present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Business for the periods indicated therein and have been prepared in accordance
with historical accounting methods (except with respect to Eoxo, such methods
being in accordance with accounting principles generally accepted in the United
States), as modified by the assumptions and adjustments stated therein. The
assumptions used in preparing such information in the Vendor Due Diligence
Report provide a reasonable basis for presenting the significant effects
directly attributable to the transactions or events described therein. The
related pro forma adjustments give appropriate effect to those assumptions (and,
to the Knowledge of Sellers, no circumstances exist which would cause such
assumptions or adjustments to no longer be valid in all material respects).
          (iii) None of the Sellers or any Company has any material Liabilities
of any kind that are included in Assumed Liabilities and that are not set forth
(A) in the balance sheet of Eoxo as of December 31, 2005 included in the Eoxo
Financial Statements, or (B) in the pro-forma balance sheet of the Business as
of August 31, 2006, except for (1) such Liabilities that would not be required
to be included in such balance sheet in accordance with the accounting
principles used to prepare such balance sheet, and (2) Liabilities incurred by
Eoxo since December 31, 2005 in the Ordinary Course of Business and Liabilities
incurred by the Business since August 31, 2006 in the Ordinary Course of
Business.
          (iv) As of the Closing Date, none of the Companies shall have any
indebtedness for borrowed money, except for the obligation to reimburse
employees, directors and officers for travel and entertainment expenses in the
Ordinary Course of Business.
          (v) Since August 31, 2006, no action has been taken by the Companies
or, with respect to the Business, Sellers which, if taken after the date hereof,
would be a violation of Section 5(c)(ii).
          (vi) The Vendor Due Diligence Report reflects in all material respects
the economic terms set forth in the Ancillary Agreements listed in clauses
(a) through (f), inclusive, of the definition of “Ancillary Agreements.”

39



--------------------------------------------------------------------------------



 



          (vii) Sellers have outstanding guarantees relating to the Business as
set forth in Schedule 6(m), and the amounts of such guarantees do not exceed the
respective amounts set forth in Schedule 6(m).
     (p) Inventories. The inventories of the Business meet applicable
specifications, are saleable in the Ordinary Course of Business and are
consistent in quantity with Sellers’ past practices. Inventory values are
recorded in accordance with Sellers’ historical accounting methods, which
includes adequate reserves for obsolete or otherwise unusable inventory.
     (q) Accounts and Notes Receivable and Payable.
          (i) All accounts and notes receivable of Sellers and the Companies
that are related to the Business have arisen from bona fide transactions in the
Ordinary Course of Business consistent with past practice and are payable on
ordinary trade terms. None of the accounts or the notes receivable of Sellers
and the Companies that are related to the Business are subject to any material
setoffs or counterclaims in excess of the bad debt reserve set forth in the pro
forma financial statements in the Vendor Due Diligence Report.
          (ii) All accounts payable of Sellers and the Companies that are
related to the Business are the result of bona fide transactions in the Ordinary
Course of Business.
     (r) Intercompany Transactions. At the Closing, there will be no
indebtedness for borrowed money owed by any of the Companies to Sellers or any
employee, director, officer or Affiliate of Sellers (other than the Companies),
except for the obligation to reimburse such employees, directors and officers
for travel and entertainment expenses in the Ordinary Course of Business, and
there will be no indebtedness for borrowed money owed by any employee, director,
officer or Affiliate of Sellers (other than the Companies) to the Companies.
There are no outstanding loans by any of the Companies to any of the Employees.
     (s) Customers and Suppliers.
          (i) Schedule 3(s) sets forth a list of the ten largest customers and
the ten largest suppliers of the Business, as measured by the dollar amount of
purchases therefrom or thereby, during each of the fiscal years ended
December 31, 2004 and 2005.
          (ii) In the 12 months prior to the date hereof, no customer or
supplier listed on Schedule 3(s) has terminated its relationship with the
Business or materially reduced or materially changed the pricing or other terms
of its business with the Business and no customer or supplier listed on
Schedule 3(s) has provided written notice to a Seller that it intends to
terminate or materially reduce or change the pricing or other terms of its
business with the Business.
     (t) Product Warranty; Product Liability. Except as set forth on Schedule
3(t), no material amount of Product manufactured, sold and delivered within the
past three years in the Business has failed to be in conformity in all material
respects with all product specifications and warranties provided to customers
thereof.

40



--------------------------------------------------------------------------------



 



     (u) Site Service Cost Coverage. The aggregate price to be paid by Sellers
(and their Affiliates if applicable) for all “Site Services” to be delivered by
Buyer to Sellers (and their Affiliates and licensees, if and as applicable),
pursuant to the schedules attached to the US Site Services Agreement for Bay
City, Texas, and the German Site Services Agreement for Oberhausen, Germany, has
been calculated to be sufficient to cover all costs reflected in the Vendor Due
Diligence Report payable by Sellers (and their Affiliates, if applicable) in
order to obtain such “Site Services” for the benefit of Sellers (and their
Affiliates and licensees, if and as applicable), in the one-year period ending
December 31, 2006.
     (v) Site Service Profit. The aggregate profit of Sellers (and their
Affiliates if applicable) for all “Site Services” to be delivered by Sellers
pursuant to the pricing terms therefor set forth in the schedules attached to
the US Site Services Agreement for Bay City, Texas, and the US Site Services
Agreement for Bishop, Texas, shall not exceed €4,500,000 under such pricing
terms during the first year of the term of such Site Services Agreements.
     (w) Disclaimers Regarding Assets. Except for any representations and
warranties set forth herein, the Purchased Assets are sold “as is, where is”,
and each Seller expressly disclaims any other representations or warranties of
any kind or nature, express or implied, as to liabilities, operations of the
facilities, the title, condition, value or quality of the Purchased Assets or
the prospects (financial and otherwise), risks and other incidents of the
Purchased Assets and Sellers specifically disclaim any representation or
warranty of merchantability, usage, suitability or fitness for any particular
purpose with respect to the Purchased Assets, or any part thereof, or whether
latent or patent, or as to the condition of the Purchased Assets, or any part
thereof, or whether Sellers possess sufficient resources to operate the
Purchased Assets. Except as otherwise expressly provided herein, Sellers further
specifically disclaim any representation or warranty regarding the absence of
Hazardous Substances or liability or potential liability arising under
Environmental Laws. Without limiting the generality of the foregoing, except as
otherwise expressly provided herein, Sellers expressly disclaim any
representation or warranty of any kind regarding the Business, the condition of
the Purchased Assets or the suitability of the Facilities for operation as
manufacturing plants and no exhibit to this Agreement, nor any other material or
information provided by or communications made by any Seller or its Affiliates,
or by any advisor thereof, whether by use of a “data room,” or in any vendor due
diligence report or information memorandum, or otherwise, or by any broker or
investment banker, will cause or create any warranty, express or implied, as to
the title, condition, value or quality of the Business or the Purchased Assets.
     4. Representations and Warranties of Buyer. Buyer represents and warrants
to Sellers as follows:
     (a) Organization of Buyer. Parent Buyer is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
Cayman Islands. U.S. Buyer is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware. German Holdco is a
limited liability company, duly organized, validly

41



--------------------------------------------------------------------------------



 



existing and in good standing under the laws of Germany. German Buyer is a
limited liability company, duly organized, validly existing and in good standing
under the laws of Germany.
     (b) Authorization of Transaction. Buyer has full power and authority
(including full corporate, limited liability company or partnership, as the case
may be, power and authority) to execute, deliver and perform its obligations
under this Agreement. This Agreement has been duly executed by Buyer, and,
assuming the due authorization, execution and delivery by each other Party
thereto, this Agreement constitutes a valid and legally binding obligation of
Buyer, enforceable in accordance with its terms and conditions, subject to the
effect of any applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
to general principles of equity, including concepts of materiality,
reasonableness, good faith and fair dealing regardless of whether considered in
a proceeding in equity or at law. Buyer is not required by applicable law to
give any notice to, make any filing with, or obtain any authorization, consent
or approval of any Governmental Entity in order to consummate the transactions
contemplated by this Agreement, except where the failure to give notice, to
file, or to obtain any authorization, consent or approval has not had and would
not reasonably be likely to have a Material Adverse Effect. The execution,
delivery and performance of this Agreement and all other agreements contemplated
hereby have been duly authorized by Buyer.
     (c) Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any Governmental Entity to
which Buyer is subject or any provision of its certificate of incorporation,
bylaws or other governing documents, or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
Person the right to accelerate (whether after the giving of notice or lapse of
time or both), terminate, modify, or cancel, or require any notice under any
Contract to which Buyer is a party or by which it is bound or to which any of
its assets is subject, except those breaches, defaults, violations or conflicts
that individually have not had, and would not reasonably be likely to have a
Material Adverse Effect.
     (d) Litigation. There is no pending or, to the knowledge of Buyer,
threatened action, by any Governmental Entity or private person which has
resulted in (i) the institution of legal proceedings to prohibit or restrain the
performance by Buyer of this Agreement or any of the Ancillary Agreements to
which Buyer is a party, or (ii) a Claim for damages as a result of this
Agreement or any of the Ancillary Agreements, in either case, except for any
matter that will not individually have a Material Adverse Effect.
     (e) Availability of Funds; Financing.
          (i) Buyer will have, as of the Closing, sufficient funds to consummate
the transactions contemplated by this Agreement.
          (ii) Attached hereto as Exhibit K is a true and complete copy of the
term sheets, dated as of the date hereof (the “Debt Term Sheets”), between Buyer
and Commerzbank

42



--------------------------------------------------------------------------------



 



Aktiengesellschaft and UBS Limited (the “Lenders”) confirming the Lenders’
respective commitments to provide Buyer with debt financing specified therein
(the “Debt Financing”).
          (iii) Attached hereto as Exhibit L is a true and complete copy of a
binding equity commitment letter, dated as of the date hereof and issued by
Advent to Parent Buyer (the “Equity Commitment Letter” and together with the
Debt Term Sheets, the “Commitment Letters”).
          (iv) Each Commitment Letter has been duly authorized and executed by
Buyer, Advent, as applicable, and to the knowledge of Buyer, the other parties
thereto. Each Commitment Letter is in full force and effect. The Equity
Commitment Letter constitutes, and at the Closing will constitute, the legal,
valid and binding obligation of Advent. Each Seller is a third-party beneficiary
of the Equity Commitment Letter with the right to enforce such Equity Commitment
Letter in accordance with its terms.
     5. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the date of execution of this Agreement and the Closing:
     (a) General. Each Party will use commercially reasonable efforts to take
all actions and to do all things necessary, proper, appropriate or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement (including satisfaction, but not waiver, of the Closing conditions set
forth in Section 7).
     (b) Notices, Assignments and Consents. If a Contract included in the
Purchased Assets is assignable to Buyer without third-party consent, at the
Closing Sellers shall assign (or cause the assignment of) such Contract to Buyer
pursuant to the Assignment Agreement. If the assignment to Buyer of any Contract
included in the Purchased Assets requires third-party consent, Sellers shall use
commercially reasonable efforts to obtain any required third-party consents
(such efforts shall not require Sellers to pay any fee requested by a third
party in order to obtain its consent), and Buyer agrees to reasonably cooperate
in such effort, including, but not limited to, provision of
non-sensitive/non-confidential business and financial information, execution of
assumption agreements, attendance at meetings and participation in other
communications with third parties. The assignment at the Closing of any Contract
that is not assignable without the consent of a third party shall be handled in
accordance with Section 2(a)(v).
     (c) Operation of Business.
          (i) From the date hereof through the Closing Date, except as may be
expressly contemplated by this Agreement and except as may be consented to in
writing by Buyer, Sellers will, and shall cause the Companies to, with respect
to the Business:
     (A) conduct the Business only in the Ordinary Course of Business; and
     (B) use its commercially reasonable efforts to preserve the present
business operations, organization (including officers and Employees) and
goodwill of

43



--------------------------------------------------------------------------------



 



Sellers and the Companies and preserve the present relationships with Persons
having business dealings with Sellers and the Companies (including customers and
suppliers).
          (ii) Without limiting the generality of the foregoing, except as
otherwise expressly provided by this Agreement or with the prior written consent
of Buyer, from the date hereof through the Closing Date, Sellers shall not
permit the Companies to take any of the following actions, and Sellers shall not
take any of the following actions, in each case only to the extent such actions
would affect its obligations hereunder or affect the Purchased Assets or Assumed
Liabilities:
     (A) make, change or revoke any Tax election (except the U.S. Election
provided in Section 6(e)(xiv)), settle or compromise any Tax claim or liability
or enter into a settlement or compromise, or change (or make a request to any
taxing authority to change) any material aspect of its method of accounting for
Tax purposes;
     (B) prepare or file any Tax Return (or any amendment thereof) unless such
Tax Return shall have been prepared in a manner consistent with past practice.
     (C) except as provided in Section 5(h), adopt or amend any Company Plan,
increase compensation or benefits to any Employee, enter into or amend any
Employment Agreement, except as required by applicable laws or existing
agreement; or adopt or amend any Seller Plans except in the Ordinary Course of
Business;
     (D) subject any of the Purchased Assets or any asset of the Companies to
any Lien, except for Permitted Liens;
     (E) acquire any material properties or assets or sell, assign, license,
transfer, convey, lease or otherwise dispose of any of the Purchased Assets or
any asset of the Companies, other than in the Ordinary Course of Business;
     (F) enter into or agree to enter into any merger or consolidation with, any
corporation or other entity, and not engage in any new business or invest in,
make a loan, advance or capital contribution to, or otherwise acquire the
securities of any other Person, except (1) in accordance with the terms of
existing Contracts, or (2) to the extent such actions do not prevent the
consummation of the sale of the Purchased Assets and assumption of the Assumed
Liabilities on the terms contemplated by this Agreement;
     (G) cancel or compromise any material debt or claim or waive or release any
material right of any Seller or any of the Companies except in the Ordinary
Course of Business;
     (H) enter into any commitment for capital expenditures in excess of the
current capital expenditure budget of the Business;

44



--------------------------------------------------------------------------------



 



     (I) enter into, modify or terminate any material labor agreement or any
collective bargaining agreement or make any commitment or incur any material
liability to any labor organization with respect to any Employee;
     (J) introduce any material change with respect to the operation of the
Business, including any material change in the types, nature, composition or
quality of products or services, or, other than in the Ordinary Course of
Business, make any material change in product specifications or prices or terms
of distributions of such products;
     (K) enter into any Contract, understanding or commitment that restrains,
restricts, limits or impedes the ability of the Business, or the ability of
Buyer, to compete with or conduct any business or line of business in any
geographic area or solicit the employment of any persons;
     (L) terminate, amend, restate, supplement or waive any rights under any
(A) Material Contract other than in the Ordinary Course of Business or
(B) Material Permit or Material Environmental Permit;
     (M) settle or compromise any pending or threatened Legal Proceeding in
excess of €400,000 or US$500,000;
     (N) accelerate collections of receivables (whether or not past due) or fail
to pay or delay payment of payables or other Liabilities other than in the
Ordinary Course of Business;
     (O) amend the organizational or governing document of any Company; or
     (P) agree to do anything (A) prohibited by this Section 5(c)(ii) or
(B) that would be reasonably expected to have a Material Adverse Effect.
          (iii) Notwithstanding anything to the contrary in this Agreement,
Sellers’ termination of Seller Guarantees prior to Closing in accordance with
Section 6(m) shall not constitute a breach of this Agreement and Sellers shall
have no Liability to Buyer by reason thereof, including without limitation any
Liability relating to termination of any Contract in accordance with its terms,
the performance of which is subject to such Seller Guarantees.
     (d) Antitrust Approvals. From the date hereof through the Closing Date,
Buyer shall use its reasonable best efforts to obtain all consents required from
any Relevant Competition Authority in order to consummate the transactions
contemplated by this Agreement, including the payment when due of all filing
fees associated with any notifications, reports or other filings required by any
Relevant Competition Authority. Buyer, and to the extent that Sellers are
required to make any filing with any Relevant Competition Authority, Sellers
shall:

45



--------------------------------------------------------------------------------



 



          (i) notify the other Party as soon as reasonably practicable (and
provide copies or, in the case of non-written material communications,
reasonable summaries, except where the notifying Party deems the information
contained therein to be confidential, in which case it will be provided to the
notified Party’s legal advisers on a counsel-only basis) of any communications
with any such Relevant Competition Authority relating to any such consent,
approval or action;
          (ii) provide the other Party (or where the notifying Party deems the
information contained therein to be confidential, the notified Party’s legal
advisers on a counsel- only basis) with a final draft of all submissions,
notifications, filings and other communications to any Governmental Entity at
such time as will allow the notified Party (or its advisers) a reasonable
opportunity to provide comments and for the notifying Party to take account of
any reasonable comments of the notified Party (or its advisers) on such drafts
prior to their submission;
          (iii) give the other Party reasonable notice of and the opportunity
for the other Party or any of its advisers to attend all material meetings and
telephone calls where appropriate (having regard to commercial sensitivities)
with any Relevant Competition Authority; and
          (iv) periodically review with the other Party the progress of any
notifications or filings with a view to obtaining clearance from any Relevant
Competition Authority at the earliest reasonable opportunity.
     (e) Access to Information. Subject to the Confidentiality Agreement and
applicable law, Sellers shall afford to Buyer and its accountants, counsel,
financial advisors and other representatives, and to prospective lenders,
placement agents and other financing sources and each of their respective
representatives, reasonable access, during normal business hours upon reasonable
notice throughout the period prior to Closing, to representatives of Sellers
specifically identified in advance by Sellers, to the Facilities and to the
Contracts and records of the Business as Buyer shall reasonably request;
provided, however, (i) such investigation shall not unreasonably disrupt the
operations of the Business, (ii) in obtaining the access provided hereunder,
Buyer shall act through representatives of Sellers specifically identified in
advance by Sellers, and (iii) Buyer shall not contact any of the counterparties
to such Contracts without Sellers’ prior written consent.
     (f) Cooperation with Financing. Prior to the Closing, Sellers shall provide
and shall use their commercially reasonable efforts to cause senior management,
advisors, consultants, investment bankers, attorneys, accountants and other
agents of such party involved in the Business to, provide cooperation reasonably
requested by Buyer in connection with securing debt financing, including
(i) participation in meetings, presentations, marketing efforts, due diligence
sessions and sessions with rating agencies; (ii) using reasonable efforts to
cause officers of Sellers and the Companies who will be officers of Buyer or the
Companies following the Closing to execute and deliver on behalf of Buyer
definitive financing documents or other certificates or documents as may be
reasonably requested by Buyer; (iii) reasonably cooperating with the marketing
efforts of Buyer and its financing sources for any such debt financing; and

46



--------------------------------------------------------------------------------



 



(iv) to the extent required by any lender providing financing to Buyer, an
estoppel certificate and landlord consent for U.S. Seller’s lease of the
Facility in Bishop, Texas to Buyer in a form reasonably acceptable to Buyer and
U.S. Seller.
     (g) Exclusivity.
          (i) Sellers shall not, and shall not permit any of the Affiliates,
directors, officers, Employees, representatives or agents of Sellers or the
Companies (collectively, the “Representatives”) to, directly or indirectly,
(A) discuss, encourage, negotiate, undertake, initiate, authorize, recommend,
propose or enter into, either as the proposed surviving, merged, acquiring or
acquired corporation, any transaction involving a merger, consolidation,
business combination, purchase or disposition of any material amount of the
Purchased Assets or any capital stock of any of the Companies other than the
transactions contemplated by this Agreement (an “Acquisition Transaction”),
(B) facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning the Purchased Assets or the Companies in connection with an
Acquisition Transaction, or (C) otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
Person to do or seek any of the foregoing.
          (ii) Sellers shall (and shall cause its Representatives to)
immediately cease and cause to be terminated any existing discussions or
negotiations with any Persons (other than Buyer) conducted heretofore with
respect to any Acquisition Transaction. Sellers agree not to release any third
party from the confidentiality and standstill provisions of any agreement to
which Sellers or any of the Companies is a party.
     (h) Pensionskasse. Sellers shall use reasonable efforts to cause
“Pensionskasse der Mitarbeiter der Hoechst-Gruppe VVaG”, the “Hoechster
Pensionskasse VVaG”, the “Huls/Degussa Pensionskasse” and the “Degussa
Unterstutzungskasse” to accept Buyer as a participating employer
(Trägerunternehmen) and to provide that the pension provision of the German
Employees can be continued at “Pensionskasse der Mitarbeiter der Hoechst-Gruppe
VVaG”, the “Hoechster Pensionskasse VVaG”, the “Huls/Degussa Pensionskasse” and
the “Degussa Unterstutzungskasse” in a manner consistent with past practice.
     (i) Change of Fiscal Year. Prior to Closing, upon written request of Buyer
to Sellers, Sellers will use their reasonable best efforts to change the fiscal
year of any one of the Companies (as determined by Buyer in its sole discretion)
so that it begins as of March 1, 2007 or at any other date Buyer deems in its
sole discretion appropriate.
     (j) Amendment of Infraserv Lease. Prior to Closing, Sellers will amend the
Ticona/Infraserv Lease so that such lease does not expire upon transfer of the
Infraserv Oberhausen Interest hereunder. Moreover, the Parties will agree on a
new lease term of 30 years from the Closing Date.
     (k) Termination of Hereditary Building Right. Prior to Closing, Sellers
shall cause the Companies to be released from all obligations to maintain or
provide safety or security on or for

47



--------------------------------------------------------------------------------



 



plot 58, parcels 7, 29 and 33, from and after January 1, 2007, in the event that
a termination agreement regarding the hereditary building right with respect to
the aforementioned parcels created with notarial deed N° 812/2003 of the notary
Klaus Ludes in Marl, registered in the land register of the local court of Marl,
folio 5528, is concluded prior to Closing.
     (l) Ancillary Shares Consent. The Parties agree that in the event the
transfer of any of the Ancillary Shares pursuant to this Agreement requires the
approval of any competent supervisory board or other shareholder of such entity
and the Parties are unable to obtain such approval prior to Closing, the failure
to obtain such approval shall not be a condition to Closing, and the Parties
shall use their commercially reasonable efforts to obtain such approval after
Closing.
     6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing:
     (a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each Party
will take such further action (including the execution and delivery of such
further instruments and documents) as any other Party reasonably may request,
all at the sole cost and expense of the requesting Party (unless the requesting
Party is entitled to indemnification therefor under Section 8 below and except
as otherwise provided herein). If at the Closing the Parties have not obtained
any consent required for the effective transfer to Buyer of any Purchased Asset,
the Parties shall enter, at each Party’s respective expense except as noted
below, into any lawful arrangement mutually agreeable to Buyer and Sellers to
assist Buyer to obtain all right, title and interest in, and to assume all
obligations under, the Purchased Asset with respect to which consent has not
been obtained in accordance with this Agreement. As between Buyer and Sellers,
the Parties shall treat each other as if any such Purchased Asset had been
assigned under full release of Sellers and their Affiliates.
     (b) Employees and European Employees. The Parties shall effect the transfer
of Employees to Buyer in accordance with the procedures set forth in
Schedule 6(b). Buyer undertakes to make without undue delay after Closing an
offer of employment to the sales employees listed on Schedule 6(b) (the
“European Employees”) at the same terms and conditions of employment as
currently in force and taking into account for all purposes the time of service
of the European Employees with Sellers or Sellers’ Affiliates.
     (c) Noncompetition; Nonsolicitation; Confidentiality.
          (i) Except to the extent otherwise permitted under Section 6(c)(ii),
Parent and each Seller agrees that, during the period beginning on the Closing
Date and ending on the third anniversary of the Closing Date (the “Restricted
Period”), neither Parent nor either Seller nor any of their Affiliates shall,
directly or indirectly, engage in the manufacture or sale of Products other than
Excluded Products (the “Restricted Activity”).
          (ii) Notwithstanding anything to the contrary contained in
Section 6(c)(i), Buyer hereby agrees that the provisions set forth in such
clause shall not prohibit or restrict in

48



--------------------------------------------------------------------------------



 



any way Parent, either Seller or any of their Affiliates from directly or
indirectly engaging in the following activities:
               (A) the purchase, manufacture, marketing, distribution, sale,
research or development by Parent, either Seller or any of their Affiliates of
any materials used as a raw material in the manufacture of Products;
               (B) the purchase of Products from another Person (excluding any
Affiliate of Parent or either Seller), the incorporation of Products into any
material, and the manufacture, marketing, distribution, sale, supply or sale of
such material by Parent, either Seller or any of their Affiliates;
               (C) the ownership by Parent, either Seller or any of their
Affiliates, individually or in the aggregate, of 8% or less of the outstanding
voting securities of any Person engaged in the Restricted Activity, regardless
of whether or not such securities are listed on a national or foreign securities
exchange or on the NASDAQ National Market;
               (D) the acquisition by Parent, either Seller or any of their
Affiliates of any Person (whether through the purchase of stock or assets or by
way of merger, consolidation or other transaction) engaged in the Restricted
Activity (the “Acquired Person”) so long as the gross sales of the Restricted
Activity of such Acquired Person do not exceed 8% of the total gross sales of
such Acquired Person during the trailing 12-month period ended as of the last
day of the calendar month that is at least 30 days but not more than 60 days
prior to the date that the definitive documentation with respect to such
acquisition is executed; or
               (E) the engagement in the Restricted Activity by any Person
(other than by or through Parent or either Seller) that acquires Control of
Parent or either Seller (an “Acquiring Business”); provided, however, that such
Person is not an Affiliate of Parent or either Seller as of the date hereof and
was not an Affiliate of Parent or either Seller immediately prior to the
transaction pursuant to which such Person acquired Control of Parent or such
Seller.
          (iii) Subject to the restrictions in the succeeding sentence, if
Parent or either Seller, directly or through any of their Affiliates, acquires
during the Restricted Period any interest in a Person conducting the Restricted
Activity in accordance with Section 6(c)(ii)(D) above, Parent or such Seller
shall give Buyer written notice of such acquisition promptly after such
acquisition is completed and in such notice shall offer to sell to Buyer that
portion of the business of the acquired entity engaged in the Restricted
Activity (a “Restricted Business”) at a price equal to the Applicable Multiple
and Metric of the Restricted Business. “Applicable Multiple and Metric” means
the multiple and metric (including the time period over which such metric is
measured) used to determine the price paid by Parent or such Seller to make such
acquisition. Buyer shall have 60 days from the date such notice is deemed
effective pursuant to Section 11(g) to determine whether to purchase the
Restricted Business. During such 60-day period, Parent or such Seller shall make
available to Buyer such books and records regarding the Restricted Business as
Buyer shall reasonably request, subject to Buyer entering into a customary
confidentiality agreement. If Buyer gives Parent or such Seller written notice
of its acceptance

49



--------------------------------------------------------------------------------



 



of such offer within such 60-day period, then such parties shall use
commercially reasonable efforts to close such transaction as soon as reasonably
practicable thereafter. If Buyer gives Parent or such Seller written notice that
it rejects such offer or if Buyer fails to give Parent or such Seller written
notice accepting such offer within such 60-day period, then Parent or such
Seller shall have the right to operate such Restricted Business as it sees fit
in its sole discretion, except that neither Parent nor either Seller nor any of
their Affiliates shall, directly or indirectly, (A) disclose any confidential or
proprietary information related to the Purchased Assets to the Restricted
Business or (B) license or otherwise permit the Restricted Business to use any
of the Transferred Intellectual Property (1) during the time that Parent, either
Seller or any of their Affiliates own any interest in such Person (and such
Person continues to engage in the Restricted Business), (2) in connection with
the sale of such Person to any Person that is not an Affiliate of Parent or
either Seller, or (3) thereafter.
          (iv) Except to the extent otherwise permitted under Section 6(c)(ii),
Parent and each Seller agrees that, during the Restricted Period, neither Parent
nor any Seller nor any of their Affiliates shall: (A) cause, solicit, induce or
encourage any Employees to leave such employment, provided, however, this
prohibition shall not apply to any Employee who responds to a public
solicitation not targeted directly at such Employee or the Business; or
(B) cause, induce or encourage any material customer or supplier of the Business
to terminate or modify any such relationship. Additionally, Parent and each
Seller agree that, during the two-year period following the Closing Date,
neither Parent nor any Seller nor any of their Affiliates shall hire, employ or
otherwise engage the services of any of the Persons set forth on Schedule
6(c)(iv), unless Buyer has terminated such Person’s employment with Buyer or
Buyer’s Affiliate prior thereto.
          (v) From and after the date hereof, Parent and Sellers shall not and
shall cause their Affiliates and their respective officers and directors not to,
directly or indirectly, disclose, reveal, divulge or communicate to any Person
other than authorized officers, directors and employees of Buyer or use or
otherwise exploit for its own benefit or for the benefit of anyone other than
the Buyer, any Confidential Information (as defined below). Sellers and their
officers, directors and Affiliates shall not have any obligation to keep
confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Sellers shall, to the extent
reasonably possible, provide Buyer with prompt notice of such requirement prior
to making any disclosure so that Buyer may seek an appropriate protective order.
For purposes of this Section 6(c)(v), “Confidential Information” means any
information with respect to the Business, including methods of operation,
customers, customer lists, products, prices, fees, costs, Technology,
inventions, trade secrets, Know-How, Software, marketing methods, plans,
personnel, suppliers, competitors, markets or other specialized information or
proprietary matters. Confidential Information does not include, and there shall
be no obligation hereunder with respect to, information that (i) is generally
available to the public on the date of this Agreement or (ii) becomes generally
available to the public other than as a result of a disclosure not otherwise
permissible thereunder.

50



--------------------------------------------------------------------------------



 



          (vi) The Parties acknowledge and agree that the time, scope, and other
provisions of this Section 6(c) have been specifically negotiated by
sophisticated commercial parties and specifically hereby agree that such time,
scope and other provisions are reasonable under the circumstances. The Parties
further agree that if, at any time, despite the express agreement of the
Parties, a court of competent jurisdiction holds that any portion of this
Section 6(c) is unenforceable because any of the restrictions therein are
unreasonable, or for any other reason, such decision shall not affect the
validity or enforceability of any of the other provisions of this Agreement, and
the maximum restrictions of time or scope reasonable under the circumstances, as
determined by such court, will be substituted for any such restrictions which
are held unenforceable.
     (d) Use of “Celanese” Name. As soon as practicable, and in any event within
180 days after the Closing Date, Buyer shall not use or display the name
“Celanese” or variations thereof, trade names, logos or identifiers using such
name or otherwise owned by or licensed to either Seller or its Affiliates,
without the prior written consent of Sellers.
     (e) Taxes; Prorations.
          (i) Tax Indemnification. Except to the extent taken into account in
determining the Final Working Capital, Sellers hereby agree, jointly and
severally, to be liable for and to indemnify and hold Buyer and its Affiliates
(including the Companies) and their respective stockholders, officers,
directors, employees, agents and assigns (collectively, the “Buyer Indemnified
Parties”) harmless from and against, and pay to the Buyer Indemnified Parties
the amount of, any and all losses or damages resulting from, arising out of, or
incurred with respect to, any claims that may be asserted by any party, based
on, attributable to, or resulting from (i) all Taxes of or with respect to the
Companies (or any predecessors thereof) or attributable to the Purchased Assets
(A) for any taxable period ending on or before the Closing Date, (B) for the
portion of any Straddle Tax Period ending at the close of business on the
Closing Date (determined as provided in Section 6(e)(iv) and Section 6(e)(v))
and for the avoidance of doubt including any trade Tax (Gewerbesteuer) triggered
on the level of Infraserv due to the transactions contemplated by this
Agreement; and (C) for any taxable period ending after the Closing Date to the
extent additional VAT is levied based upon Section 1 para. 1a 3rd sentence,
Sections 15(a) or 17 of the German VAT Act and is related to supplies made or
received prior to the Closing Date; (ii) the failure of any of the
representations and warranties contained in Section 3(m) to be true and correct
(determined without regard to any qualification related to materiality contained
therein) or the failure to perform any covenant contained in this Agreement with
respect to Taxes; (iii) any Seller Taxes; and (iv) any liability or obligation
provided for under Section 75, 73 of the German General Tax Code
(Abgabenordnung) or Section 1 (para. 1a of the German VAT Act) or any similar
provision which relates to Taxes incurred by Sellers or the Companies in a
taxable period or portion thereof ending on or prior to the Closing Date. By way
of clarification, with respect to any losses or damages arising out of a matter
that constitutes both a breach of a representation or warranty and an Excluded
Liability, such losses and damages shall be treated as an Excluded Liability and
Sellers’ indemnification obligation hereunder shall not require Sellers to
indemnify the Buyer Indemnified Parties against the same losses and damages
twice.

51



--------------------------------------------------------------------------------



 



          (ii) Sales and Transfer Taxes. All sales and transfer taxes other than
VAT (including real property transfer taxes and including such taxes accrued at
the level of Infraserv Oberhausen) arising in connection with the sale and
transfer of the Purchased Assets will be shared equally between Buyer, on the
one hand, and Sellers on the other hand, and Buyer or Sellers, as the case may
be, will file, to the extent required by applicable law, all necessary Tax
Returns required to be supplied to any Taxing Authority with respect to such
sales and transfer Taxes.
          (iii) Filing of Tax Returns; Payment of Taxes.
          (A) Sellers shall cause each Company to timely file all Tax Returns
required to be filed by it on or prior to the Closing Date and shall pay or
cause to be paid all Taxes shown due thereon. All such Tax Returns shall be
prepared in a manner consistent with prior practice. Sellers shall provide Buyer
with copies of such completed Tax Returns at least twenty days prior to the due
date for filing thereof, along with supporting workpapers, for Buyer’s review
and approval, such approval not to be unreasonably withheld or delayed.
          (B) Buyer will be responsible for the preparation and filing of all
Tax Returns in respect of the Purchased Assets and the Companies which are due
after the Closing Date (other than for Taxes with respect to periods for which
the consolidated, unitary, and combined Tax Returns of Sellers will include the
operations of any of the Companies or the Purchased Assets); provided, however,
that, for any Tax Return for Taxes for which Buyer is to be indemnified under
Section 6(e)(i), Buyer shall provide the Sellers with copies of such completed
Tax Returns at least twenty days prior to the due date for filing thereof, along
with supporting workpapers, for the Sellers’ review and approval, such approval
not to be unreasonably withheld or delayed. Subject to the rights to payment
from the Sellers under paragraph (C) below, Buyer will make all payments
required with respect to any such Tax Return.
          (C) In the event of any disagreement between the Sellers and Buyer
with respect to any Tax Return for which the other party has the right of review
and approval (as described in paragraphs (A) and (B) above), the Sellers and
Buyer shall attempt in good faith to resolve any such disagreement regarding
such Tax Return prior to the due date for filing. In the event that the Sellers
and Buyer are unable to resolve any dispute with respect to such Tax Return at
least ten days prior to the due date for filing, such dispute shall be resolved
pursuant to Section 6(e)(xi), which resolution shall be binding on the parties.
          (D) Not later than five days prior to the due date for the payment of
Taxes on any Tax Returns which Buyer has the responsibility to cause to be filed
pursuant to paragraph (B) above, the Sellers shall pay to Buyer the amount of
Taxes as reasonably determined by Buyer, owed by the Sellers pursuant to the
provisions of Section 6(e)(iv) and Section 6(e)(v). No payment pursuant to this
paragraph (D) shall excuse the Sellers from their indemnification obligations
pursuant to Section 6(e)(i) if the

52



--------------------------------------------------------------------------------



 



amount of Taxes as ultimately determined (on audit or otherwise) for the periods
covered by such Tax Returns exceeds the amount of the Sellers’ payment under
this paragraph (D).
          (iv) Straddle Period Tax Allocations. Each Company will, unless
prohibited by applicable law, close the taxable period of such Company as of the
close of business on the Closing Date. For the avoidance of doubt, no Company is
obligated to change its fiscal year (other than as provided for in Section 5(i))
to end as of the Closing Date. If applicable law does not permit a Company to
close its taxable year on the Closing Date, Taxes (other than property taxes
which are subject to the provisions of Section 6(e)(v) below), if any,
attributable to such Straddle Tax Period shall be allocated (i) to the Sellers
for the period up to and including the close of business on the Closing Date,
and (ii) to Buyer for the period subsequent to the Closing Date. Any allocation
of income or deductions required to determine any Taxes attributable to a
Straddle Tax Period shall be made by means of a closing of the books and records
of each Company as of the close of the Closing Date, provided that exemptions,
allowances or deductions that are calculated on an annual basis (including, but
not limited to, depreciation and amortization deductions) shall be allocated
between the period ending on the Closing Date and the period after the Closing
Date in proportion to the number of days in each such period. Buyer shall be
responsible for any Tax resulting from transactions occurring after the Closing
and prior to the close of business of Closing Date outside of the Ordinary
Course of Business and other than any transactions contemplated by this
Agreement.
          (v) Property Taxes. Real and personal property Taxes relating to the
Purchased Assets and the Companies’ assets for the taxable period in which the
Closing Date occurs will be equitably prorated (in the event that final assessed
Tax amounts are not available for the Closing, the proration will be based upon
the Tax bill for the last full finally assessed Tax year) between Buyer and
Sellers, as follows: Sellers shall be responsible for all such Taxes assessed
for any period up to and including the Closing Date, and Buyer shall be
responsible for all such Taxes for the period commencing with the day after the
Closing. All Taxes will be prorated on the assumption that an equal amount of
Taxes applies to each day of the year, regardless of how any installment
payments are billed or made. Within 30 Business Days after any such Taxes
prorated on an estimated basis are finally assessed, Sellers shall pay to Buyer
or Buyer shall pay to Sellers, as the case may be, its proportionate share of
any difference between the estimated and assessed Taxes.
          (vi) Abatements, Refunds and Credits. Sellers shall be entitled to any
abatements, refunds or credits of Taxes relating to the Purchased Assets or the
Companies for the period prior to and including the Closing Date, net of any
costs incurred or Taxes payable in respect of the receipt of such abatements,
refunds or credits. Buyer will promptly notify and forward to Sellers the
amounts of any such abatements, refunds or credits received by Buyer within
15 days after receipt thereof. Any abatements, refunds and credits of Taxes
relating to a Straddle Tax Period shall be shared, net of any costs incurred or
Taxes payable in respect of the receipt of such abatements, refunds or credits,
proportionately between Sellers and Buyer based on the portion of the taxable
period in question that each owned the Purchased Assets or the

53



--------------------------------------------------------------------------------



 




Companies. Buyer shall not amend any Tax Return of a Company covering any
taxable period that ends on or prior to the Closing Date unless required by law.
          (vii) Tax Audits. After the Closing, Buyer will notify Sellers in
writing, within fifteen (15) days after its receipt of any correspondence,
notice or other communications from a Taxing Authority or any representative
thereof, of any pending or threatened Tax audit, or any pending or threatened
judicial or administrative proceedings that involves Taxes relating to the
Purchased Assets or the Companies for the period prior to and including the
Closing, and furnish Sellers with copies of all correspondence received from any
such Taxing Authority in connection with any audit or information request with
respect to any such Taxes relating to the Purchased Assets or the Companies for
the period prior to and including the Closing to the extent such correspondence
relates to an amount that is subject to indemnification by the Sellers pursuant
to Section 6(e)(i).
          (viii) Tax Claims. Notwithstanding any provision of this Agreement to
the contrary, with respect to any Claim for abatement, refund, audit
examination, notice of deficiency or assessment or any judicial or
administrative proceeding that involves Taxes relating to the Purchased Assets
or the Companies, (collectively, a “Tax Claim”), Buyer shall have the right, at
the expense of the Sellers to the extent such Tax Claim is subject to
indemnification by the Sellers pursuant to Section 6(e)(i) hereof, to represent
the interests of the Companies in any such Tax Claim (or to otherwise prosecute
or contest such Tax Claim relating to the Purchased Assets); provided, that with
respect to a Tax Claim that is subject to indemnification by the Sellers
pursuant to Section 6(e)(i), (A) Buyer shall keep the Sellers reasonably
informed of the progress of such Tax Claim and consult seriously and in good
faith with the Sellers and their tax advisors with respect to any issue relating
to such Tax Claim; (B) Buyer shall provide the Sellers with copies of all
correspondence, notice or other written materials received from any Taxing
Authorities and shall otherwise keep the Sellers and their tax advisors advised
of significant developments in the Tax Claim and of significant communications
involving representations of the Taxing Authorities; (C) Buyer shall provide the
Sellers with a copy of any written submission to be sent to a Taxing Authority
prior to the submission thereof and shall give serious and good faith
consideration to any comments or suggested revisions that the Sellers or their
tax advisors may have with respect thereto; and (D) there will be no settlement,
resolution, or closing or other agreement with respect thereto without the
consent of the Sellers, which consent will not be unreasonably withheld.
          (ix) Proration of Certain Expenses. Except as set forth in
Sections 6(e)(i) through 6(e)(viii), all expenses relating to the business
operations of the Facilities and Purchased Assets and the Companies that are
normally pro-rated, including water and sewer use charges, other charges in the
nature of utility services, rents, permit, license, registration, compliance or
other fees for Permits, for the period prior to and including the Closing Date
will be for the account of Sellers, and all such expenses for the period after
the Closing Date will be for the account of Buyer, all as determined by the
accrual method of accounting. All prorations will be made on the basis of the
actual number of days of the month or year, as applicable, which will have
elapsed as of the Closing Date and based upon a 365-day year. Sellers shall
prepare a good-faith estimate of each Party’s respective pro-rated share of such
expenses as of the Closing

54



--------------------------------------------------------------------------------



 




Date. At the Closing, such estimate shall be compared to the actual expenses
that have been paid as of the Closing by Sellers, and the Parties shall make
such payments to each other as may be required in order to cause the Sellers’
actual expenses paid as of the Closing conform to Sellers’ estimated pro-rata
portion of such expenses. Within 90 days following the Closing, Sellers shall
calculate the actual expenses relating to the business operations of the
Facilities and the Purchased Assets and the Companies and the pro-rata portion
of same for each of Sellers and Buyer as of the Closing Date and the difference,
if any, between such actual pro-rata portions of such expenses for each of
Sellers and Buyer and the estimated pro-rata portions of such expenses for each
of Sellers and Buyer prepared by Sellers in accordance with this
Section 6(e)(ix), which difference, if any, shall be set forth in writing by
Sellers. Payment of the difference (which difference shall be adjusted to
account for any actual payment made between the Parties on the Closing Date as
contemplated by this Section 6(e)(ix) shall be made within 10 business days
following delivery of such written statement by wire transfer in US dollars in
immediately available funds to the account designated by the recipient Party and
delivered to the paying Party.
          (x) Costs and Expenses. Except to the extent specifically provided
herein, whether or not the transactions contemplated hereby are consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the Party incurring such
costs and expenses. Notwithstanding anything to the contrary herein, Buyer will
be responsible for (A) all costs and expenses associated with the obtaining of
any title insurance policy and all endorsements thereto that Buyer elects to
obtain, (B) all fees and expenses of any nature whatsoever incurred in obtaining
the approval of any Governmental Entity for the payment by Buyer of the
Estimated or Final Purchase Price hereunder, and (C) all costs and fees in
connection with the assignment of the registered Transferred Intellectual
Property and the Real Property to Buyer before any Governmental Entity (except
any costs incurred to clear Sellers’ title prior to such assignment). Sellers
and Buyer each represent and warrant to the other, respectively, that, except as
set forth on Schedule 6(e)(x), no broker, finder or other person is entitled to
any brokerage fees, commissions or finder’s fees in connection with the
transaction contemplated hereby by reason of any action taken by the party
making such representation. Each of Sellers and Buyer will pay to the other, or
otherwise discharge, and will indemnify and hold the other harmless from and
against, any and all Claims for all brokerage fees, commissions, and finders’
fees (other than as described above) incurred by reason of any action taken by
the indemnifying party.
          (xi) Disputes. Any dispute as to any matter covered hereby shall be
resolved by an independent accounting firm mutually acceptable to Sellers and
Buyer. The fees and expenses of such accounting firm shall be borne equally by
Sellers, on the one hand, and Buyer on the other. If any dispute with respect to
a Tax Return is not resolved prior to the due date of such Tax Return, such Tax
Return shall be filed in the manner which the party responsible for preparing
such Tax Return deems correct.
          (xii) Time Limits. Any claim for indemnity under this Section 6(e) may
be made at any time prior to 60 days after the expiration of the applicable Tax
statute of limitations

55



--------------------------------------------------------------------------------



 




with respect to the relevant taxable period (including all periods of extension,
whether automatic or permissive).
          (xiii) Exclusive Tax Remedy. The indemnification provided for in this
Section 6(e) shall be the sole remedy for any claim in respect of Taxes,
including any claim arising out of or relating to a breach of Section 3(m). In
the event of a conflict between the provisions of this Section 6(e), on the one
hand, and the provisions of Section 8, on the other, the provisions of this
Section 6(e) shall control. For the avoidance of doubt, the indemnity for Taxes
provided for in this Section 6(e) shall not be subject to the “Indemnification
Threshold” or “Indemnification Cap” as set forth in Section 8(e) or the minimum
€20,000 threshold described in the last sentence of Section 8(e).
          (xiv) U.S. Entity Classification Election. Parent shall make or cause
to be made a U.S. entity classification election pursuant to Treasury regulation
§ 301.7701-3(c) (“U.S. Election”) with respect to the Entire Eoxo Interest after
acquiring the Degussa Interest and prior to the Closing Date. The effect of such
U.S. Election shall be to treat Eoxo as a disregarded entity for U.S. federal
income tax purposes prior to the Closing Date.
     (f) Post Closing Cooperation by Buyer. The Parties recognize that,
notwithstanding the transfer of the Purchased Assets to Buyer, following the
Closing, Sellers will need access to certain information, records and assistance
with respect to the Purchased Assets and the Companies’ assets relating to the
period prior to Closing. Accordingly, the Parties agree as follows:
          (i) Information and Administrative Support. For a period of seven
years after the Closing Date (or, if requested in writing by Sellers within
seven years after the Closing Date, until the closing of the examination of
Sellers’ federal and state income Tax Returns for all periods prior to and
including the Closing Date, if later), Buyer agrees that it will, promptly
following the request of any Seller and at Sellers’ expense, provide such
information and administrative support as will be reasonably requested by any
Seller to enable Sellers to comply with its obligations with respect to the
issuance of Forms W-2, 1099 and other Tax reports, reports and notices relating
to pension, profit sharing, health and other plans, income Tax Returns,
preparation of financial statements and completion of Sellers’ audit for the two
fiscal years ended December 31 following the Closing Date, and other similar
matters.
          (ii) Books and Records. For a period of seven years after the Closing
Date (or, if requested in writing by Sellers within seven years after the
Closing Date, until the closing of the examination of Sellers’ federal and state
income Tax Returns for all periods prior to and including the Closing Date, if
later), Buyer will not dispose of any Records relating to any of the Purchased
Assets or the Companies’ assets delivered to it by Sellers without first giving
notice to Sellers of its intent to so dispose of such Records, and permitting
Sellers to retain or copy such Records at Sellers’ expense as Sellers may
select. During such period, Buyer will permit Sellers to examine and make
copies, at Sellers’ expense, of such Records for any reasonable purpose,
including any litigation now pending or hereafter commenced against any Seller,
or the preparation of Tax Returns.

56



--------------------------------------------------------------------------------



 



          (iii) Employees. For a period of six years after the Closing Date,
Buyer will make available to Sellers on a reasonable basis and as requested from
time to time by Sellers after the Closing Date at Sellers’ expense, those of
Buyer’s employees with knowledge of, or relevant to, the matters described in
this Section 6(f) for the purpose of consultation, investigation or testimony in
connection therewith.
          (iv) Return of Records. After the Closing Date, Buyer shall deliver to
Sellers any records of Sellers transferred to Buyer pursuant to this Agreement
if such records (A) were transferred to Buyer by mistake, (B) are unrelated to
the Purchased Assets or the Companies’ assets or (C) were not otherwise
contemplated to be transferred to Buyer pursuant to this Agreement. Buyer shall
be obligated to immediately deliver to Sellers the above-referenced records upon
Sellers’ request therefor or upon Buyer’s becoming aware of any such records.
     (g) Further Assurances.
          (i) From and after the Closing Date, Sellers shall pay and discharge,
in accordance with past practice but not less than on a commercially reasonable
timely basis, all accounts payable incurred by Sellers or the Companies on or
prior to the Closing Date in respect of the Business and included in the
Excluded Liabilities.
          (ii) Sellers and Buyer agree that after the Closing Date they will
hold in trust and will promptly transfer and deliver to the proper recipient
thereto, from time to time as and when received by them, any cash, checks with
appropriate endorsements (using their commercially reasonable efforts not to
convert such checks into cash), or other property that they may receive on or
after the Closing which properly belongs to the other party, including without
limitation, any insurance proceeds, and will account to the other for all such
receipts.
     (h) Notification of Transfer. At all times following the Closing, Buyer
will notify promptly (with a copy of such notice to Sellers) all relevant
Governmental Entities and third Persons of the change in ownership of the
Purchased Assets resulting from the transactions contemplated herein, to the
extent required by applicable law or any Material Contract.
     (i) Special Indemnification. Unless expressly stated otherwise in this
Agreement, Buyer shall indemnify each Seller and any Affiliate of any Seller if
and to the extent:
          (A) a Seller and/or any Affiliate of any Seller is held liable for any
Liabilities arising out of or in connection with (i) the conduct of the business
of, or any action taken by a Seller and/or any Affiliate of any Seller with
respect to, any Company, European Pipeline, Neu-Oberhausen GmbH or
Studiengesellschaft mbH or (ii) a Seller and/or any Affiliate of any Seller
being directly or indirectly a partner or shareholder of such Company, European
Pipeline, Neu-Oberhausen GmbH or Studiengesellschaft mbH, in each case, to the
extent any Claim is made against a Seller and/or any Affiliate of any Seller or
a Seller and/or any Affiliate of any Seller is held liable by a third party
(including any Governmental Entity), or a Company, European Pipeline,
Neu-Oberhausen GmbH or Studiengesellschaft mbH, and such Seller would not be
liable to Buyer under this Agreement for such Claim; or

57



--------------------------------------------------------------------------------



 



          (B) a Seller and/or any Affiliate of any Seller is held liable by any
third party or a Company (1) as former unlimited partner of Infraserv Oberhausen
under Sections 161 para. 2, Section 160 para. 1 German Commercial Code
(Handelsgesetzbuch) or (2) as former limited partner of Infraserv Oberhausen
under Section 172 para. 4 German Commercial Code (Handelsgesetzbuch), provided
that such Seller would not be liable to Buyer under this Agreement for such
liability.
This Section shall constitute with respect to Sellers and their Affiliates a
contract for the benefit of a third party.
     (j) Environmental Matters.
          (i) Transfer of Environmental Permits. Prior to and following the
Closing, the Parties agree to cooperate and take all actions reasonably
necessary to effectuate the transfer of Permits issued pursuant to Environmental
Laws or, if the transfer of such Permits is not allowed under Environmental
Laws, the Parties agree to cooperate and take all actions reasonably necessary
to obtain new Permits required pursuant to Environmental Laws. To this end and
without limiting the generality of the foregoing, Sellers shall (a) transfer the
existing Title V air permit at Bay City to Purchaser and shall independently
apply for any air permits required for the Sellers retained operations, (b) use
commercially best efforts to cause the Texas Commission on Environmental Quality
to separate the obligations under the Bay City Resource Conservation and
Recovery Act (“RCRA”) hazardous waste permit so that (A) the permit issued to
Buyer shall be limited to the two active RCRA units (the hazardous waste burning
boilers and the container storage area) and (B) Sellers obtain a permit or RCRA
order to address all corrective action obligations, including, but not limited
to those associated with the RCRA closed units and the RCRA Corrective Action
Unit Landfill F-2/F-3.
          (ii) Until such time as the Governmental Entities have transferred the
RCRA permit to Buyer, separated the obligation the obligation thereunder as set
forth in subsection (j)(i) above and approved the form of financial assurances
that Buyer must post to continue to operate the two active RCRA waste management
units, Sellers shall maintain its financial assurances. Once the Governmental
Entities have accepted Buyer’s form of financial assurances and those assurances
have been put in place, Sellers shall be obligated only to maintain the
financial assurances necessary to satisfy the Governmental Entities with respect
to the on-going RCRA investigation and Remediation.
          (iii) Single Site Petition. The Parties agree to join in filing single
site petitions pursuant to 30 TAC 101.2(b) for each of their Bishop and Bay City
operations.
     (k) Marl Demolitions. Sellers shall reimburse the Buyers Indemnified
Parties for all necessary and reasonable third-party costs and expenses incurred
after the Closing and required by law or by the contracts with Degussa
Immobilien GmbH and Co. KG for the demolition and removal of the butanol
distillation and MD-hydrogeneration units, for which there was a decision to
close prior to Closing and which are either closed or will subsequently be
closed, at the Company Facility in Marl, Germany.

58



--------------------------------------------------------------------------------



 



     (l) License of Retained Intellectual Property. The assignment of the
Transferred Intellectual Property to Buyer is hereby subject to retention by
Sellers of an irrevocable, worldwide, perpetual, non-exclusive, nontransferable,
royalty-free license, with the right to sublicense without consent, under U.S.
Patent No. 4871879, Rhodium Recovery from Hydroformylation (Seller Docket
No. 7060) (the “Licensed Patent”) and all Know-How primarily used or held for
use in connection with the Business or the Products (the “Licensed Know-How”),
to make, have made, use, copy, display, perform, import, sell, offer to sell,
create derivative works and modifications, distribute or otherwise dispose of
products and services that incorporate or otherwise use the Licensed Patent
and/or Licensed Know-How, provided that the foregoing license shall not include
any right to use or otherwise exploit the Licensed Patent or Licensed Know-How
in the oxo chemicals field. Sellers hereby grant Buyers an irrevocable,
worldwide, perpetual, royalty-free license, with the right to sublicense without
consent, under the Retained Know-How. Said license of Retained Know-How shall be
sole and exclusive within the oxo chemicals field. To facilitate Buyer’s
commercial use of the Retained Know-How, Sellers further agree to transfer to
Buyer a copy of any Retained Know-How at a cost no greater than the cost to
Sellers for such transfer.
     (m) Seller Guarantees.
          (i) Buyer acknowledges that Sellers have the outstanding guarantees
listed on Schedule 6(m) (collectively, the “Seller Guarantees”). Buyer and
Sellers agree that, promptly following the date hereof, they shall contact the
beneficiaries of such Seller Guarantees, and Sellers and Buyer shall use
commercially reasonable efforts and cooperate (including arranging meetings or
telephone conferences with such beneficiaries) to obtain from the beneficiaries
the release of Sellers from the Seller Guarantees effective as of the Closing
Date, and to obtain a consent of such beneficiaries to accept replacement
guarantees, letters of credit or other financial assurances from the Lenders or
other financial institutions. Sellers agree that following the Closing they
shall continue any remaining Seller Guarantees in an aggregate amount not to
exceed €40,000,000 (the “Continuing Guarantees”), and Buyer acknowledges that
Sellers may terminate prior to Closing any Seller Guarantees in excess of the
Continuing Guarantees; provided, however, that Sellers shall only be required to
keep (A) the Continuing Guarantees remaining outstanding for up to (and not more
than) 30 days following the Closing Date, and (B) Continuing Guarantees equal to
not more than €10,000,000 in the aggregate outstanding for 60 days following
Closing. After the 60th day following Closing, Sellers shall not be obligated to
maintain any Seller Guarantees. Sellers’ termination of Seller Guarantees in
accordance with this Section 6(m) shall not constitute a breach of this
Agreement and Sellers shall have no Liability to Buyer by reason thereof,
including without limitation any Liability relating to termination of any
Contract in accordance with its terms, the performance of which is subject to
such Seller Guarantees.
     At Closing, Buyer will deliver counter guarantees in form and substance
reasonably satisfactory to Sellers to be issued by the Lenders or such other
financial institutions as are reasonably satisfactory to Sellers in favor of
Sellers in respect of any Seller Guarantees not terminated as of the Closing,
and Buyer shall cause such counter guarantees to remain in place until such
Seller Guarantees are released. Sellers agree that, following the Closing,
Sellers will

59



--------------------------------------------------------------------------------



 



not modify (except for the termination of such Seller Guarantees in accordance
with this Section 6(m)(i)) any such Seller Guarantees while they remain
outstanding without Buyer’s prior written consent, which shall not be
unreasonably withheld or delayed.
          (ii) With respect to the RWE Contract, (A) the Parties shall use their
commercially reasonable efforts to obtain prior to the Closing RWE Energie AG’s
consent to the assignment of the RWE Contract to Buyer, (B) to the extent that
RWE Energie AG conditions the grant of its consent on Buyer obtaining a
guarantee or other form of financial assurance, from and after the date of this
Agreement Buyer will use its commercially reasonable efforts to obtain such
guarantee or form of financial assurance, and (C) if Buyer is unable to obtain
RWE Energie AG’s consent, Buyer and Sellers shall enter a lawful arrangement
reasonably satisfactory to Buyer and Sellers that enables Buyer to obtain the
benefits of and assume the obligations under the RWE Contract as provided in
Section 2(a)(v).
     (n) Transition Services. From and after the Closing Date until the first
anniversary of the Closing Date, each Party shall provide to the other Party
such transition services as the other Party reasonably may request, taking into
account the services set forth on Schedule 6(n), in a manner and at a level
consistent with the historical practices of the Business. During the first
six-month period following the Closing, the Party receiving the service shall
pay to the Party providing such service on a monthly basis a fee for such
service equal to the cost incurred by such Party to provide the service. During
the second six-month period following the Closing, the Party receiving the
service shall pay to the Party providing such service on a monthly basis a fee
for such service equal to 120% of the cost incurred by such Party to provide the
service.
     (o) Oberhausen Hereditary Building Right. With respect to the Company Real
Property, Sellers shall take all reasonable actions, at their cost, to terminate
that certain hereditary building right in favor of Synthese Gasanlage Ruhr GmbH,
Oberhausen, encumbering the Company Real Property (in particular the Company
Real Property registered in the land registers of Holten, folio 0071, plot 6,
parcels 621 and 622 and land register of Holten, folio 0051, plot 6, parcels
624, 625, 629, 631, 632, 633, 634, 635, 636 and 637) and shall bear all costs or
obligations deriving from such termination.
     7. Conditions to Obligation to Close.
     (a) Conditions to Buyer’s Obligation. Buyer’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of each of the following conditions:
          (i) The representations and warranties set forth in Sections 3(a),
3(b), 3(k) and 3(n) shall be true and correct at and as of the Closing Date, and
the other representations and warranties set forth in Section 3 above shall be,
in the aggregate, true and correct in all material respects at and as of the
Closing Date, as if made on and as of such date, except to the extent that such
representations and warranties are qualified by terms such as “material,”
“Material Adverse Change” or “Material Adverse Effect,” in which case such
representations and warranties shall be, in the aggregate, true and correct in
accordance with their respective terms at and as of the

60



--------------------------------------------------------------------------------



 




Closing Date, except for the entering of Contracts by Sellers and the Companies
in the Ordinary Course of Business for which Buyer’s consent is not required by
Section 5(c)(ii) and such other actions to which Buyer has consented in writing;
          (ii) Sellers shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by terms such as “material,” “Material
Adverse Change” or “Material Adverse Effect,” in which case Sellers shall have
performed and complied with all of such covenants in all respects through the
Closing;
          (iii) There shall not be any injunction, judgment, order, decree,
ruling, or charge in effect preventing consummation of any of the transactions
contemplated by this Agreement;
          (iv) Sellers shall have delivered to Buyer a certificate duly executed
by an authorized representative to the effect that each of the conditions
specified in Sections 7(a)(i) and (ii) is satisfied in all respects;
          (v) Sellers shall have delivered to Buyer the Deeds, the Assignment
Agreement, the FIRPTA Affidavit and stock powers or other appropriate transfer
instruments with respect to the Acquired Share Interests, the Ancillary Shares
and the Purchased Assets, each duly executed by the applicable Sellers and
evidencing the transfer of the Purchased Assets and the Assumed Liabilities to
Buyer;
          (vi) Sellers shall have delivered to Buyer the Ancillary Agreements,
duly executed by Sellers;
          (vii) Each Seller shall have executed and delivered to Buyer a
certificate as to: (A) resolutions (or other corporate instruments as
applicable) embodying all corporate and partnership actions taken by and on
behalf of such Person to authorize the execution, delivery and performance of
this Agreement by such Person; and (B) the incumbency of each officer signing
this Agreement or any agreement, document or instrument executed in connection
with this Agreement or the transactions contemplated by this Agreement on behalf
of such Person;
          (viii) The consent of each Relevant Competition Authority shall have
been obtained;
          (ix) The consent of each Person set forth on Schedule 7(a)(ix) to the
transactions contemplated by this Agreement, to the extent required in order to
consummate the transactions contemplated by this Agreement, shall have been
obtained (the “Material Consents”), provided, however, that a Material Consent
shall not constitute a condition to Closing hereunder to the extent that Sellers
provide, with Buyer’s reasonable cooperation, a lawful arrangement reasonably
satisfactory to Buyer and Sellers as provided in Section 2(a)(v) that enables
Buyer to obtain the benefits of and assume the obligations under the Contract
with respect to which the Material Consent has not been obtained in
substantially the same manner as if such Material Consent had been obtained;

61



--------------------------------------------------------------------------------



 



          (x) The Eoxo Transaction shall have been completed;
          (xi) A release and discharge of the Deutsche Bank Liens shall have
been obtained;
          (xii) There shall not have occurred any event which would or would
reasonably be expected to have a Material Adverse Effect; and
          (xiii) Except for the Contracts listed on Schedule 7(a)(xiii) and
except as otherwise expressly contemplated by this Agreement, Sellers shall have
caused the termination of (A) all Contracts between any Seller or its Affiliate,
on the one hand, and any Company, on the other hand, and (B) all Contracts
between any Seller or its Affiliate, on the one hand, and any other Seller and
its Affiliate, on the other hand, that relate to the Business and if not
terminated would be included in the Purchased Assets or Assumed Liabilities.
Buyer may waive any condition specified in this Section 7(a) if it executes a
writing so stating at or prior to the Closing.
     (b) Conditions to Sellers’ Obligation. Sellers’ obligation to consummate
the transactions to be performed by them in connection with the Closing is
subject to satisfaction of each of the following conditions:
          (i) the representations and warranties set forth in Sections 4(a) and
4(b) shall be true and correct at and as of the Closing Date, and the other
representations and warranties set forth in Section 4 above shall be, in the
aggregate, true and correct in all material respects at and as of the Closing
Date, as if made on and as of such date, except to the extent that such
representations and warranties are qualified by terms such as “material,”
“Material Adverse Change” or “Material Adverse Effect,” in which case such
representations and warranties shall be, in the aggregate, true and correct in
accordance with their respective terms at and as of the Closing Date;
          (ii) Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as “material,” “Material Adverse
Change” or “Material Adverse Effect,” in which case Buyer shall have performed
and complied with all of such covenants in all respects through the Closing;
          (iii) There shall not be any injunction, judgment, order, decree,
ruling, or charge in effect preventing consummation of any of the transactions
contemplated by this Agreement;
          (iv) Buyer shall have delivered to Sellers a certificate duly executed
by an authorized representative to the effect that each of the conditions
specified in Sections 7(b)(i) and (ii) is satisfied in all respects;

62



--------------------------------------------------------------------------------



 



          (v) Buyer shall have delivered to Sellers the Deeds and the Assignment
Agreement, evidencing the acceptance of the Purchased Assets and the assumption
of the Assumed Liabilities by Buyer;
          (vi) Buyer shall have delivered to Sellers the Ancillary Agreements,
duly executed by Buyer;
          (vii) Buyer shall have delivered the Closing Payment to Sellers;
          (viii) Buyer shall have executed and delivered to Sellers a
certificate as to: (A) resolutions embodying all corporate actions taken by and
on behalf of such Person to authorize the execution, delivery and performance of
this Agreement; and (B) the incumbency of each officer signing this Agreement or
any agreement, document or instrument executed in connection with this Agreement
or the transactions contemplated by this Agreement on behalf of such Person;
          (ix) The consent of each Relevant Competition Authority shall have
been obtained;
          (x) Each Material Consent shall have been obtained; provided, however,
that a Material Consent shall not constitute a condition to Closing hereunder to
the extent that Sellers provide, with Buyer’s reasonable cooperation, a lawful
arrangement reasonably satisfactory to Buyer and Sellers as provided in
Section 2(a)(v) that enables Buyer to obtain the benefits of and assume the
obligations under the Contract with respect to which the Material Consent has
not been obtained in substantially the same manner as if such Material Consent
had been obtained;
          (xi) A release and discharge of the Deutsche Bank Liens shall have
been obtained; and
          (xii) U.S. Buyer shall have registered with the State of Texas for
sales and use tax purposes.
Sellers may waive any condition specified in this Section 7(b) if Sellers
execute a writing so stating at or prior to the Closing.
     8. Remedies for Breaches of this Agreement.
     (a) Survival of Representations and Warranties. The representations and
warranties of the Parties made or provided for in this Agreement shall survive
the Closing for a period of 30 days following the completion of audited
financial statements for the Business for the fiscal period ended December 31,
2007, but in no event later than July 31, 2008; provided, however, that the
representations and warranties in Sections 3(a), 3(b), 3(k)(i), 3(k)(ii), 3(n),
4(a) and 4(b) shall survive indefinitely, and the representations and warranties
in Section 3(m) shall survive for the period provided in Section 6(e)(xii). The
covenants contained in this Agreement shall survive until fully discharged. No
Claim for indemnification for breaches of any representation, warranty or
covenant may be asserted after the expiration of the applicable survival period
set

63



--------------------------------------------------------------------------------



 



forth in this Section 8(a). So long as an Indemnified Party asserts a Claim for
indemnification under and in accordance with this Section 8 for a breach by
another Party of any of its representations, warranties or covenants contained
in this Agreement prior to the expiration of the applicable survival period set
forth in this Section 8(a), such Indemnified Party shall be deemed to have
preserved its rights to indemnification under this Section 8 regardless of when
such Claim is ultimately liquidated or resolved. Claims by Sellers relating to
Assumed Liabilities may be brought at any time following the Closing.
     (b) Indemnification by Sellers. Subject to the provisions of this
Section 8, Sellers agree to indemnify, defend and hold harmless the Buyer
Indemnified Parties from and after the Closing, against any and all Claims to
the extent such Claims are based upon, arise out of or are related to (i) a
breach of any representation or warranty of either Seller set forth in this
Agreement or any agreement, document or instrument delivered pursuant to this
Agreement, (ii) any failure to perform or comply with any of the covenants,
conditions or agreements of either Seller set forth in this Agreement or any
agreement, document or instrument delivered pursuant to this Agreement; or
(iii) any Excluded Liability.
     (c) Indemnification by Buyer. Subject to the provisions of this Section 8,
Buyer agrees to indemnify, defend and hold harmless each Seller, their
respective Affiliates and their respective officers, directors, representatives,
agents and employees (the “Seller Indemnified Parties”), from and after the
Closing, against any and all Claims to the extent such Claims are based upon,
arise out of or are related to (i) a breach of any representation or warranty of
Buyer set forth in this Agreement or any agreement, document or instrument
delivered pursuant to this Agreement, (ii) any failure to perform or comply with
any of the covenants, conditions or agreements of Buyer set forth in this
Agreement or any agreement, document or instrument delivered pursuant to this
Agreement, or (iii) any Assumed Liabilities.
     (d) Indemnification Procedures.
          (i) If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) which may give rise
to a Claim for indemnification against any other Party (the “Indemnifying
Party”) then the Indemnified Party shall promptly (and in any event within ten
Business Days after receiving notice of the Third Party Claim) notify each
Indemnifying Party thereof in writing. The failure to notify the Indemnifying
Party promptly of a Third Party Claim shall not relieve the Indemnifying Party
from its indemnification obligation hereunder, except to the extent that the
Indemnifying Party is materially prejudiced thereby.
          (ii) Any Indemnifying Party will have the right at any time to assume
and thereafter conduct the defense of the Third Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party; provided, however, that
the Indemnifying Party shall not waive any defense, cause of action or
counterclaim or consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party (not to be withheld unreasonably). In the event
that the Indemnifying Party assumes the defense as provided in this
Section 8(d), the Indemnified Party shall have the

64



--------------------------------------------------------------------------------



 




right to participate in such defense (including with counsel of its choice), at
its own expense, and the Indemnifying Party shall reasonably cooperate with the
Indemnified Party in connection with such participation. In the event that the
Indemnified Party shall in good faith determine that the Indemnified Party may
have available to it one or more defenses or counterclaims that are inconsistent
with one or more of those that may be available to the Indemnifying Party in
respect of any Third Party Claim or any litigation relating thereto, the
Indemnified Party shall have the right at all times to take over and assume
control over the defense, settlement, negotiations or litigation relating to any
such Third Party Claim at the sole cost of the Indemnifying Party; provided,
however, that if the Indemnified Party does so take over and assume control, the
Indemnified Party shall not consent to the entry of any judgment or enter into a
settlement with respect to such Third Party Claim without the prior written
consent of the Indemnifying Party (not to be withheld unreasonably).
          (iii) Unless and until an Indemnifying Party assumes the defense of
the Third Party Claim as provided in Section 8(d)(ii) above, however, the
Indemnified Party may defend against the Third Party Claim in any manner it
reasonably may deem appropriate, on behalf of and for the risk of the
Indemnifying Party and the Indemnifying Party shall be liable for the reasonable
fees and expenses of counsel employed by the Indemnified Party for any period
during which the Indemnifying Party has not assumed the defense thereof.
          (iv) In no event will the Indemnified Party consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnifying Party (not to be withheld
unreasonably).
          (v) The Party assuming the defense under this Section 8(d) shall keep
the appropriate Parties reasonably informed regarding the progress and status
thereof.
          (vi) In the event any Indemnified Party should have a Claim against
any Indemnifying Party hereunder which does not involve a Third Party Claim, the
Indemnified Party shall promptly transmit to the Indemnifying Party a written
notice (the “Indemnity Notice”) describing in reasonable detail the nature of
the Claim and the basis of the Indemnified Party’s request for indemnification
under this Agreement, provided, however, that failure of the Indemnified Party
to give the Indemnity Notice will not relieve the Indemnifying Party from
liability hereunder unless and solely to the extent that the Indemnifying Party
did not otherwise learn of such Claim and such failure results in the forfeiture
by the Indemnifying Party of substantial rights and defenses, and will not in
any event relieve the Indemnifying Party from any obligations to the Indemnified
Party other than the indemnification obligation provided herein. In the event
that the Indemnifying Party disputes the validity or scope of the Claim set
forth in the Indemnity Notice, the parties will use their good faith efforts to
resolve such matter within 30 days of receipt of the Indemnity Notice. If the
dispute is not resolved during such 30-day period, such matter shall be resolved
in accordance with Section 11(h).
     (e) Limitations. The amount of any Claim indemnifiable by an Indemnifying
Party pursuant to this Section 8 shall be reduced by the amount of any insurance
proceeds resulting from the subject matter of such Claim actually received by
the Indemnified Party in respect of

65



--------------------------------------------------------------------------------



 



such Claim (net of any resulting increase in insurance premiums and any
expenditures made in connection with obtaining such insurance recovery). Sellers
shall not be required to indemnify Buyer under Section 8(b)(i) with respect to
any Claims, and Buyer shall not be required to indemnify Sellers under
Section 8(c)(i) with respect to any Claims, until the aggregate amount of all
such Claims against Seller, or against Buyer, as the case may be, exceeds an
amount equal to €5,000,000 (the “Indemnification Threshold”), in which case the
Indemnifying Party shall only be liable for the amount of all Claims in excess
of the Indemnification Threshold. Sellers’ aggregate liability to Buyer, and
Buyer’s aggregate liability to Sellers, for Claims arising from this Agreement
under Section 8(b)(i) or Section 8(c)(i) each shall be limited to an amount
equal to €50,000,000 (the “Indemnification Cap”). Notwithstanding anything to
the contrary in this Section 8, in no event shall Buyer or Sellers be entitled
to indemnification under Section 8(b)(i) or Section 8(c)(i) with respect to any
individual Claim arising out of a breach of any representation or warranty other
than the representations and warranties set forth in Section 3(o) unless the
amount of the individual Claim for which indemnification is being sought by such
Party exceeds €20,000 (without regard to any materiality qualifiers in such
representation or warranty), but any such otherwise indemnifiable Claim that
does not exceed €20,000 shall not be taken into account in calculating whether
the Indemnification Threshold has been satisfied. Notwithstanding the foregoing,
breaches of representations and warranties in Sections 3(a), 3(b), 3(k)(i),
3(k)(ii), 3(m), 3(n), 4(a) and 4(b) shall not be subject to the Indemnification
Threshold or Indemnification Cap. By way of clarification, with respect to any
Claims arising out of a matter that constitutes both a breach of a
representation or warranty and an Excluded Liability, such Claims shall be
treated as an Excluded Liability and Sellers’ indemnification obligation
hereunder shall not require Sellers to indemnify the Buyer Indemnified Parties
against the same Claims twice.
     (f) Duty to Mitigate. The Indemnified Party will use commercially
reasonable efforts to mitigate all Claims, including availing itself of any
defenses, limitations, and other rights at law or equity to the extent the
Indemnified Party is in control of such defense, but the Indemnified Party shall
not be required to commence litigation against any third party or incur any
unreasonable expenses to mitigate such Claim. Should the Indemnified Party incur
expenses in connection with such mitigation, the Indemnifying Party shall
reimburse the Indemnified Party for the Indemnified Party’s reasonable
expenditures in undertaking the mitigation.
     (g) Exclusive Remedy. After the Closing, the remedies provided for in this
Section 8 shall be exclusive and shall be in lieu of all remedies for any other
matters arising in connection with or relating to the transactions contemplated
by this Agreement, including, but not limited to, any breach of any
representation, warranty, covenant or other provision of this Agreement (other
than any breach that was fraudulent or intentional); provided, however, that
this sentence shall not be deemed a waiver by any Party of any right to specific
performance or injunctive relief under Section 11(m). Without limiting the
generality of the foregoing, to the extent the transfer, conveyance, assignment
and delivery of Purchased Assets to Buyer as provided in this Agreement is
accomplished by deeds, assignments, easements, leases, licenses, bills of sale
or other instruments of transfer and conveyance, whether executed at the Closing
or thereafter, these instruments are made without representation or warranty by,
or recourse against, Sellers, except as expressly provided in this Agreement or
in any such instrument.

66



--------------------------------------------------------------------------------



 



     9. Environmental Indemnity.
     (a) Indemnification by Sellers. Notwithstanding anything to the contrary
herein, Sellers agree to indemnify, defend and hold harmless the Buyer
Indemnified Parties from and after the Closing, against any and all Claims or
Liabilities to the extent and in the proportion based upon, arising out of or
related to:
          (i) Environmental Conditions which (a) are known as of the Closing, or
(b) are associated with Hazardous Substances present or Released at the
Facilities prior to the Closing but no longer used by the Business as of the
Closing, including the Hazardous Substances being investigated and/or remediated
as of the Closing (collectively “Historic Use Contamination”), including any
third-party claim for loss of life, or injury to persons or property to the
extent caused (or allegedly caused) by the Historic Use Contamination;
          (ii) Environmental Conditions which are unknown as of the Closing and
relate to Hazardous Substances present or Released at the Facilities on or prior
to the Closing, and still used by the Business as of the Closing (“Pre-Closing
Business Related Contamination”), including any third-party claim for loss of
life, or injury to persons or property to the extent caused (or allegedly
caused) by the Pre-Closing Business Related Contamination, but only to the
extent of Sellers’ applicable cost-sharing percentage as described in
Section 9(e); and
          (iii) Environmental Conditions at any real property not included in
the Facilities, which was either (x) owned, operated, leased or used by the
Companies or Sellers for the Business (“Former Sites”) or (y) used by the
Companies or Sellers with respect to the Business for the off-site disposal or
treatment of Hazardous Substances (“Disposal Sites”) on or prior to the Closing
Date (collectively “Excluded Environmental Liabilities”), including any
third-party claim for loss of life, or injury to persons or property to the
extent caused (or allegedly caused) by Excluded Environmental Liabilities; and
     (b) Indemnification by Buyer. Notwithstanding anything to the contrary
herein, Buyer agrees to indemnify, defend and hold harmless the Seller
Indemnified Parties from and after the Closing, against any and all Claims or
Liabilities to the extent and in the proportion based upon, arising out of or
related to:
          (i) Pre-Closing Business Related Contamination, but only to the extent
of Buyer’s applicable cost-sharing percentage as described in Section 9(e);
          (ii) Environmental Conditions associated with Hazardous Substances
Released at the Facilities after the Closing, including any third-party claim
for loss of life, or injury to persons or property to the extent caused (or
allegedly caused) by such Environmental Conditions or Release; and
          (iii) Any violation of the terms and conditions of any Environmental
Permit or any portion thereof applicable to the Purchased Assets until such
Environmental Permits are transferred or reissued to Buyer or Buyer Indemnified
Party.

67



--------------------------------------------------------------------------------



 



     (c) Survival. Sellers shall be liable for any claim for indemnification for
Liabilities or Claims hereunder only to the extent written notice of a claim is
given on or before (x) the 15th anniversary of the Closing in the case of
relating to Pre-Closing Business-Related Contamination at any Facility, and
(y) indefinitely with respect to Excluded Environmental Liabilities and Historic
Use Contamination. So long as a Buyer Indemnified Party asserts a Claim for
indemnification under and in accordance with this Section 9(c) prior to the
expiration of the applicable survival period set forth in this Section, such
Indemnified Party shall be deemed to have preserved its rights to
indemnification under this Section 9(c) regardless of when such Claim is
ultimately liquidated or resolved.
     (d) Limitations on Duty to Indemnify.
          (i) To the extent acceptable to the Governmental Entities with
jurisdiction over the investigation or remediation of any Historic Use
Contamination or Pre-Closing Business Related Contamination, Buyer Indemnified
Parties shall agree to the Sellers’ use of risk-based cleanup standards
appropriate for commercial and industrial sites to conduct Remediation and
achieve closure, including where appropriate deed restrictions and engineering
controls, provided such standards and restrictions do not unreasonably interfere
with the operations of the Business or impose any material undertakings or
obligations on the Business or require the Business to obtain any new Permits.
Without limiting the foregoing, Sellers may elect to perform or have performed
the least costly Remediation allowed by Environmental Law and acceptable to the
relevant Governmental Entity, which is also reasonable in terms of the
protection of the environment, health and safety.
          (ii) With respect to any Historic Use Contamination or Pre-Closing
Business Related Contamination, Sellers shall have no obligation to indemnify
Buyer Indemnified Parties hereunder for any Liabilities or Claims that result
from: (A) any Buyer Indemnified Party undertaking any testing, drilling or
sampling of the Environment other than (1) as required by or necessary to
achieve compliance with applicable Environmental Law or as required by an order
or directive of a Governmental Entity or by an applicable Permit, or (2) as may
be determined by Buyer in the exercise of its commercially reasonable judgment
to be necessary to (x) avoid or eliminate a serious and current risk to human
health or safety or the Environment or (y) respond to a pending or threatened
claim; (3) to carry out and in conjunction with a bona fide construction,
renovation or demolition project or emergency repair; or (4) with Sellers
approval; or (B) any notification, report, admission or disclosure of any
pre-closing condition by Buyer to any Governmental Entities except to the extent
(1) required by Environmental Laws, Permits or any Order of a Governmental
Entity or (2) agreed to in writing by Sellers or (3) made in response to an
emergency incident or other exigent circumstance at a Facility, or (c) any Buyer
Indemnified Party voluntarily undertakes Remediation not required by or
necessary to achieve compliance with Environmental Law other than in conjunction
with a bona fide construction, renovation or demolition project or emergency
repair or in response to an emergency incident or other exigent circumstances at
a Facility.
          (iii) With respect to the Historic Use Contamination or Pre-Closing
Business Related Contamination, Sellers shall have no obligation to indemnify
Buyer Indemnified Parties

68



--------------------------------------------------------------------------------



 




hereunder for any of the increased Liabilities or Claims that arise directly
from the gross negligence or willful misconduct of any Buyer Indemnified Party
or any successor in title to the Business or the Companies or the related
assets; provided, this is limited to the increased costs caused by such conduct.
          (iv) By way of clarification, with respect to any Claims or
Liabilities arising out of a matter that constitutes both a breach of a
representation or warranty and an Excluded Environmental Liability, such Claims
or Liabilities shall be treated as an Excluded Environmental Liability and
Sellers’ indemnification obligation hereunder shall not require Sellers to
indemnify the Buyer against the same Claims and Liabilities twice.
          (v) Buyer shall promptly notify Sellers following Buyer obtaining
actual knowledge of any intent by a Governmental Entity to amend, modify or
otherwise require terms and conditions in an Environmental Permit which contains
or may reasonably lead to such Permit containing a requirement for Remediation
for which Sellers would be solely liable and, to the extent reasonably
practical, allow and cause each affiliated Buyer to allow Sellers and their
representatives to attend and participate in any discussions, site visits or
meetings and to comment in advance (and to have comments reasonably taken into
account) on any material filings with respect to such Environmental Permits;
provided that Buyer shall have no obligation to take any position that would in
Buyer’s reasonable opinion would be expected to impose materially greater
obligations on Buyer than would be imposed without taking into account Sellers
indemnity obligations hereunder. Neither Buyer nor any Buyer Indemnified Party
shall knowingly or intentionally offer or suggest that an Environmental Permit
contain any condition or provision requiring Remediation for which Sellers would
be liable under Section 9, in any correspondence or discussions with any
Governmental Entity except with the consent of Sellers, which consent shall not
be unreasonably withheld; provided, however, that nothing herein shall prevent
Buyer Indemnified Parties from agreeing to such a condition if raised or imposed
by the Governmental Entity.
          (vi) Remediation Derived Wastewater. With respect to sites on which
Buyer or any Buyer Indemnified Party operates a wastewater treatment plant,
which plant has excess capacity, Buyer agrees to accept at no charge to Sellers,
any water or recovered groundwater produced in the course of a Seller-controlled
Remediation, to the extent accepting such waters is allowed by Environmental
Laws, including Buyer’s willingness to use commercially reasonable efforts to
seek modification or amendments to any relevant Permit so that it can accept
such waters; provided, Buyer shall not be required to modify or make any capital
improvements to its wastewater treatment plant; provided, further, Buyer shall
have the right to impose a reasonable fee for such services (such fee to be
consistent with the methodology in the applicable U.S. or German Site Services
Agreement); if the costs are more than incidental to Buyer’s operations or
otherwise raises capacity issues for Buyer. Sellers shall indemnify Buyer
Indemnified Parties for costs associated with any disposal of waters, which are
incompatible with Buyer’s wastewater treatment plant. Should Buyer-controlled
Remediation occur at Sellers’ Bishop, Texas site, the provisions of this
Section 9(d)(vi) shall apply with the term “Buyer” replaced by “Sellers” and the
term “Seller” or “Sellers” replaced by “Buyer.”

69



--------------------------------------------------------------------------------



 



*** The confidential portions of this exhibit have been filed separately with
the Securities and Exchange Commission pursuant to a confidential treatment
request in accordance with Rule 24b-2 of the Securities and Exchange Act of
1934, as amended. The location of each omitted portion is indicated by a series
of three asterisks in brackets (“[***]”).
          (vii) Remediation Derived-Soil Disposal. Where nonhazardous
contaminated soil or nonhazardous waste are generated in the course of
Sellers-controlled Remediation, Buyer agrees that Sellers shall have the right
to construct new landfills on-site to accept such wastes, which landfills shall
be constructed in an area approved by Buyer, which approval shall not be
unreasonably withheld, denied or conditioned, and in compliance with applicable
laws, including Environmental Laws. Buyer agrees that Buyer and Buyer
Indemnified Parties shall cooperate with Sellers in the construction of the
landfill, including, if required by Environmental Laws obtaining new Permits in
the name of Buyer or the relevant Buyer Indemnified Party to construct new
on-site landfills to accept such wastes. Sellers shall indemnify the Buyer
Indemnified Parties for (a) reasonable, third-party costs, expenses or capital
expenditures incurred in the implementation of this paragraph and (b) any Claims
or Liabilities asserted against or imposed on Buyer Indemnified Parties as a
result of such Seller-controlled landfills. Should Buyer-controlled Remediation
occur at Sellers’ Bishop, Texas site, the provisions of this Section 9(d)(vii)
shall apply with the term “Buyer” replaced by “Seller” and the term “Seller” or
“Sellers” replaced by “Buyer.”
          (viii) With respect only to [***] [***] [***] [***] [***] [***], prior
to seeking recovery of a claim against Sellers under this Article 9, Buyer shall
use commercially reasonable efforts to pursue such matter against [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***], including pursuing claims
pursuant to [***] [***] [***] [***] [***] [***] [***] [***] [***] [***],
provided Buyer shall not be required to commence litigation against [***],
except as provided in the penultimate sentence of this paragraph 9(d)(viii).
While pursuing a claim against [***] [***] [***] [***], Buyer shall keep Sellers
reasonably informed of the progress of such claim and consult in good faith with
Sellers. Prior to settling or compromising such a claim, Buyers shall seek
Sellers’ approval, which shall not be unreasonably withheld. Should Buyer’s
efforts fail to enforce such a claim, Buyer shall, to the extent legally
permissible, assign its relevant rights pursuant to such contract between [***]
[***] [***] to Sellers or, if not legally permissible, shall exercise such
rights at Sellers’ direction, benefit and cost. Sellers shall reimburse Buyer
for (a) all reasonable out-of-pocket costs and expenses incurred in enforcing
such rights unless such costs are recovered from [***] [***] [***] and (b) the
shortfall in any settlement or compromise reached with [***] [***] [***] under
this paragraph.
     (e) Cost-Sharing. With respect to Pre-Closing Business-Related
Contamination or breaches of Section 3(i), the Parties agree to allocate the
Claims and Liabilities based on the following formula:

                  For Claims Made:   Sellers’ Percentage   Buyer’s Percentage
 
               
On or before the First Anniversary of the Closing
    100 %     0 %
 
               
After the First Anniversary of the Closing but on or before the Second
Anniversary of the Closing
    93 %     7 %

70



--------------------------------------------------------------------------------



 



                  For Claims Made:   Sellers’ Percentage   Buyer’s Percentage
 
               
After the Second Anniversary of the Closing but on or before the Third
Anniversary of the Closing
    87 %     13 %
 
               
After the Third Anniversary of the Closing but on or before the Fourth
Anniversary of the Closing
    80 %     20 %
 
               
After the Fourth Anniversary of the Closing but on or before the Fifth
Anniversary of the Closing
    73 %     27 %
 
               
After the Fifth Anniversary of the Closing but on or before the Sixth
Anniversary of the Closing
    67 %     33 %
 
               
After the Sixth Anniversary of the Closing but on or before the Seventh
Anniversary of the Closing
    60 %     40 %
 
               
After the Seventh Anniversary of the Closing but on or before the Eighth
Anniversary of the Closing
    53 %     47 %
 
               
After the Eighth Anniversary of the Closing but on or before the Ninth
Anniversary of the Closing
    47 %     53 %
 
               
After the Ninth Anniversary of the Closing but on or before the Tenth
Anniversary of the Closing
    40 %     60 %
 
               
After the Tenth Anniversary of the Closing but on or before the Eleventh
Anniversary of the Closing
    33 %     67 %

71



--------------------------------------------------------------------------------



 



                  For Claims Made:   Sellers’ Percentage   Buyer’s Percentage
 
               
After the Eleventh Anniversary of the Closing but on or before the Twelfth
Anniversary of the Closing
    27 %     73 %
 
               
After the Twelfth Anniversary of the Closing but on or before the Thirteenth
Anniversary of the Closing
    20 %     80 %
 
               
After the Thirteenth Anniversary of the Closing but on or before the Fourteenth
Anniversary of the Closing
    13 %     87 %
 
               
After the Fourteenth Anniversary of the Closing but on or before the Fifteenth
Anniversary of the Closing
    6 %     94 %
 
               
After the Fifteenth Anniversary of the Closing
    0 %     100 %

For the sake of clarity, this Cost-Sharing Formula shall not apply to Excluded
Environmental Liabilities or Historic Use Contamination.
     (f) Procedures.
          (i) Remediation. Sellers shall control any Remediation governed by
this Section 9; provided, that with respect to Pre-Closing Business Related
Contamination, the Party with the higher cost-sharing percentage at the time the
Claim for such Pre-Closing Business Related Contamination is filed shall control
the Remediation with respect to such Claim; provided, further, that with respect
to any Remediation of any Environmental Condition at the Facilities, the Party
that is not controlling the Remediation may monitor and participate in
discussions with respect to such Remediation at its sole cost and expense; and
provided, further, that prior to commencing any Remediation at a Buyer Facility,
Sellers shall notify Buyer of its intent to undertake Remediation and shall
provide Buyer with a reasonable opportunity to review and comment on any
proposed plans or reports, work plans or other reports or documents associated
with Remediation and shall make a reasonable effort to incorporate any
reasonable comments by Buyer on such plans, reports or other documents. Buyer
shall use commercially reasonable efforts to assist Sellers in its obligations
hereunder, including providing reasonable access to the Facilities and Sellers
agree to (i) not allow its activities to unreasonably interfere with the
operation of the Business, except to the extent required in order to comply with
applicable law, (ii) use environmental professionals reasonably acceptable to
Buyer, possessing

72



--------------------------------------------------------------------------------



 



reasonable levels of insurance, taking into account the nature of the project,
and which name Buyer Indemnified Parties as additional insureds,
(iii) coordinate access with Buyer and to provide reasonable advance notice when
Seller or its consultants will be undertaking work at a Buyer Facility.
          (ii) Third-Party Claims for Damages. Claims made pursuant to this
Section 9 not involving Remediation at a Buyer Facility shall be governed by the
procedures set forth in Section 8(d).
     (g) Assignment. Notwithstanding anything to the contrary herein, Buyer
shall have the right, upon the sale of any Facilities, to assign with the
specific indemnity the rights and benefits provided in Section 9(a) with respect
to that specific Facility to the new owner and, with Sellers’ approval, which
approval shall not be unreasonably withheld, delayed or conditioned, shall have
the right to assign its obligations with respect to the Facility being
transferred to the new owner.
     (h) Exclusive Remedy. After the Closing, the remedies provided for in this
Section 9 shall be exclusive and shall be in lieu of all other remedies for any
matters to which this Section 9 applies; provided, however, that this sentence
shall not be deemed a waiver by any Party of any right to specific performance
or injunctive relief under Section 11(m).
     10. Termination.
     (a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:
          (i) Buyer and Sellers may terminate this Agreement by mutual written
consent at any time prior to the Closing;
          (ii) Buyer or Sellers may terminate this Agreement if any Governmental
Entity shall have enacted, promulgated or issued any statute, rule, regulation,
ruling, writ or injunction, or taken any other action, restraining, enjoining or
otherwise prohibiting the transactions contemplated hereby and all appeals and
means of appeal therefrom have been exhausted;
          (iii) Buyer may terminate this Agreement by giving written notice to
Sellers at any time prior to the Closing (A) if any Seller has breached any
representation, warranty or covenant contained in this Agreement, such breach
would result in the Closing condition set forth in Section 7(a)(i) or (ii) not
being met, Buyer has notified Sellers of the breach in writing, and the breach
has continued without cure for a period of 30 days after written notice of
breach or is incapable of being cured, or (B) if the Closing shall not have
occurred on or before June 30, 2007, by reason of the failure of any condition
precedent under Section 7(a) hereof (unless the failure results primarily from
Buyer itself materially breaching any representation, warranty or covenant
contained in this Agreement); and

73



--------------------------------------------------------------------------------



 



          (iv) Sellers may terminate this Agreement by giving written notice to
Buyer at any time prior to the Closing (A) if Buyer has breached any
representation, warranty or covenant contained in this Agreement, such breach
would result in the Closing condition set forth in Section 7(b)(i) or (ii) not
being met, Sellers have notified Buyer of the breach in writing, and the breach
has continued without cure for a period of 30 days after written notice of
breach or is incapable of being cured, or (B) if the Closing shall not have
occurred on or before June 30, 2007, by reason of the failure of any condition
precedent under Section 7(b) hereof (unless the failure results primarily from
either Seller materially breaching any representation, warranty or covenant
contained in this Agreement).
     (b) Effect of Termination. If any Party terminates this Agreement pursuant
to Section 10(a) above, all rights and obligations of the Parties hereunder
shall terminate without any liability of any Party to any other Party (except
for any liability of a Party then in breach); provided, however, that the
Confidentiality Agreement and the provisions of this Section 10(b) and
Section 10 shall survive any termination of this Agreement in accordance with
their terms.
     11. Miscellaneous.
     (a) Press Releases and Public Announcements. Except as required by
applicable law or the rules of any applicable stock exchange, in each case as
set forth in a reasonable written opinion of legal counsel to a Party, no Party
shall issue any press release or make any public announcement relating to the
subject matter of this Agreement prior to the Closing without the prior written
approval of the other Parties.
     (b) No Third-Party Beneficiaries. Except as provided in Sections 8(b),
8(c), and 9(a), this Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns, and nothing contained herein, express or implied, is intended to or
shall confer upon any other Person any third-party beneficiary right or any
other legal or equitable rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement other than any Person entitled to
indemnification under Section 8(b), Section 8(c) or Section 9.
     (c) Entire Agreement. This Agreement (including the Confidentiality
Agreement and the other documents referred to herein) constitutes the entire
agreement among the Parties and supersedes any prior understandings, agreements,
or representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
     (d) Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interest or obligations hereunder without the prior written approval of
the other Parties; provided, however, that a Party may assign any of its rights
or obligations under this Agreement to any of its Affiliates upon written notice
to the other Parties, but such assignment shall not constitute a release of the
assigning Party, which shall remain responsible for performing any assigned
obligation in the event the assignee fails to perform such obligation. Buyer,
Parent and Sellers also may assign this

74



--------------------------------------------------------------------------------



 



Agreement in whole or part by way of security to any bank or other financial
institution on behalf of itself or other creditors for the purpose of securing
any obligations under banking or other financings made or proposed to be made
available to Buyer, Parent, any Seller or any Affiliate thereof. Any purported
assignment or delegation in violation of this Section 11(d) shall be null and
void.
     (e) Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be effective as delivery of an originally executed counterpart
to this Agreement.
     (f) Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     (g) Notices. Any notice, request, demand or other communication required or
permitted under this Agreement (each a “notice” for purposes of this Section)
shall be in writing and shall be deemed to have been duly given to and received
by a Person (i) on the day such notice is personally delivered to such Person,
(ii) on the first Business Day after the day on which the notice is deposited
with a internationally recognized overnight courier service (delivery charges
prepaid), or (iii) when received at the applicable facsimile number set forth
below when sent by facsimile (with confirmation of transmission), provided that
in the case of clause (ii), the notice is addressed to the intended recipient as
set forth below:

         
 
  If to Parent or Sellers:   Celanese Corporation
 
      1601 West LBJ Freeway
 
       
 
      Dallas, TX 75234
 
      Attention: Curtis S. Shaw, Esq., Executive Vice President, General Counsel
and Corporate Secretary
 
      Fax: (972) 443-4461
 
       
 
  With copy to:   Thompson Coburn LLP
 
      One US Bank Plaza
 
      St. Louis, Missouri 63101
 
      Attention: Thomas A. Litz, Esq.
 
      Fax: (314) 552-7000
 
       
 
  If to Buyer:   Advent Oxo (Cayman) Limited
 
      75 State Street
 
      Boston, Massachusetts 02109
 
      Attention: Janet Henessy
 
      Fax: (617) 951-0566

75



--------------------------------------------------------------------------------



 



         
 
  With copies to:   Advent International Corporation
 
      75 State Street
 
      Boston, Massachusetts 02109
 
      Attention:
 
      Fax: (617) 951-0566
 
       
 
      and
 
       
 
      Weil, Gotshal & Manges LLP
 
      Taunusanlage 1 (Skyper)
 
      60329 Frankfurt, Germany
 
      Attention: Gerhard Schmidt
 
      Fax: 49 69 21659 699
 
       
 
      and
 
       
 
      Weil, Gotshal & Manges LLP
 
      100 Federal Street
 
      Boston, Massachusetts 02110
 
      Attention: Marilyn French
 
      Fax: (617) 772-8333
 
       
 
      and
 
       
 
      Lovells
 
      Untermainanlage 1
 
      60329 Frankfurt, Germany
 
      Attention: Patrick Kaffine
 
      Fax: 49 69 962 36 100

Any Party may change the address to which notices, requests, demands, Claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
     (h) Governing Law; Arbitration.
          (i) This Agreement shall be governed by and construed and interpreted
in accordance with the substantive laws of the State of New York, without giving
effect to any choice of law or conflicts of law provision that would cause the
application of the laws of a jurisdiction other than New York; provided that the
transfer of shares, partnership interests, real estate and other assets shall be
governed by the law that mandatorily applies thereto.
          (ii) Any disputes, controversies or Claims arising out of or in
connection with this Agreement, including any question regarding its existence,
validity or expiration but

76



--------------------------------------------------------------------------------



 



excluding specific performance or injunctive relief sought under Section 11(m),
shall be finally and completely resolved without appeal by arbitration under the
International Arbitration Rules of the American Arbitration Association (“AAA
Rules”) in force at the date of the request for arbitration, which AAA Rules are
deemed to be incorporated by reference into this clause; provided, however, that
in the event of any conflict between such rules and the other provisions of this
Agreement, such other provisions of this Agreement shall control. The arbitral
tribunal shall consist of three arbitrators, each of which shall be fluent in
English. Each of Buyer, on the one hand, and Sellers, on the other hand, shall
appoint one arbitrator. If either Buyer or Sellers fails to appoint an
arbitrator within 30 days of receiving notice of an appointment of an arbitrator
by the other Party, such arbitrator shall at the request of either Buyer or
Sellers be appointed by the President of the American Arbitration Association.
The two arbitrators so appointed shall, within 30 days of the date of the
appointment of the second arbitrator, appoint a third arbitrator who shall act
as the chairman of the tribunal. If the two arbitrators to be appointed fail to
agree upon a third arbitrator within 30 days of the appointment of the second
arbitrator, then the third arbitrator shall be appointed by the President of the
American Arbitration Association at the written request of either Buyer or
Sellers. The arbitration proceedings shall take place in New York, New York and
the language of such proceedings, including arguments and briefs, shall be
English. Each party shall be entitled to reasonable discovery rights, and issues
as to discovery shall be determined by the arbitral panel applying to the laws
of New York without regard to principles of conflicts of laws. The award of the
arbitrators shall be by majority vote and shall be in writing, shall set forth
the facts found by the arbitrators to exist, their determination and the basis
of their determination. Any award shall be made in US dollars. Notwithstanding
any provision of this Agreement which may be interpreted to the contrary, the
arbitral tribunal shall not have the authority to award consequential or
punitive damages. Each Party shall bear its own attorneys’ fees and expenses.
The fees and expenses for the arbitral panel shall be borne on a 50/50 basis by
Buyer and Sellers. The award of the arbitral tribunal shall be final and not
subject to appeal and judgment upon the award may be entered in any competent
court.
     (i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each Buyer and
Sellers, and appropriately notarized to the extent required by applicable law.
No waiver by any Party of any provision of this Agreement or any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
     (j) Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     (k) Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of

77



--------------------------------------------------------------------------------



 



proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state
or local or foreign statute or law shall be deemed also to refer to all rules
and regulations promulgated thereunder, unless the context requires otherwise.
The word “including” shall mean including without limitation. The words
“historical accounting methods” means the accounting methods and practices
historically used by the applicable Seller or Company, which (i) in the case of
Sellers, Titan GmbH and Infraserv Oberhausen, are in accordance with accounting
principles generally accepted in the United States, and (ii) in the case of
Eoxo, are in accordance with accounting principles generally accepted in
Germany.
     (l) Incorporation of Exhibits, Annexes, and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
     (m) Specific Performance. Each Party acknowledges and agrees that the other
Parties would be irreparably injured if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that money damages
may not or would not be an adequate remedy in such event. Therefore, the
non-breaching Party may be entitled to specific performance of this Agreement
and injunctive or other equitable relief to prevent breaches of this Agreement
and to specifically enforce the provisions hereof. Each Party agrees to waive
any requirement for the securing or posting of any bond in connection with any
such remedy. For purposes of any action for specific performance of this
Agreement or other injunctive or equitable relief, each Party irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the U.S. federal courts situated in the Southern District of New York, and the
Parties hereto hereby irrevocably submit to the exclusive jurisdiction of such
courts in such event. Each Party, to the extent permitted by applicable law,
hereby waives and agrees not to assert, by way of motion, as a defense or
otherwise, in any such suit, action or proceeding brought in such courts, any
claim that it is not subject personally to the jurisdiction of such courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court. Each Party consents to
the service of process in any suit, action or proceeding by the mailing of
copies thereof to such Party at any time at its address to which notices are to
be given pursuant to Section 11(g). Each Party agrees that its submission to
jurisdiction and consent to service of process by mail is made for the express
benefit of the other Parties. Final judgment against any Party in any such suit,
action or proceeding shall be conclusive, and may be enforced in any other
jurisdiction (i) by suit, action or proceeding on the judgment, a certified or
true copy of which shall be conclusive evidence of the fact and the amount of
liability of the party therein described or (ii) in any other manner provided by
or pursuant to the laws of such other jurisdiction.
     (n) Limitation on Damages. Absent fraud, no Party shall be liable to
another Party for any consequential, incidental, special, punitive or exemplary
damages or lost profits suffered by such other Party due to a Party’s breach of
any of its representations, warranties or covenants hereunder.

78



--------------------------------------------------------------------------------



 



     (o) Bulk Transfer Laws. Without admitting the applicability of the bulk
transfer laws of any jurisdiction, the Parties agree that they will not comply
with any applicable bulk transfer or similar law in connection with the
transactions contemplated by this Agreement; provided, however, that the
applicable Seller agrees (i) to pay and discharge when due or to contest or
litigate all claims of creditors which are asserted against Buyer or the
Purchased Assets by reason of such noncompliance, and (ii) to indemnify, defend
and hold harmless Buyer from and against any and all such claims.
     (p) Parent Guarantee. Parent hereby agrees to guarantee, and be jointly and
severally liable for, the due and punctual performance of each and every
obligation of each Seller and its successors and assigns under this Agreement,
including ensuring that German Seller will transfer the Seller Real Property,
Acquired Share Interests and Ancillary Shares and all other Purchased Assets to
be transferred hereunder.

79



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

          PARENT BUYER:

ADVENT OXO (CAYMAN) LIMITED
      By   /s/ Michael J. Ristaino         Name:   Michael J. Ristaino       
Title:   Director        U.S. BUYER:

OXO TITAN US CORPORATION
      By   /s/ Wilhelm Plumpe         Name:   Wilhelm Plumpe        Title:  
Managing Director        GERMAN HOLDCO:

DRACHENFELSSEE 520. V V GMBH
    By   /s/ Wilhelm Plumpe         Name:   Wilhelm Plumpe        Title:  
Managing Director        GERMAN BUYER:

DRACHENFELSSEE 521. V V GMBH
      By   /s/ Wilhelm Plumpe         Name:   Wilhelm Plumpe        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

                U.S. SELLER:

CELANESE LTD.
(By its General Partner, Celanese
International Corporation)
    PARENT:

For purposes of Sections 3, 6(c) and
11(p) only,

CELANESE CORPORATION
    By   /s/ Jay Townsend    By   /s/ Curtis S. Shaw      Name:   Jay Townsend 
    Name:   Curtis S. Shaw      Title:   Vice President 

    Title:   Executive Vice President and General Counsel     

          TICONA POLYMERS INC.
      By   /s/ Jay Townsend         Name:   Jay Townsend        Title:  
Attorney-In-Fact        GERMAN SELLER:

CELANESE CHEMICALS EUROPE GMBH
      By   /s/ Jay Townsend         Name:   Jay Townsend         Title:  
Attorney-In-Fact              By   /s/ Curtis S. Shaw         Name:   Curtis S.
Shaw         Title:   Attorney-In-Fact       

 